Exhibit 10.1

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (the “Agreement”), dated as of the       16      
day of April 2010 (the “Effective Date”), is made by and between VIASPACE INC.,
a Nevada corporation (the “Parent”), and Sung Hsien Chang, an individual
resident of the State of Georgia (“Shareholder”).

BACKGROUND

Shareholder desires to sell to Parent, and Parent desires to acquire from
Shareholder all of the VGE Shares (as defined below) in exchange for 241,667,000
shares of Parent’s Common Stock (as defined below) (the “Acquisition Common
Shares”), one share of Parent’s Preferred Stock (as defined below) (together,
the “Parent Shares”) and the Secured Promissory Note and other Security
Documents (as such phrases are defined below) on the terms and conditions
described in this Agreement. Immediately following the Effective Date, the
Acquisition Common Shares shall constitute shall constitute 20.47% of all of the
issued and outstanding shares of Parent’s Common Stock. As of the Effective
Date, VIASPACE Green Energy, Inc. (“VGE”) had 50,000,000 authorized shares of
common stock ($0.001 par value) (the “VGE Common Stock”), of which 8,600,000
were issued and outstanding. Of the issued and outstanding shares, Shareholder
owns or holds rights in 6,906,000 shares of VGE Common Stock or 80.30%, has
agreed under this Agreement to sell 6,506,000 shares thereof (for purposes of
this Agreement, such shares to be sold hereunder shall be referred to as the
“VGE Shares”).

SECTION I
DEFINITIONS

Unless the context otherwise requires, the terms defined in this Section will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.



1.1   “Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act.



1.2   “Parent Board” means the Board of Directors of Parent.



1.3   “Parent’s Common Stock” means the VIASPACE Inc., common stock, par value
$0.001 per share.



1.4   “Parent’s Preferred Stock” shall mean that single share of Parent’s
capital stock designated in its Articles of Incorporation, as amended, as
Series A Preferred Stock and limited and preferred as to dividends and do not
participate in corporate growth to any significant extent as defined therein,
which shares shall grant Shareholder the right to cast that number of votes as
shall equal 50.1% of all votes that may be cast in any matter on which
shareholders of Parent are or shall be entitled to vote, without regard to the
number of issued and outstanding shares of Parent capital stock, whether as of
the Closing Date or any date thereafter and the right to approve the issuance of
any other series of preferred stock or additional shares of Series A preferred
stock.



1.5   “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the indicated Person.



1.6   “Agreement” means this Share Purchase Agreement, including all Schedules
and Exhibits hereto, as this Share Purchase Agreement may be from time to time
amended, modified or supplemented.



1.7   “Charter Amendment” shall mean the Certificate of Designation to the
Parent’s Articles of Incorporation, pursuant to which the Parent’s Preferred
Stock shall be duly authorized for issuance, the form of which is attached
hereto and marked as Exhibit “F.”



1.8   “Closing Date” has the meaning set forth in Section 3.



1.9   “Code” means the Internal Revenue Code of 1986, as amended.



1.10   “Commission” means the Securities and Exchange Commission of the United
States of America or any other federal agency then administering the Securities
Act.



1.11   “Exchange Act” means the Securities Exchange Act of 1934 or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will then be in effect.



1.12   “Exhibits” means the several exhibits referred to and identified in this
Agreement.



1.13   “IPA BVI” means Inter-Pacific Arts Corp., a British Virgin Islands
international business company.



1.14   “IPA China” means Guangzhou Inter-Pacific Arts Corp., a Chinese
wholly-owned foreign enterprise registered in Guangdong province.



1.15   “Governmental Authority” means any federal or national, state or
provincial, municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.



1.16   “Guaranty Agreement” shall mean that agreement substantially in the form
attached hereto and marked as Exhibit “A,” pursuant to which each of VGE, IPA
BVI and IPA China shall guaranty the Secured Promissory Note.



1.17   “Knowledge” means actual knowledge without any independent investigation
or due diligence. In the case of an entity, Knowledge shall mean the actual
knowledge without any independent investigation of such entity’s board of
directors, president & CEO and Chief Financial Officer.



1.18   “Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.



1.19   “Lien” means any mortgage, pledge, security interest, encumbrance, lien
or charge of any kind, including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof and the filing
of or agreement to give any financing statement under the Uniform Commercial
Code of any jurisdiction and including any lien or charge arising by Law.



1.20   “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.



1.21   “Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.



1.22   “Person” means all natural persons, corporations, business trusts,
associations, companies partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions.



1.23   “Registration Rights Agreement” means that certain agreement to be
entered into by and between VIASPACE and Shareholder pursuant to which VIASPACE
agrees to grant to Shareholder unlimited “piggyback rights” and demand
registration rights and such other terms and conditions are usual and customary
for such agreements and acceptable to Shareholder, the form of which is attached
hereto and marked as Exhibit “G,” and an agreement in substantially the same
form thereof to be entered into by and between VGE and Shareholder with respect
to the             shares VGE Common Stock retained by him after the Closing



1.24   “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Authority.



1.25   “Regulation S” means Regulation S under the Securities Act, as the same
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the Commission.



1.26   “Reversion” shall mean the reversion to Shareholder of the Reversion
Shares.



1.27   “Reversion Shares” shall mean those 5.1 million shares of VGE common
stock that reverted to Shareholder upon the failure of the Second Closing (as
such phrase is defined in the SPA) in accordance with the SPA.



1.28   “Rule 144” means Rule 144 under the Securities Act, as the same may be
amended from time to time, or any successor statute.



1.29   “Schedules” means the several schedules referred to and identified
herein, setting forth certain disclosures, exceptions and other information,
data and documents referred to at various places throughout this Agreement.



1.30   “SEC Documents” has the meaning set forth in Section 5.1.



1.31   “Section 4(2)” means Section 4(2) under the Securities Act, as the same
may be amended from time to time, or any successor statute.



1.32   “Secured Promissory Note” shall mean that certain Secured Promissory Note
issued by Parent to Shareholder in the principal amount as described therein,
substantially in the form attached hereto and marked as Exhibit “B.”



1.33   “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same will be in effect at the time.



1.34   “Security Agreement” shall mean that form of agreement in substantially
the form attached hereto and marked as Exhibit “C,” pursuant to which each of
VGE, IPA BVI and IPA China shall pledge as collateral its respective assets for
the Secured Promissory Note.



1.35   “Security Documents” shall mean the Secured Promissory Note, Stock Pledge
Agreements, Security Agreements and Guaranty Agreement.



1.36   “Senior Management Agreements” shall have the meaning ascribed thereto in
Section 7.4.4 of this Agreement, with the form of Senior Executive Employment
Agreement being marked as Exhibit H.



1.37   “SPA” shall mean that certain Securities Purchase Agreement entered into
by and among Parent, VGE and Shareholder, et al., as of the 21st day of
October 2008.



1.38   “Stock Pledge Agreement” shall mean that form of agreement in
substantially the form attached hereto and marked as Exhibit “D,” pursuant to
which each VIASPACE shall pledge the VGE Shares, VGE shall pledge its ownership
interest in IPA BVI, and IPA BVI shall pledge its ownership interest in IPA
China as collateral for the Secured Promissory Note issued to Shareholder.



1.39   “Survival Period” has the meaning set forth in Section 10.1.



1.40   “Transaction Documents” means, collectively, all agreements, instruments
and other documents to be executed and delivered in connection with the
transactions contemplated by this Agreement, including, without limitation, this
Agreement, the Charter Amendment and each of the Security Documents.



1.41   “U.S.” means the United States of America.



1.42   “U.S. Person” has the meaning set forth in Regulation S under the
Securities Act.

SECTION II
EXCHANGE OF SHARES AND SHARE CONSIDERATION

2.1 Share Exchange. Shareholder hereby transfers to, and Parent hereby acquires
from Shareholder, the VGE Shares for and in consideration of the Parent Shares,
the Secured Promissory Note and all other Security Documents, all being subject
to the terms and conditions of in this Agreement. For purposes of this
Agreement, the VGE Shares shall be issued in the name of VIASPACE but delivered
to Shareholder as pledgee of VIASPACE under and in accordance with the Stock
Pledge Agreement to be executed at Closing by VIASPACE.

2.2 Directors of Parent at Closing. At the Closing, the Parent Board shall have
the authority under Parent’s Organizational Documents to appoint Sung Hsien
Chang and two additional individuals as additional members of Parent Board.

SECTION III
CLOSING

The closing (the “Closing”) of the transactions contemplated under this
Agreement and the other Transaction Documents will occur at the offices of
McDaniel Law Group, PC in Atlanta, Georgia, commencing at 9:00 a.m. local time
on the second business day following the satisfaction or waiver of all
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the
respective Parties will take at the Closing itself) or such other date as the
Parties may mutually determine (the “Closing Date”); provided, however, that the
Closing Date shall be no earlier than April 16, 2010. At the Closing,
Shareholder will deliver to Parent certificate(s) evidencing the number of VGE
Shares held by Shareholder against delivery to Shareholder by Parent of a
certificate evidencing Shareholder’s Parent Shares and the Secured Promissory
Note and all other Transaction Documents.

SECTION IV
REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

4.1 Generally. Except as otherwise provided in Schedule 4.1, Shareholder hereby
represents and warrants to Parent:

4.1.1 Authority. Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which Shareholder is a party, to consummate the transactions contemplated by
this Agreement and each of the Transaction Documents to which Shareholder is a
party, and to perform Shareholder’s obligations under this Agreement and each of
the Transaction Documents to which Shareholder is a party. This Agreement has
been, and each of the Transaction Documents to which Shareholder is a party will
be, duly and validly authorized and approved, executed and delivered by
Shareholder. Assuming this Agreement and the Transaction Documents have been
duly and validly authorized, executed and delivered by the parties thereto other
than Shareholder, this Agreement is, and as of the Closing each of the
Transaction Documents to which Shareholder is a party will have been, duly
authorized, executed and delivered by Shareholder and constitute or will
constitute the legal, valid and binding obligation of Shareholder, enforceable
against Shareholder in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

4.1.2 No Conflict. Neither the execution or delivery by Shareholder of this
Agreement or any Transaction Document to which Shareholder is a party, nor the
consummation or performance by Shareholder of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which Shareholder is a party or
by which the properties or assets of Shareholder are bound; or (b) contravene,
conflict with, or result in a violation of, any Law or Order to which
Shareholder, or any of the properties or assets of Shareholder, may be subject.

4.1.3 Ownership of Shares. To his Knowledge and subject to the enforceability
and performance of the Reversion, as of Closing, Shareholder owns or will own,
of record and beneficially, and has or will have good, valid and indefeasible
title to and the right to transfer to Parent pursuant to this Agreement
Shareholder’s VGE Shares free and clear of any and all Liens other than Liens
attributable to acts or omissions of Parent or any Affiliate thereof.

To Shareholder’s Knowledge, as of the Closing Date, assuming that the
representations in Section 5.7.1 are true and correct and the enforceability and
performance of the Reversion, (i) the VGE Shares are free and clear of any and
all Liens that exist as of the Closing as and to the extent the same shall have
been caused by Shareholder in his individual capacity during the period from
February 15, 2010, (ii) VGE will own 100% of the equity interests of IPA BVI
(the “IPA BVI Equity”), (iii) IPA BVI will own 100% of the equity interests of
IPA China (the “IPA China Equity”).

To Shareholder’s Knowledge, as of the Closing, the “IPA BVI Equity owned by VGE
prior to Closing” and the “IPA China Equity” are free and clear of any and all
Liens as and to the extent the same shall have been caused by Shareholder in his
individual capacity during the period from February 15, 2010, other than (x) the
“rights held by VGE in the IPA BVI Equity” and “rights held by IPA BVI and
Shareholder in IPA China” and (y) any Lien of which Parent is aware; provided,
however, that such awareness shall not constitute a waiver of any claim Parent
may have under the SPA; (iv) the “IPA BVI Equity owned by Shareholder prior to
Closing” being free and clear of any and all Liens as and to the extent the same
shall have been caused by Shareholder since October 21, 2008, excluding any Lien
of which Parent has Knowledge; provided, however, that such awareness shall not
constitute a waiver of any claim Parent may have under the SPA (phrases within
quotation marks (“”) shall be subject to definitions that shall be provided by
the Parties prior to closing and added to the appropriate disclosure schedule
that shall be attached hereto and made a part hereof (the “Definition
Schedule”). To Shareholder’s Knowledge, there are no options, rights, voting
trusts, stockholder agreements or any other contracts or understandings to which
Shareholder is a party or by which Shareholder or Shareholder’s Shares are bound
with respect to the issuance, sale, transfer, voting or registration of
Shareholder’s VGE Shares. For the period from February 15, 2010, to
Shareholder’s Knowledge, there are no options, rights, voting trusts,
stockholder agreements or any other contracts or understandings to which IPA
BVI, IPA China is a party or by which equity interests of IPA BVI and IPA China
are bound with respect to the issuance, sale, transfer, voting or registration
of such equity interests.

4.1.3 Litigation. To Shareholder’s Knowledge, there is no pending Proceeding
against Shareholder that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement and, to the Knowledge of
Shareholder, no such Proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Proceeding other than those Liens of
which Parent has Knowledge.

4.1.4 No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against Shareholder for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity.

4.2 Investment Representations. Shareholder hereby represents and warrants to
Parent:

4.2.1 Restricted Securities. Shareholder is acquiring the Parent Shares for
Shareholder’s own account (and not for the account of others) for investment and
not with a view to the distribution thereof. Shareholder acknowledges that such
shares will not be registered pursuant to the Securities Act of 1933, as amended
(the “Securities Act”) or any applicable state securities laws, that such shares
will be characterized as “restricted securities” under federal securities laws,
and that under such laws and applicable regulations such             shares
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, Shareholder is
familiar with Rule 144 promulgated under the Securities Act (which can be found
at http://www.sec.gov/investor/pubs/rule144.htm), as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act;
and, Shareholder agrees not to sell or otherwise dispose of such shares without
such registration or an exemption therefrom.

4.2.2 Accredited Investor; Non-U.S. Person. Shareholder is an “Accredited
Investor” as that term is defined in Rule 501 of Regulation D of the Securities
Act or is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S of the Securities Act. Shareholder is able to bear the economic
risk of acquiring Parent Shares pursuant to the terms of this Agreement,
including a complete loss of investment in such shares.

4.2.3 Stock Legends. Shareholder hereby agrees with Parent as follows:

(a) Securities Act Legend — Accredited Investors. The certificates evidencing
Parent Shares issued to Shareholder, and each certificate issued in transfer
thereof, will bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

(b) If the Shareholder is not a U.S. person, such certificate shall bear the
following legend:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

SECTION V
REPRESENTATIONS AND WARRANTIES OF THE PARENT

Parent represents and warrants to Shareholder as follows:

5.1 Organization and Qualification. Parent is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, has all
requisite authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it, except where the failure to be so organized, existing
and in good standing, or to have such authority and power, governmental
licenses, authorizations, consents or approvals would not have a material
adverse effect. Parent is duly qualified, licensed or domesticated as a foreign
corporation in good standing in each jurisdiction wherein the nature of its
activities or its properties owned, held or operated makes such qualification,
licensing or domestication necessary, except where the failure to be so duly
qualified, licensed or domesticated and in good standing would not have a
material adverse effect.

5.2 Organizational Documents. True, correct and complete copies of the
Organizational Documents of Parent have been delivered to Shareholder
immediately prior to the execution of this Agreement, and no action has been
taken to amend or repeal such Organizational Documents except for the filing of
the Charter Amendment of Parent prior to the Closing Date. Parent is not in
violation or breach of any of the provisions of its Organizational Documents.

5.3 Authorization. Parent has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to enter
into this Agreement and each of the Transaction Documents to which Parent is a
party, to consummate the transactions contemplated by this Agreement and each of
the Transaction Documents to which Parent is a party and to perform its
obligations under this Agreement and each of the Transaction Documents to which
Parent is a party. The execution, delivery and performance by Parent of this
Agreement and each of the Transaction Documents to which Parent is a party have
been duly authorized by all necessary corporate action and do not require from
Parent Board or the stockholders of Parent any consent or approval that has not
been validly and lawfully obtained. The execution, delivery and performance by
Parent of this Agreement and each of the Transaction Documents to which Parent
is a party requires no authorization, consent, approval, license, exemption of
or filing or registration with any Governmental Authority or other Person other
than such customary filings with the Commission for transactions of the type
contemplated by this Agreement, if required.

5.4 No Violation. Neither the execution or delivery by Parent of this Agreement
or any Transaction Document to which Parent is a party, nor the consummation or
performance by Parent of the transactions contemplated hereby or thereby will,
directly or indirectly, (a) contravene, conflict with, or result in a violation
of any provision of the Organizational Documents of Parent; (b) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, or result in the imposition or creation of any
Lien under, any agreement or instrument to which Parent is a party or by which
the properties or assets of Parent are bound; (c) contravene, conflict with, or
result in a violation of, any Law or Order to which Parent, or any of the
properties or assets owned or used by Parent may be subject; or (d) contravene,
conflict with, or result in a violation of, the terms or requirements of, or
give any Governmental Authority the right to revoke, withdraw, suspend, cancel,
terminate or modify, any licenses, permits, authorizations, approvals,
franchises or other rights held by Parent or that otherwise relate to the
business of, or any of the properties or assets owned or used by, Parent,
except, in the case of clause (b), (c), or (d), for any such contraventions,
conflicts, violations, or other occurrences as would not have a material adverse
effect.

5.5 Binding Obligations. Assuming this Agreement and the Transaction Documents
have been duly and validly authorized, executed and delivered by the parties
thereto other than Parent, this Agreement has been, and as of the Closing each
of the Transaction Documents to which Parent is a party will be, duly
authorized, executed and delivered by Parent and constitutes or will constitute,
as the case may be, the legal, valid and binding obligations of Parent,
enforceable against Parent in accordance with their respective terms, except as
such enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

5.6 Securities Laws. Assuming that the representations of Shareholder in
Section 4.2 are true and correct, the issuance of Parent Shares pursuant to this
Agreement are and will be (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, and (b) accomplished in conformity
with all applicable federal securities laws.

5.7 Capitalization and Related Matters.

5.7.1 Absence of Liens. As of the Reversion, the VGE Shares, the IPA BVI Equity
and the IPA China Equity were, to the Knowledge of Parent, free and clear of any
and all Liens arising from any action on the part of Parent, VGE, IPA BVI or IPA
China since October 21, 2008.

5.7.2 Capitalization. On the Effective Date, the authorized capital stock of
Parent consists of 1,500,000,000 shares of Parent’s Common Stock, of which
938,970,128 shares are issued and outstanding, and 10,000,000 authorized shares
of Parent “blank check” preferred stock, none of which are issued and
outstanding prior to the Closing. All issued and outstanding shares of Parent’s
Common Stock are duly authorized, validly issued, fully paid and nonassessable,
and have not been issued in violation of any preemptive or similar rights. On
the Closing Date, Parent will have sufficient authorized and unissued Parent’s
Common Stock and Parent’s Preferred Stock to consummate the transactions
contemplated hereby. On the Effective Date there are 57,668,462 options
outstanding and 624,000 warrants outstanding as of the date of this transaction.
There are no other outstanding purchase agreements, participation agreements,
subscription rights, conversion rights, exchange rights or other securities or
contracts that could require Parent to issue, sell or otherwise cause to become
outstanding any of its authorized but unissued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock. There are
no outstanding stockholders’ agreements, voting trusts or arrangements,
registration rights agreements, rights of first refusal or other contracts
pertaining to the capital stock of Parent. Assuming that the representations in
Section 4.2 are correct, the issuance of all of the shares of Parent’s Common
Stock and Parent Preferred Stock described in this Section have been or shall be
as of Closing in compliance with U.S. federal securities laws.

5.7.3 Upon the Effective Date, there are 8,600,000 shares of VGE Common Stock
issued and outstanding.

5.7.4 Duly Authorized. The issuance of Parent Shares has been duly authorized
and, upon delivery to Shareholder of certificates therefore in accordance with
the terms of this Agreement, Parent Shares will have been validly issued and
fully paid, and will be nonassessable, have the rights, preferences and
privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than restrictions on transfer imposed
by this Agreement and the Securities Act.

5.8 Compliance with Laws. Except as would not have a material adverse effect,
the business and operations of Parent has been and are being conducted in
accordance with all applicable Laws and Orders. Parent has not received notice
of any violation (or any Proceeding involving an allegation of any violation) of
any applicable Law or Order by or affecting Parent or, to Parent’s Knowledge,
VGE and, to the knowledge of Parent, no Proceeding involving an allegation of
violation of any applicable Law or Order is threatened or contemplated. Parent
is not subject to any obligation or restriction of any kind or character, nor is
there, to the knowledge of Parent, any event or circumstance relating to Parent
that materially and adversely affects in any way its business, properties,
assets or prospects or that prohibits Parent from entering into the Transaction
Documents or would prevent or make burdensome its performance of or compliance
with all or any part of the Transaction Documents or the consummation of the
transactions contemplated hereby or thereby.

5.9 Certain Proceedings. There is no pending Proceeding that has been commenced
against Parent and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the knowledge of Parent, no such Proceeding
has been threatened.

5.10 No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against Parent for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.

5.11 SEC Documents; Financial Statements. Parent has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the three years preceding the date hereof (or such shorter
period as Parent was required by law to file such material) (the foregoing
materials being collectively referred to herein as the “SEC Documents”) and is
current with respect to its Exchange Act filing requirements. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Documents, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statement therein, in light of the circumstances under which
they were made, not misleading. All material agreements to which Parent is a
party or to which the property or assets of Parent are subject have been
appropriately filed as exhibits to the SEC Documents as and to the extent
required under the Exchange Act. The financial statements of Parent included in
the SEC Documents comply in all material respects with applicable accounting
requirement and the rules and regulations of the Commission with respect thereto
as in effect at the time of filing, were prepared in accordance with GAAP
applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto, or, in the case of unaudited statements as
permitted by Form 10-Q of the Commission), and fairly present in all material
respects (subject in the case of unaudited statements, to normal, recurring
audit adjustments) the financial position of Parent as at the dates thereof and
the results of its operations and cash flows for the periods then ended.
Notwithstanding the foregoing, Parent shall not be deemed to be in breach of
this Section 5.11 if such breach was caused as a result of erroneous or
misleading information or material provided to Parent by Shareholder and any
such error or mistake was not known or should not have been known by Parent at
the time of filing the SEC Document or is not otherwise attributable to any act
or omission on the part of Parent. Parent’s Common Stock is listed on the OTC
Bulletin Board, under the symbol VSPC.OB and Parent is not aware of any facts
which would make Parent’s Common Stock ineligible for continued quotation on the
OTC Bulletin Board.

SECTION VI
COVENANTS

6.1 Resale of the Parent Shares. So long as Shareholder retains at least 25% of
the shares of Parent Common Stock he holds as of the Effective Date, Parent will
take all action under its control that is necessary to permit Shareholder to
resell the Parent Shares beginning on Closing Date or 6 months after the date of
issuance of the Parent Shares, whichever is later, in accordance with Rule 144
promulgated by the Securities and Exchange Commission.

6.2 Restrictive Legends. Each certificate representing Parent Shares, and any
other securities issued in respect of shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event (except as
otherwise permitted by the provisions of this Section ), shall be stamped or
otherwise imprinted with legends specified in Section 4.2.3 together with any
other legends required by applicable securities laws.

6.3 Rule 144 Reporting. With a view to making available to Parent’s stockholders
the benefit of certain rules and regulations of the Commission which may permit
the sale of Parent Common Stock to the public without registration, from and
after the Closing Date, Parent agrees to:

6.3.1 Make and keep public information available, as those terms are understood
and defined in Rule 144; and

6.3.2 File with the Commission, in a timely manner, all reports and other
documents required of Parent under the Exchange Act.

6.4 As of the Closing, Shareholder shall cause VGE to provide VIASPACE’s
president and CEO the power to co-endorse corporate checks on behalf of VGE, IPA
BVI and IPA China, respectively.

6.5 Each of the Parties further agree that additional changes to the Security
Documents may be made before Closing for the purpose of conforming each such
document to the terms of the transactions contemplated by this Agreement,
including, without limitation, Shareholder making such changes as he deems
necessary to obtain and secure under applicable laws a security interest in the
Collateral and shares pledged as indicated under each such Security Document,
and to take into account any ministerial or administrative issues.

SECTION VII
CONDITIONS PRECEDENT TO THE PARENT’S OBLIGATION TO CLOSE

Parent’s obligation to acquire the VGE Shares, execute and deliver the Security
Documents and to take the other actions required to be taken by Parent at the
Closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by Parent, in whole or in
part):

7.1 Accuracy of Representations. The representations and warranties of
Shareholder set forth in this Agreement or in any Schedule or certificate
delivered pursuant hereto that are not qualified as to materiality shall be true
and correct in all material respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all material respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule. The representations and warranties of Shareholder set
forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are qualified as to materiality shall be true and correct in all
respects as of the date of this Agreement, and shall be deemed repeated as of
the Closing Date and shall then be true and correct in all respects, except to
the extent a representation or warranty is expressly limited by its terms to
another date and without giving effect to any supplemental Schedule.

7.2 Performance by Shareholder.



  7.2.1   All of the covenants and obligations that Shareholder is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.



  7.2.2   Each document required to be delivered by Shareholder pursuant to this
Agreement at or prior to Closing must have been delivered.



  7.2.3   Certificate of Shareholder. Shareholder will have delivered to Parent
a certificate, dated the Closing Date, executed by such Shareholder certifying
the satisfaction of the conditions specified in Sections 7.1 and 7.2.

7.3 Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by
Shareholder for the authorization, execution and delivery of this Agreement and
the consummation by him of the transactions contemplated by this Agreement,
shall have been obtained and made by Shareholder, except where the failure to
receive such consents, waivers, approvals, authorizations or orders or to make
such filings would not have a material adverse effect on Shareholder.

7.4 Documents. Shareholder must have caused the following documents to be
delivered to Parent:



  7.4.1   Share certificates evidencing the number of VGE Shares held by
Shareholder, along with executed stock powers, transferring such Shares to
Parent; provided, however, that such certificate shall be issued in the name of
VIASPACE but retained by Shareholder as pledgee of VIASPACE along with properly
executed assignments separate from stock certificates as and to the extent
described under the Stock Pledge Agreement applicable thereto;



  7.4.2   Each of the Transaction Documents to which Shareholder is a party,
duly executed; and



  7.4.3   Such other documents as Parent may reasonably request for the purpose
of (i) evidencing the accuracy of any representation or warranty of Parent,
(ii) evidencing the performance of, or compliance by Shareholder with, any
covenant or obligation required to be performed or complied with by Shareholder,
(iii) evidencing the satisfaction of any condition referred to in this Section,
or (iv) otherwise facilitating the consummation or performance of any of the
transactions contemplated by this Agreement.



  7.4.4   Senior Management Agreements. Each of Carl Kukkonen, Stephen Muzi and
Sung Hsien Chang, respectively, shall have entered into with VGE an employment
on such terms and conditions as are respectively set forth on Exhibit H and
stock option agreement (the “Senior Management Agreements”).

7.4.5 No Force Majeure Event. Since the Effective Date, there shall not have
been any delay, error, failure or interruption in the conduct of the business of
Parent, or any loss, injury, delay, damage, distress, or other casualty, due to
force majeure, including, but not limited to (a) acts of God; (b) fire or
explosion; (c) war, acts of terrorism or other civil unrest; or (d) national
emergency.

7.5 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Parent or Shareholder, or against any Affiliate
thereof, any Proceeding (which Proceeding remains unresolved as of the Closing
Date) (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the transactions contemplated by this Agreement, or
(b) that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with any of the transactions contemplated by this
Agreement.

7.6 No Claim Regarding Stock Ownership or Consideration. There must not have
been made or threatened by any Person any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the VGE Shares or any other stock, voting, equity, or ownership
interest in, VGE Shares, IPA BVI Equity or IPA China Equity or any other stock,
voting, equity, or ownership interest in, the VGE, IPA BVI or IPA China, or
(b) is entitled to all or any portion of Parent Shares.

7.7 IPA BVI Equity Transfer. Shareholder shall have transferred the remaining
30% interest of IPA BVI to VGE.

SECTION VIII
CONDITIONS PRECEDENT TO THE OBLIGATION OF
SHAREHOLDER TO THE CLOSING

Shareholder’s obligation to transfer the VGE Shares, deliver and execute the
Security Documents and the obligations of Shareholder to take the other actions
required to be taken by Shareholder at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Shareholder, in whole or in part):

8.1 Accuracy of Representations. The representations and warranties of Parent
set forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are not qualified as to materiality shall be true and correct in all
material respects as of the date of this Agreement, and shall be deemed repeated
as of the Closing Date and shall then be true and correct in all material
respects, except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule. The representations and warranties of Parent set forth in this
Agreement or in any Schedule or certificate delivered pursuant hereto that are
qualified as to materiality shall be true and correct in all respects as of the
date of this Agreement, and shall be deemed repeated as of the Closing Date and
shall then be true and correct in all respects , except to the extent a
representation or warranty is expressly limited by its terms to another date and
without giving effect to any supplemental Schedule.

8.2 Charter Amendment. Parent shall have prepared and obtained Shareholder’s
prior written approval to and then filed with the Secretary of State in and for
the State of Nevada the duly authorized and executed Charter Amendment.

8.3 Security Documents. Each of the Security Documents shall have been duly
authorized and executed upon and coincident with Closing, which shall result in
perfected, first priority liens in accordance with the terms thereof.

8.4 Performance by Parent.



  8.4.1   Preparation and delivery of the Charter Amendment, which shall have
been prepared to the satisfaction of Shareholder.



  8.4.2   All of the covenants and obligations that Parent is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
respects.



  8.4.3   Each document required to be delivered by Parent pursuant to this
Agreement must have been delivered.



  8.4.4   No Force Majeure Event. Since the Effective Date, there shall not have
been any delay, error, failure or interruption in the conduct of the business of
Parent, or any loss, injury, delay, damage, distress, or other casualty, due to
force majeure, including, but not limited to (a) acts of God; (b) fire or
explosion; (c) war, acts of terrorism or other civil unrest; or (d) national
emergency.



  8.4.5   Management Agreements. Each of Carl Kukkonen, Stephen Muzi and Sung
Hsien Chang, respectively, shall have entered into with VGE the Management
Agreements;



  8.4.6   Subsidiary Shares and Original Corporate Records. Delivery of the
Reversion Shares (with a stock transfer power dated as of April 16th, 2010,
executed in favor of Sung H. Chang), IPA BVI Equity and IPA China Equity as
owned by VIASPACE, VGE and IPA BVI, respectively, along with any and all
originals or such copies thereof as Mr. Chang may require of the corporate
records for each such entity and in the possession of Stephen Muzi or any other
corporate representative, which delivery shall not have occurred later than
Friday, April 16th, 2010; and



  8.4.7   Certificate of Officer. Parent shall have delivered to Shareholder a
certificate, dated the Closing Date, executed by an officer of Parent,
certifying the satisfaction of the conditions specified in Sections 8.4.1
through and including 8.4.6.

8.5 Consents. All material consents, waivers, approvals, authorizations or
orders required to be obtained, and all filings required to be made, by Parent
for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated by this Agreement, shall
have been obtained and made by Parent, except where the failure to receive such
consents, waivers, approvals, authorizations or orders or to make such filings
would not have a material adverse effect on Parent.

8.6 Documents. Parent must have caused the following documents to be delivered
to Shareholder:



  8.6.1   The Charter Amendment;



  8.6.2   Share certificates evidencing Shareholder’s Parent Shares;



  8.6.3   Certificates evidencing the Reversion Shares (with a stock transfer
power dated as of April 16th, 2010, executed in favor of Sung H. Chang), IPA BVI
Equity and IPA China Equity as owned by VIASPACE, VGE and IPA BVI, respectively,
along with any and all originals of the corporate records for each such entity,
the delivery of which delivery shall not have occurred later than April 16,
2010;



  8.6.4   The Security Documents, which shall result in perfected, first
priority liens in accordance with the terms thereof;



  8.6.5   The Management Agreements;



  8.6.6   The Registration Rights Agreement;



  8.6.7   A Secretary’s Certificate, dated the Closing Date certifying attached
copies of (A) the Organizational Documents of Parent, (B) the resolutions of
Parent Board (1) approving the Transaction Documents and the transactions
contemplated hereby and thereby, (2) appointing Sung H. Chang and up to two
individuals designated by him as board members, and (C) the incumbency of each
member of the Parent Board and authorized officer of Parent signing this
Agreement and any other agreement or instrument contemplated hereby to which
Parent is a party;



  8.6.8   A Certificate of Good Standing (or the equivalent thereof if
available) of Parent, VGE, IPA BVI and IPA China;



  8.6.9   Each of the Transaction Documents to which Parent is a party, duly
executed; and



  8.6.10   Such other documents as Shareholder may reasonably request for the
purpose of (i) evidencing the accuracy of any representation or warranty of
Parent, (ii) evidencing the performance by Parent of, or the compliance by
Parent with, any covenant or obligation required to be performed or complied
with by Parent, (iii) evidencing the satisfaction of any condition referred to
in this Section, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement.

8.7 No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against Parent, VGE or Shareholder, or against any
Affiliate thereof, any Proceeding (which Proceeding remains unresolved as of the
Closing Date) (a) involving any challenge to, or seeking damages or other relief
in connection with, any of the transactions contemplated hereby, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.

8.8 No Claim Regarding Stock Ownership or Consideration. There must not have
been made or threatened by any Person any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the Parent Shares, VGE Shares, IPA BVI Equity or IPA China Equity
or any other stock, voting, equity, or ownership interest in, the VGE, IPA BVI
or IPA China, or (b) is entitled to all or any portion of Parent Shares.

SECTION IX
TERMINATION

9.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:



  9.1.1   By mutual consent of Parent and Shareholder (acting jointly);



  9.1.2   By the Parent, if any of the conditions in Section 7 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Parent to comply with its
obligations under this Agreement) and Parent has not waived such condition on or
before the Closing Date;



  9.1.3   By Shareholder, if any of the conditions in Section 8 have not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of any Shareholder to comply
with his obligations under this Agreement) and Shareholder has not waived such
condition on or before the Closing Date;



  9.1.4   By either Parent or Shareholder if there shall have been entered a
final, non-appealable order or injunction of any Governmental Authority
restraining or prohibiting the consummation of the transactions contemplated
hereby;



  9.1.5   Parent may terminate this Agreement by giving written notice to
Shareholder at any time prior to the Effective Time (A) in the event Shareholder
has breached any material representation, warranty, or covenant contained in
this Agreement in any material respect, Parent has notified Shareholder of the
breach, and the breach has continued without cure for a period of 30 days after
the notice of breach or (B) if the Closing shall not have occurred on or before
May 28, 2010, by reason of the failure of any condition precedent under
Article 7 hereof (unless the failure results primarily from Parent breaching any
representation, warranty, or covenant contained in this Agreement);



  9.1.6   Shareholder may terminate this Agreement by giving written notice to
Parent at any time prior to the Effective Time (A) in the event Parent has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, Shareholder has notified Parent of the
breach, and the breach has continued without cure for a period of 30 days after
the notice of breach or (B) if the Closing shall not have occurred on or before
May 28, 2010, by reason of the failure of any condition precedent under
Article 8 hereof (unless the failure results primarily from Shareholder
breaching any representation, warranty, or covenant contained in this
Agreement).

Termination of this Agreement by Parent may only occur with the prior written
approval of the Parent Board.

9.2 Effect of Termination. Each party’s right of termination under Section 9.1
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 9.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in this Section and Articles X and XI will survive; provided,
however, that if this Agreement is terminated by a party because of the breach
of the Agreement by another party or because one or more of the conditions to
the terminating party’s obligations under this Agreement is not satisfied as a
result of another party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.

SECTION X
INDEMNIFICATION; REMEDIES

10.1 Survival. All representations, warranties, covenants, and obligations in
this Agreement shall survive the Closing and expire thereafter upon and
coincident with the period of limitations applicable thereto (the “Survival
Period”). The right to indemnification, payment of damages or other remedy based
on such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.

10.2 Indemnification by Parent. From and after the Closing until the expiration
of the Survival Period, Parent shall indemnify and hold harmless Shareholder
from and against any damages arising, directly or indirectly, from or in
connection with:



  10.2.1   Any breach of any representation or warranty made by Parent in this
Agreement or in any certificate delivered by Parent pursuant to this Agreement;
or



  10.2.2   Any breach by Parent of any covenant or obligation of Parent in this
Agreement required to be performed by Parent or Parent Shareholder on or prior
to the Closing Date.

10.3 Indemnification by Shareholder. From and after the Closing until the
expiration of the Survival Period, Shareholder shall indemnify and hold harmless
Parent from and against any damages arising, directly or indirectly, from or in
connection with:



  10.3.1   Any breach of any representation or warranty made by Shareholder in
this Agreement or in any certificate delivered by Shareholder pursuant to this
Agreement; or



  10.3.2   Any breach by Shareholder of any covenant or obligation of
Shareholder in this Agreement required to be performed by Shareholder on or
prior to the Closing Date.

10.4 Limitations on Amount. Neither Party shall be entitled to indemnification
pursuant to this Section unless and until the aggregate amount of damages
incurred by him or it with respect to such matters exceeds $10,000, at which
time, such Party shall be entitled to indemnification for the total amount of
such damages in excess of $10,000.

10.5 Determining Damages. Materiality qualifications to the representations and
warranties of Parent and Shareholder shall not be taken into account in
determining the amount of Damages occasioned by a breach of any such
representation and warranty for purposes of determining whether the baskets set
forth in Section 10.4 has been met. Except in the case of gross negligence,
fraud or willful and intentional acts or omissions, neither Party shall be
liable to the other Party for special, incidental, indirect, consequential or
exemplary damages resulting from the acts or omissions of the other or for any
other damages, fees, costs or expenses, direct or otherwise, in excess of One
Hundred Thousand Dollars ($100,000).

10.6 Breach by Parties. Nothing in this Article 10 shall limit either party’s
right to pursue any appropriate legal or equitable remedy against the other
party (the “Defaulting Party”) in respect to any damages arising, directly or
indirectly, from or in connection with: (a) any breach by such Defaulting Party
of any representation or warranty made by such Defaulting Party in this
Agreement or in any certificate delivered by such Defaulting Party pursuant to
this Agreement or (b) any breach by such Defaulting Party of its covenants or
obligations in this Agreement.

10.7 Indemnification Procedure. If any third party shall notify any Party (the
“Indemnified Party”) with respect to any matter (a “Third-Party Claim”) which
may give rise to a claim for indemnification against any other Party (the
“Indemnifying Party”) under this Section, then the Indemnified Party shall
promptly (and in any event within 5 business days after receiving notice of the
Third-Party Claim) notify each Indemnifying Party thereof in writing. Any
Indemnifying Party will have the right to assume and thereafter conduct the
defense of the Third-Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party; provided, however, that the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third-Party Claim without the prior written consent of the
Indemnified Party (not to be unreasonably withheld) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon the Indemnified Party.
Unless and until an Indemnifying Party assumes the defense of the Third-Party
Claim as provided in this Section above, however, the Indemnified Party may
defend against the Third-Party Claim in any manner it may reasonably deem
appropriate. In no event will the Indemnified Party consent to the entry of any
judgment on or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of each of the Indemnifying Parties (not to be
unreasonably withheld).

SECTION XI
GENERAL PROVISIONS

11.1 Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants. In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party. Shareholder, VGE, IPA BVI and IPA China, jointly and severally,
agree to pay any and all fees and costs incurred by McDaniel Law Group, PC in
connection with this Agreement and any Transaction Document, with any and all
such amounts accrued prior to Closing being due and payable at Closing and
otherwise within 30 days of invoice.

11.2 Public Announcements. Subject to Shareholder’s prior review and approval,
Parent may, but no later than three business days following the effective date
of this Agreement, issue a press release disclosing the transactions
contemplated hereby. Shareholder and Parent shall consult with each other in
issuing any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and neither party shall issue any such press release or otherwise make
any such public statement, filings or other communications without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of such public statement, filing or other communication
and shall incorporate into such public statement, filing or other communication
the reasonable comments of the other party.

11.3 Confidentiality. Subsequent to the date of this Agreement, Parent and
Shareholder will maintain in confidence, and will cause their respective
directors, officers, employees, agents, and advisors to maintain in confidence,
any written, oral, or other information obtained in confidence from another
party in connection with this Agreement or the transactions contemplated by this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.

11.3.1 In the event that any party is required to disclose any information of
another party pursuant to clause (b) or (c) of Section 11.3, the party requested
or required to make the disclosure (the “disclosing party”) shall provide the
party that provided such information (the “providing party”) with prompt notice
of any such requirement so that the providing party may seek a protective order
or other appropriate remedy and/or waive compliance with the provisions of this
Section. Any such disclosures made or to be made prior to Closing for and on
behalf of (i) VIASPACE shall be initiated by such counsel as it may designate,
and (ii) VGE shall be initiated by such counsel as it may designate, with Sung
Chang’s approval. If, in the absence of a protective order or other remedy or
the receipt of a waiver by the providing party, the disclosing party is
nonetheless, in the opinion of counsel, legally compelled to disclose the
information of the providing party, the disclosing party may, without liability
hereunder, disclose only that portion of the providing party’s information which
such counsel advises is legally required to be disclosed, provided that the
disclosing party exercises its reasonable efforts to preserve the
confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

11.3.2 If the transactions contemplated by this Agreement are not consummated,
each party will return or destroy as much of such written information as the
other party may reasonably request.

11.4 Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
telecopier (with written confirmation of receipt), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by written notice to the other parties):

If to Parent, VGE, IPA BVI or IPA China:

VIASPACE Inc.
2102 Business Center Drive
Irvine, CA 92612
Telephone: 626-768-3360
Facsimile: 626-578-9063

With a copy to:

Richardson & Patel LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90063
Telephone: 310-208-1182
Facsimile: 310-208-1154

If to Shareholder, VGE, IPA BVI or IPA China:

Mr. Sung Chang
121 Bells Ferry Lane
Marietta, Georgia 30066

With a copy to:

McDaniel Law Group, PC



    PO Box 681235



    Marietta, Georgia 30068-0021



    Attn: Frank McDaniel

11.5 Jurisdiction and Venue. As between the Parties, the transactions
contemplated in the Transaction Documents shall be governed as to validity,
interpretation, construction, effect, and in all other respects by the laws of
the State of Georgia, without regard to the conflicts of laws principals
thereof. Each of Shareholder and Parent irrevocably submits to the exclusive
jurisdiction of the courts of the State of Georgia located in the County of Cobb
and the United States District Court in and for the Northern District of Georgia
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of the Transaction Documents and the transactions contemplated
hereby and thereby. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

11.6 Further Assurances. The parties agree (a) to furnish upon request to each
other such further information, (b) to execute and deliver to each other such
other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.

11.7 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

11.8 Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.

11.9 Assignments, Successors, and No Third-Party Rights. No party may assign any
of its rights under this Agreement without the prior consent of the other
parties. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of and be enforceable by
the respective successors and permitted assigns of the parties. Except as set
forth in Section 11.1, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns.

11.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

11.11 Section Headings, Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

11.12 Governing Law. This Agreement will be governed by the laws of the State of
Georgia without regard to conflicts of laws principles.

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Share Purchase
Agreement as of the date first written above.

PARENT:

VIASPACE Inc.

Signed: /S/ CARL KUKKONEN
Printed Name: Carl Kukkonen
Title: CEO

SHAREHOLDER

Signed: /S/ SUNG HSIEN CHANG
Name: Sung Hsien Chang

1

SCHEDULE 4.1.3

DEFINITION SCHEDULE

[to be added prior to Closing]

2

SCHEDULE 7.4.5

EXECUTIVE OPTIONS

As of the Grant Date, VGE shall grant to each of the following individual
employees the option to purchase that number of shares of VGE common stock as
described below and associated with such individuals (the “Options”). The
Options shall vest over a period of 24 months beginning on the Effective Date,
with 1/24 of the option shares vesting on the first day of each subsequent month
that Executive is employed with VGE and be subject to such other terms and
conditions as the parties shall agree, provided, however, that all such Options
shall terminate and be of no further force and effect upon and coincident with
the termination of this Agreement or any failure of Closing to occur by
May 28th, 2010. Each such Option shall have a strike or exercise price as
determined in accordance with Code Section 409A as of the Grant Date. Subject to
the foregoing, the Grant Date shall be March 25th, 2010, unless a later date is
required by Code Section 409A, in which case the Grant Date shall be such later
date.

Name Title Number of Shares

                 
Carl Kukkonen
  CEO     550,000  
 
               
Sung Hsien Chang
  President     550,000  
 
               
Stephen Muzi
  CFO, Treasurer and Secretary     250,000  
 
               

3

EXHIBIT “A”
FORM OF GUARANTY AGREEMENT

4

Subject to amendment to conform to any special filing requirements under the
laws of the BVI or PRC

EXHIBIT “A”

SUBSIDIARY GUARANTEE

THIS GUARANTEE (the “Guarantee”), dated as of the        day of      , 2010, is
made by VIASPACE Green Energy, Inc., a British Virgin Islands international
business company (“VGE”), Inter-Pacific Arts Corp., a British Virgin Islands
international business company (“IPA BVI”), and Guangzhou Inter-Pacific Arts
Corp., a Chinese wholly owned foreign enterprise registered in Guangdong
province (“IPA China” and together with VGE and IPA BVI, the “Subsidiary
Guarantors,” and, each, a “Subsidiary Guarantor”), in favor of Sung Hsien Chang
(“Noteholder”). Capitalized terms used herein but not otherwise defined herein
shall have the meanings ascribed to such terms in the Secured Note.

WHEREAS, VIASPACE, Inc., a Nevada corporation (“Parent”), has issued the Secured
Promissory Note, dated as of the        day of      , 2010, in favor of
Noteholder (as the same may be amended, renewed, consolidated, restated or
replaced from time to time, the “Secured Note”);

WHEREAS, the Subsidiary Guarantors are direct or indirect subsidiaries of
Parent. Pursuant to the terms of the Secured Note, Parent’s obligations under
the Secured Note are to be unconditionally guaranteed by the Subsidiary
Guarantors;

WHEREAS, the Subsidiary Guarantors will derive substantial direct and indirect
benefits from the terms of the Secured Note and the Transaction Documents and in
consideration of the Secured Note and as security for the performance by Parent
of its obligations under the Secured Note all other sums due from Parent to
Noteholder arising under the Secured Note, Transaction Documents (as defined in
the Purchase Agreement) and any other agreement to which the Noteholder and
Parent are parties (collectively, the “Secured Obligations”);

WHEREAS, each Subsidiary Guarantor has duly authorized the execution, delivery,
and performance of this Guarantee; and

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Noteholder to accept the Secured
Note, each Subsidiary Guarantor agrees, for the benefit of the Noteholder, as
follows:

ARTICLE I
GUARANTEE

1.1 Guarantee. Subsidiary Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally with any other Subsidiary
Guarantor, the punctual payment, performance and observance when due, whether at
stated maturity, by acceleration or otherwise, of all of the Secured Obligations
now or hereafter existing, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any insolvency,
bankruptcy or reorganization of Parent, whether or not constituting an allowed
claim in such proceeding), fees, commissions, expense reimbursements, liquidated
damages, indemnifications or otherwise (such obligations, to the extent not paid
by Parent being the parts of and components of the Secured Obligations), and
agrees to pay any and all reasonable costs, fees and expenses (including
reasonable counsel fees and expenses) incurred by Noteholder in enforcing any
rights under the guarantee set forth herein. Without limiting the generality of
the foregoing, each Subsidiary Guarantor’s liability shall extend to all amounts
that constitute part of the Secured Obligations and would be owed by Parent to
Noteholder, but for the fact that they are unenforceable or not allowable solely
due to the existence of an insolvency, bankruptcy or reorganization involving
Parent.

1.2 Guarantee Absolute. Each Subsidiary Guarantor guarantees that the Secured
Obligations will be paid strictly in accordance with the terms of the Secured
Note, regardless of any law, regulation or order now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of Noteholder with
respect thereto. The obligations of Subsidiary Guarantor under this Guarantee
are independent of the Secured Obligations, and a separate action or actions may
be brought and prosecuted against Subsidiary Guarantor to enforce such
obligations, irrespective of whether any action is brought against Parent or any
other Subsidiary Guarantor or whether Parent or any other Subsidiary Guarantor
is joined in any such action or actions. This Guarantee constitutes a guaranty
of payment when due and not of collection or of performance, and each Subsidiary
Guarantor specifically agrees that it shall not be necessary or required that
the Noteholder exercise any right, assert any claim or demand, or enforce any
remedy whatsoever against Parent before or as a condition to the obligations of
each Subsidiary Guarantor hereunder. The liability of each Subsidiary Guarantor
under this Guarantee constitutes a primary obligation, and not a contract of
surety, and to the extent permitted by law, shall be irrevocable, absolute and
unconditional irrespective of, and Subsidiary Guarantor hereby irrevocably
waives any defenses it may now or hereafter have in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of the Secured Note, other
Transaction Documents, or any agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to departure from the Secured Note, including, without
limitation, any increase in the Secured Obligations except as otherwise
expressly agreed in writing by Noteholder;

(c) any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guarantee, for all or any of the Secured Obligations
except as otherwise expressly agreed in writing by Noteholder;

(d) any change, restructuring, merger, or termination of the corporate structure
or existence of Parent;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Secured Note or any other
Transaction Document except as otherwise expressly agreed in writing by
Noteholder;

(f) any reduction, limitation, impairment, or termination of the Secured
Obligations for any reason, including any claim of waiver, release, surrender,
alteration, or compromise except as otherwise expressly agreed in writing by
Noteholder, and shall not be subject to (and each Subsidiary Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, the Secured Obligations; or

(g) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Noteholder
that might otherwise constitute a defense available to, or a discharge of,
Parent or any other guarantor or surety.

This Guarantee shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by Noteholder, the Noteholder or any other entity
upon the insolvency, bankruptcy or reorganization of the Parent or otherwise
(and whether as a result of any demand, settlement, litigation or otherwise),
all as though such payment had not been made.

1.3 Waiver. Each Subsidiary Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Secured
Obligations and this Guarantee and any requirement that Noteholder exhaust any
right or take any action against Parent or any other Subsidiary Guarantor or any
other person or entity or any Collateral. Each Subsidiary Guarantor acknowledges
that it will receive direct and indirect benefits from the Secured Note and that
the waiver set forth in this Section 1.3 is knowingly made in contemplation of
such benefits. Each Subsidiary Guarantor hereby waives any right to revoke this
Guarantee, and acknowledges that this Guarantee is continuing in nature and
applies to all Secured Obligations, whether existing now or in the future.

1.4 Continuing Guarantee; Assignments. This Guarantee is a continuing guaranty
and shall (a) remain in full force and effect until the later of the
indefeasible cash payment in full of the Secured Obligations and all other
amounts payable under this Guarantee and the Secured Note, (b) be binding upon
each Subsidiary Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Noteholder and its successors, pledgees,
transferees and assigns. Without limiting the generality of the foregoing
clause (c), Noteholder may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Guarantee (including, without
limitation, all or any portion of its Secured Note owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted Noteholder herein or otherwise.

1.5 Subrogation. Each Subsidiary Guarantor agrees that it will not exercise any
rights that it may now or hereafter acquire against Noteholder, Parent or other
Subsidiary Guarantor (if any) that arise from the existence, payment,
performance or enforcement of such Subsidiary Guarantor’s obligations under this
Guarantee, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Noteholder
or other Subsidiary Guarantor (if any), directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Secured
Obligations and all other amounts payable under this Guarantee shall have been
indefeasibly paid in full.

1.6 Maximum Secured Obligations. Notwithstanding any provision herein contained
to the contrary, each Subsidiary Guarantor’s liability with respect to the
Secured Obligations shall be limited to an amount not to exceed, as of any date
of determination, the amount that could be claimed by Noteholder from such
Subsidiary Guarantor without rendering such claim voidable or avoidable under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law, or foreign law or regulation .

ARTICLE II
MISCELLANEOUS

2.1 Expenses. Each Subsidiary Guarantor shall pay to the Noteholder, on demand,
the amount of any and all reasonable expenses, including, without limitation,
attorneys’ fees, legal expenses and brokers’ fees, which the Noteholder may
incur in connection with exercise or enforcement of any the rights, remedies or
powers of the Noteholder hereunder or with respect to any or all of the Secured
Obligations.

2.2 Waivers, Amendment and Remedies. No course of dealing by the Noteholder and
no failure by the Noteholder to exercise, or delay by the Noteholder in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Noteholder. No amendment, modification or waiver of any provision of this
Guarantee and no consent to any departure by any Subsidiary Guarantor therefrom,
shall, in any event, be effective unless contained in a writing signed by the
Noteholder against whom such amendment, modification or waiver is sought, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. The rights, remedies and powers of the
Noteholder, not only hereunder, but also under any instruments and agreements
evidencing or securing the Secured Obligations and under applicable law are
cumulative, and may be exercised by the Noteholder from time to time in such
order as the Noteholder may elect.

2.3 Notices. All notices or other communications given or made hereunder shall
be given in the same manner as set forth in the Purchase Agreement

2.4 Term; Binding Effect. This Guarantee shall (a) remain in full force and
effect until the indefeasible payment and satisfaction in full of all of the
Secured Obligations; (b) be binding upon each Subsidiary Guarantor and its
successors and permitted assigns; and (c) inure to the benefit of the Noteholder
and its respective successors and assigns. Upon the indefeasible payment in full
of the Secured Obligations, (i) this Guarantee shall terminate and (ii) the
Noteholder will, upon a Subsidiary Guarantor’s request and at such Subsidiary
Guarantor’s expense, execute and deliver to such Subsidiary Guarantor such
documents as such Subsidiary Guarantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

2.5 Captions. The captions of Paragraphs, Articles and Sections in this
Guarantee have been included for convenience of reference only, and shall not
define or limit the provisions hereof and have no legal or other significance
whatsoever.

2.6 Governing Law; Venue; Severability. This Guarantee shall be governed by and
construed in accordance with the laws of the State of Georgia without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
a Subsidiary Guarantor with respect to this Guarantee must be brought only in
the courts of the County of Cobb, State of Georgia or of the United States
Federal courts located in and for the Northern District of Georgia, and, by
execution and delivery of this Guarantee, each Subsidiary Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Subsidiary
Guarantor hereby irrevocably waives any objection which they may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guarantee brought in the
aforesaid courts and hereby further irrevocably waives and agrees not to plead
or claim in any such court that any such action or proceeding brought in any
such court has been brought in an inconvenient forum. If any provision of this
Guarantee, or the application thereof to any person or circumstance, is held
invalid, such invalidity shall not affect any other provisions which can be
given effect without the invalid provision or application, and to this end the
provisions hereof shall be severable and the remaining, valid provisions shall
remain of full force and effect. This Guarantee shall be deemed an unconditional
obligation of each Subsidiary Guarantor for the payment of money and, without
limitation to any other remedies of Noteholder, may be enforced against any
Subsidiary Guarantor by summary proceeding or any similar rule or statute in the
jurisdiction where enforcement is sought. For purposes of such rule or statute,
any other document or agreement to which Noteholder and any Subsidiary Guarantor
are parties or which any Subsidiary Guarantor delivered to Noteholder, which may
be convenient or necessary to determine Noteholder’s rights hereunder or any
Subsidiary Guarantor’s obligations to Noteholder are deemed a part of this
Guarantee, whether or not such other document or agreement was delivered
together herewith or was executed apart from this Guarantee. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement, the
Secured Note or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. Each
Subsidiary Guarantor irrevocably appoints Parent its true and lawful agent for
service of process upon whom all processes of law and notices may be served and
given in the manner described above; and such service and notice shall be deemed
valid personal service and notice upon each such Subsidiary Guarantor with the
same force and validity as if served upon such Subsidiary Guarantor.

2.7 Satisfaction of Secured Obligations. For all purposes of this Guarantee, the
payment in full of the Secured Obligations shall be conclusively deemed to have
occurred when the Secured Obligations have been indefeasibly paid.

2.8 Execution. This Agreement may be executed by facsimile signature and
delivered by electronic transmission.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

5

IN WITNESS WHEREOF, the undersigned have executed and delivered this Guarantee,
as of the date first written above.

“SUBSIDIARY GUARANTOR”

VIASPACE GREEN ENERGY, INC.,
a British Virgin Islands international business company

By:       

Its:       

“SUBSIDIARY GUARANTOR”

INTER-PACIFIC ARTS CORP.,
a British Virgin Islands international business company

By:       

Its:       

“SUBSIDIARY GUARANTOR”

GUANGZHOU INTER-PACIFIC ARTS CORP.,
a Chinese wholly owned foreign enterprise registered in Guangdong province

By:       

Its:       

“NOTEHOLDER”

SUNG HSIEN CHANG
an individual

By:       

6

EXHIBIT “B”
FORM OF SECURED PROMISSORY NOTE

7

EXHIBIT “B”

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS NOTE HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

Principal Amount: Issue Date:             , 2010

$[5,309,000 as of the Effective Date, plus 6% interest to Closing Date]

SECURED PROMISSORY NOTE

FOR VALUE RECEIVED, VIASPACE, INC., a Nevada corporation (hereinafter called
“Borrower”), hereby promises to pay to SUNG HSIEN CHANG, an individual (the
“Holder”), without demand, the sum of [5,309,000 as of the Effective Date, plus
6% interest to Closing Date] ($      ,000.00)] (the “Principal Amount”).

Except as otherwise expressly provided below, the Borrower agrees to pay in cash
the Principal Amount in five equal annual installment payments of       
Thousand Dollars ($     ,000.00) each, together with interest due thereon (each,
an “Installment Payment”), in arrears on the first, second, third, fourth and
fifth anniversary dates of the closing of the Purchase Agreement (as defined
below) (each, a “Payment Date “) to the Holder.

This Note is hereby issued as of the Issue Date pursuant to the terms of that
certain agreement entitled “Share Purchase Agreement” (the “Purchase Agreement”)
entered into by and between the Borrower and the Holder as of the        day of
April 2010 (the “Effective Date”). Unless otherwise separately defined herein,
all capitalized terms used in this Note shall have the same meaning as is set
forth in the Purchase Agreement. The following terms and conditions shall apply
to this Note:

ARTICLE I

GENERAL PROVISIONS

1.1 Interest Rate. Interest payable on this Note shall accrue at a per annum
rate of six percent (6%) from the Issue Date and thereafter until this Note is
paid in full and be payable in arrears on each applicable Payment Date,
accelerated or otherwise. Upon the occurrence and during the continuance of an
Event of Default, the principal of, and, to the extent permitted by law,
interest owing under this Note shall bear interest, payable on demand, at a per
annum rate equal to twelve percent (12%)(“Default Interest”).

1.2 Payment Grace Period. The Borrower shall have a five (5) day grace period to
pay any amounts due under this Note, after which grace period Default interest
shall accrue on all unpaid amounts due and owing under this Note until such
amounts have been fully paid by the Borrower to the Holder.

1.3 Payment in Stock or Cash. At the election of Holder, payment under this Note
shall be made in cash or shares of common stock of Borrower or VGE (the “Stock
Portion”), or any combination thereof (the “Stock Payment Election”); provided,
however, unless otherwise waived by the Company, if Holder desires to elect
payment in shares of such common stock, then Holder shall deliver to Company
written notice of his exercise of the Stock Payment Election to be paid in the
form of such shares at least 10 business days prior to the applicable Payment
Date, with Holder having the right to designate the cash or Stock Portion of any
such payment as he so elects. All payments of VIASPACE or VGE common stock shall
be valued at the 10-day average closing price of its respective common shares
preceding the applicable Payment Date.

1.4 Payments. All payments (including prepayments) to be made to the Holder
hereunder, whether on account of principal, interest, or otherwise, shall be
made in United States Dollars and in immediately available funds without setoff
or counterclaim (except as otherwise expressed agreed in this Note) by wire
transfer to an account notified by the Holder to the Borrower and shall be made
prior to 5:00 p.m., Atlanta, Georgia time on the due date thereof. If any
payment on this Note becomes due and payable on a day other than a day on which
commercial banks in Atlanta, Georgia are open for the transaction of normal
business (a “Business Day”), payment shall be due on the immediately succeeding
Business Day and, with respect to any payment of principal, interest thereon
shall be payable at the then applicable rate.

1.5 Stock Payments. If applicable, the Stock Portion of an Installment Payment
to be made in stock will be delivered to the Holder to an address set forth in
the Notice section of the Purchase Agreement or such other address as may be
designated subsequently by Holder in writing to Borrower within 10 business days
of the applicable Payment Date. Upon any request by Holder, Any such Stock
Portion of an Installment Payment shall be accompanied by a certificated signed
by an authorized officer of the Borrower or VGE, as applicable, certifying that
the shares of common stock issued in such Stock Portion are duly authorized,
validly issued, fully paid and nonassessable, and have not been issued in
violation of any preemptive or similar rights.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1. Representations and Warranties. Borrower hereby represents and warrants to
the Holder that:



(a) The Borrower is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization.

(b) The Borrower has the corporate power and authority, and the legal right, to
make, deliver and perform this Note and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Note.

(c) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the execution, delivery, performance, validity or enforceability of this
Note.

(d) This Note has been duly authorized, executed and delivered on behalf of the
Borrower.

(e) This Note constitutes a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

(f) The execution, delivery and performance of this Note by the Borrower will
not (i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien except pursuant to the Security Documents (as
defined below) in respect of any property of the Borrower under any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, or any other agreement or instrument to which the Borrower
is bound or by which the Borrower or any of its respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or governmental authority applicable to the Borrower, or
(iii) violate any provision of any statute or other rule or regulation or any
governmental authority applicable to the Borrower.

(g) No litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending, or to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues that would prevent the Borrower from paying any interest or principal
on this Note.

(h) No default or Event of Default has occurred and is continuing.

ARTICLE III

COVENANTS

AFFIRMATIVE AND OTHER COVENANTS

3. The Borrower covenants that so long as this Note is outstanding:

3.1 Compliance with Law. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.2 Insurance. The Borrowers will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated. Proceeds received under any such insurance shall be, in the reasonable
business judgment of the Borrower, applied to repair or replace any properties
damaged or destroyed. Holder and Borrower acknowledge that they have reviewed
the insurance policies of Borrower and its Subsidiaries as of the date of this
Note and agree that such policies satisfy this covenant as of the date of this
Note.

3.3 Maintenance of Properties; Licenses. (a) The Borrower will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear, casualty and condemnation), so that the
business carried on in connection therewith may be properly conducted in all
material respects at all times. (b) Each of the Borrower and its Subsidiaries
will own or possess the right to use all required licenses, permits, franchises,
authorizations, patents, copyrights, service marks, trademarks and trade names,
or rights thereto, without known conflict with the rights of others, except
where failure to own or possess, or except for such conflicts that, would not
reasonably be expected to have a Material Adverse Effect.

3.4 Payment of Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to, file all tax returns required to be filed in any jurisdiction
and to pay and discharge (a) all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and (b) all claims for which sums have become due and
payable that have or might become a Lien on properties or assets of the Borrower
or any of its Subsidiaries, provided that neither the Borrower nor any of its
Subsidiaries need pay any such tax or assessment or claims if and so long as the
amount, applicability or validity thereof is contested by such Person on a
timely basis in good faith and in appropriate proceedings, and such Person has
established adequate reserves therefor in accordance with GAAP on its books
(including in respect of interim statements, as applicable).

3.5 Existence, etc. The Borrower will at all times preserve and keep in full
force and effect its corporate (or other) existence. Subject to the terms of
this Note, the Borrower will at all times preserve and keep in full force and
effect the corporate (or other) existence of each of its Subsidiaries and all
rights and franchises of the Borrower and its Subsidiaries.

3.6 Liens on Property. In the event that the Borrower or any of its Subsidiaries
owns or hereafter acquires any property, the Borrower or such Subsidiary shall
obtain good and sufficient title thereto, subject only to the Liens permitted
under this Note. If any of the Borrower or its Subsidiaries acquires any real
property, the Borrower or such Subsidiary shall execute and deliver to the
Holder a mortgage or deed of trust acceptable in form and substance to the
Holder for the purpose of granting to the Holder a Lien on such real property to
secure the obligations under this Note, shall pay all taxes, costs, and expenses
incurred by the Holder in recording such mortgage or deed of trust, and shall
supply to the Holder at the Borrower’s cost and expense a survey, environmental
report, hazard insurance policy, appraisal report, and a mortgagee’s policy of
title insurance from a title insurer reasonably acceptable to the Holder
insuring the validity of such mortgage or deed of trust and its status as a
first Lien (subject to Liens permitted by this Note) on the real property
encumbered thereby and such other instruments, documents, certificates, and
opinions reasonably required by the Holder in connection therewith.

NEGATIVE COVENANTS.

The Borrower covenants that so long as this Note is outstanding:

3.7 Transactions with Affiliates. The Borrower will not, nor will it permit any
of its Subsidiaries to, enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate, except pursuant to an agreement, which shall be set forth on
Schedule 3.7 attached hereto, in effect on the date of Closing or otherwise
entered into in the ordinary course and upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

3.8 Merger, Consolidation, etc. (a) The Borrower will not, nor will it permit
any of its Subsidiaries to, be a party to any merger or consolidation, or sell,
transfer, lease or otherwise dispose of all or any part of its property,
including any disposition of property as part of a sale and leaseback
transaction, or in any event sell or discount (with or without recourse) any of
its notes or accounts receivable; provided, however, that this Section shall not
apply to nor operate to prevent:

(i) the sale or lease of inventory in the ordinary course of business;

(ii) the merger of any Subsidiary with and into the Borrower or any other
Subsidiary, provided that, in the case of any merger involving the Borrower, the
Borrower is the corporation surviving the merger;

(iii) the sale of delinquent notes or accounts receivable in the ordinary course
of business for purposes of collection only (and not for the purpose of any bulk
sale or securitization transaction);

(iv) the sale, transfer or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or its Subsidiary, has
become obsolete or worn out, and which is disposed of in the ordinary course of
business; and

(v) the sale, transfer, lease or other disposition of property of the Borrower
or any of its Subsidiaries (including any disposition of property as part of a
sale and leaseback transaction) aggregating for the Borrower and its
Subsidiaries not more than $25,000 during any fiscal year of the Borrower.

So long as no Default or Event of Default has occurred and is continuing or
would arise as a result thereof, upon the written request of the Borrower, the
Holder promptly shall release its Lien on any property sold pursuant to the
foregoing provisions.

(b) The Borrower will not assign, sell or transfer, or permit any of its
Subsidiaries to assign, sell or transfer, any shares of capital stock or other
equity interests of a Guarantor or other Subsidiary; provided, however, that the
foregoing shall not operate to prevent (i) Liens on the capital stock or other
equity interests of Subsidiaries granted pursuant to the Collateral Documents
and (ii) any transaction permitted by Section 3.8(a)(ii) above.

3.9 Liens. The Borrower will not, nor will permit any of its Subsidiaries to,
cause or permit to exist, or agree or consent to cause or permit to exist in the
future (upon the happening of a contingency or otherwise), any of the properties
of the Borrower or any such Subsidiary, whether now owned or hereafter acquired,
to be subject to any Lien except:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or any of its Subsidiaries is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under this Note and the pledge of assets for the purpose of securing an
appeal, stay or discharge in the course of any legal proceeding, provided that
the aggregate amount of such judgment liens and attachments and liabilities of
the Borrower and its Subsidiaries secured by a pledge of assets permitted under
this subsection, including interest and penalties thereon, if any, shall not be
in excess of $25,000 at any one time outstanding;

(d) Liens on property of the Borrower or any of its Subsidiaries created solely
for the purpose of securing indebtedness permitted by Section [3.11](b) hereof,
representing or incurred to finance the purchase price of property, provided
that no such Lien shall extend to or cover other property of the Borrower or any
such Subsidiary other than the respective property so acquired, and the
principal amount of indebtedness secured by any such Lien shall at no time
exceed the purchase price of such property, as reduced by repayments of
principal thereon;

(e) any interest or title of a lessor under any operating lease, or easements,
rights of way, zoning restrictions and other similar restrictions that do not
individually or in the aggregate materially impair the value or use of the
property affected thereby;

(f) the Liens granted in favor of the Holder pursuant to the Collateral
Documents to secure Indebtedness under this Note;

(g) licenses, leases and subleases entered into in the ordinary course of
business;

(h) customary rights of set-off in favor of depositary institutions; and

(i) Liens not otherwise permitted by this Section on assets with a value of not
more than $10,000 at any one time.

3.10 Net Worth Maintenance. The Borrower will not, at any time, permit the net
worth of it and its Subsidiaries, on a consolidated basis, to be less than
$5,000,000.

3.11 Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, issue, incur, assume, create or have outstanding any
Indebtedness, or be or become liable as endorser, guarantor, surety or otherwise
for any debt, obligation or undertaking of any other Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another, or subordinate any claim or demand it may
have to the claim or demand of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a) the obligations of the Borrower and its Subsidiaries under this Note and the
Collateral Documents;

(b) purchase money indebtedness and capitalized lease obligations of the
Borrower and its Subsidiaries in an amount not to exceed $25,000 in the
aggregate at any one time outstanding;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) Indebtedness from time to time owing by any Subsidiary to the Company;

(e) letters of credit in an amount not to exceed $25,000 in the aggregate at any
one time outstanding; and

(f) Indebtedness which is exchanged for or the proceeds of which are used to
refinance or refund, or any extension or renewal of, Indebtedness outstanding on
the date of this Agreement or permitted to be incurred pursuant to this Section
[3.11] (a “refinancing”) in an aggregate principal amount not to exceed the
principal amount of the Indebtedness so refinanced.

3.12 Change in the Nature of Business. The Borrower will not, nor will it permit
any of its Subsidiaries to, engage in any business or activity if as a result
the general nature of the business of the Borrower or any such Subsidiary would
be changed in any material respect from the general nature of the business
engaged in by it as of the date of Closing.

ARTICLE IV

EVENT OF DEFAULT

The occurrence of any of the following events of default after written notice
thereof by Holder to the Borrower that any of the events in this Article have
occurred (“Event of Default”) shall, at the option of the Holder hereof, make
all sums of principal and interest then remaining unpaid hereon and all other
amounts payable hereunder immediately due and payable, upon demand, without
presentment, or grace period, all of which hereby are expressly waived, except
as set forth below:

4.1 Failure to Pay Principal or Interest. Failure to cause Holder to receive
(i) any installment of principal, interest or other sum due under this Note when
due, subject to the grace period set forth in Section 1.2 hereof; or (ii) any
Stock Portion of an Installment Payment in accordance with the terms of this
Note.

4.2 Breach of Covenant. The Borrower breaches any covenant or other term or
condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of five (5) business days after written notice to
the Borrower from the Holder.

4.3 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or the Share Purchase Agreement shall be false or
misleading in any material respect as of the date made.

4.4 Liquidation. Any dissolution, liquidation or winding up of Borrower or any
substantial portion of its business.

4.5 Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it is otherwise generally unable to pay its debts as such debts become
due; provided, that, Holder acknowledges that Borrower’s operations as of the
Issue Date is primarily to hold equity securities of other entities.

4.6 Maintenance of Assets. The failure by Borrower to maintain, prosecute,
protect or otherwise preserve any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).

4.7 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

4.8 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any of its property or other assets for
more than $25,000.

4.9 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower.

4.10 Delisting. Delisting of the common stock of either Borrower or VGE from any
Principal Market; failure by either Borrower or VGE to comply with the
requirements for its respective continued listing on a Principal Market for a
period of five (5) consecutive trading days; or notification from a Principal
Market that the Borrower or VGE, as the case may be, is not in compliance with
the conditions for such continued listing on such Principal Market.

4.11 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $25,000 for more than twenty days
after the due date, unless the Borrower is contesting the validity of such
obligation in good faith and has segregated cash funds equal to the contested
amount.

4.12 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension on or with respect to the common stock of Borrower or VGE, as the
case may be, that lasts for five or more consecutive trading days.

4.13 Failure to Comply with Security Documents. The Borrower or the Subsidiary
Guarantors default in the performance of or compliance with any term contained
in any of the Security Documents and such default is not remedied within 30 days
or, if shorter, any applicable grace period.

4.14 Subsidiary Guarantee. The Subsidiary Guarantee Agreement fails to rank pari
passu with all other senior indebtedness of any Guarantor.

4.15 [RESERVED]

4.16 Collateral. Any security interest granted under any Security Document
ceases to create perfected, valid and enforceable first priority Liens on the
Collateral (as defined in the Security Documents), or any party thereto so
states.

4.17 [RESERVED]

4.18 [RESERVED]

4.19 Executive Officers Breach of Duties. Any of Borrower’s chief executive
officer or chief financial officer (other than Sung Hsien Chang or any person
appointed by the Company at the directive of Sung Chang) is convicted of a
violation of securities laws, or a settlement in excess of $25,000 is reached by
any such officer relating to a violation of securities laws, breach of fiduciary
duties or self-dealing.

4.20 Notification Failure. A failure by Borrower to notify in writing as soon as
reasonably practicable, but in no event later than five (5) Business Days
thereafter, Holder of anything which Borrower is obligated to notify Holder of
pursuant to the terms of this Note or any of the Transaction Documents, which
obligation shall include notifying Borrower of any and all acts or omissions
that shall constitute a default hereunder or thereunder.

4.21 Cross Default. A default by the Borrower of a material term, covenant,
warranty or undertaking of any Security Document (as defined in Section 4.1
below), or the occurrence of a material event of default under any such other
Security Document which is not cured after any required notice and/or cure
period.

ARTICLE V

SECURITY INTEREST

5.1 Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Holder pursuant to the Security Documents (as
defined below), as delivered by Borrower to Holder. The Borrower acknowledges
and agrees that should a proceeding under any bankruptcy or insolvency law be
commenced by or against the Borrower, or if any of the Collateral (as defined in
the Security Agreement) should become the subject of any bankruptcy or
insolvency proceeding, then the Holder should be entitled to, among other relief
to which the Holder may be entitled under the Transaction Documents and any
other agreement to which the Borrower and Holder are parties (collectively,
“Loan Documents”) and/or applicable law, an order from the court granting
immediate relief from the automatic stay pursuant to 11 U.S.C. Section 362 to
permit the Holder to exercise all of its rights and remedies pursuant to the
Loan Documents and/or applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT
OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE
BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362
NOR ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE
(INCLUDING, WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT,
CONDITION, REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY
OF ITS RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The
Borrower hereby consents to any motion for relief from stay that may be filed by
the Holder in any bankruptcy or insolvency proceeding initiated by or against
the Borrower and, further, agrees not to file any opposition to any motion for
relief from stay filed by the Holder. The Borrower represents, acknowledges and
agrees that this provision is a specific and material aspect of the Transaction
Documents, and that the Holder would not agree to the terms of the Transaction
Documents if this waiver were not a part of this Note. The Borrower further
represents, acknowledges and agrees that this waiver is knowingly, intelligently
and voluntarily made, that neither the Holder nor any person acting on behalf of
the Holder has made any representations to induce this waiver, that the Borrower
has been represented (or has had the opportunity to he represented) in the
signing of this Note and the Transaction Documents and in the making of this
waiver by independent legal counsel selected by the Borrower and that the
Borrower has discussed this waiver with counsel.

5.2 Security Documents. This Note shall be secured by security interests granted
to the Holder by the Borrower and its subsidiaries pursuant to the following
documents (the “Security Documents”):

(a) Security Agreements separately entered into between each of Borrower, VGE,
Inter-Pacific Arts Corp., a British Virgin Islands international business
company (“IPA BVI”), and Guangzhou Inter-Pacific Arts Corp., a Chinese wholly
owned foreign enterprise registered in Guangdong province (“IPA China” and
together with VGE and IPA BVI, the “Subsidiary Guarantors”, and, each, a
“Subsidiary Guarantor”) and Holder dated as of the Issue Date (the “Security
Agreement”);

(b) Pledge Agreements separately entered into between Borrower, VGE and IPA BVI
and Holder dated as of the Issue Date (the “Pledge Agreement”); and

(c) Subsidiary Guarantee Agreements separately entered into among each of the
Subsidiary Guarantors and the Holder dated as of the Issue Date.

5.3 Collateral. The Borrower’s obligations under this Note shall be secured by
(a) valid, perfected and enforceable Liens on all right, title, and interest of
the Borrower in its ownership interests of VGE and its wholly-owned
subsidiaries, IPA BVI and IPA China, (b) valid, perfected, and enforceable Liens
on all right, title, and interest of the Borrower in all personal and real
property, tangible or intangible, whether now owned or hereafter acquired or
arising, and all proceeds thereof resulting from VGE, IPA BVI or IPA China. The
Borrower acknowledges and agrees that the Liens on the Collateral (as defined in
the Security Documents) shall be granted to the Holder in accordance with the
Security Documents and shall be valid and perfected first priority Liens.

5.4 Guarantees. The payment and performance of this Note will at all times be
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guarantee
Agreement or such other guaranty agreements or supplements hereto in form and
substance reasonably acceptable to the Holder, as the same may be amended,
modified or supplemented from time to time.

5.5. Further Assurances. The Borrower agrees that it will, and shall cause the
Subsidiary Guarantors to, from time to time at the reasonable request of the
Holder, execute and deliver such documents and do such acts and things as the
Holder may reasonably request in order to provide for or perfect or protect the
Liens intended to be created on the Collateral pursuant to the Security
Documents. In the event the Borrower or any Subsidiary Guarantor forms or
acquires any other subsidiary after the date hereof, such Borrower or Subsidiary
Guarantor shall promptly upon such formation or acquisition notify the Holder
thereof and cause such newly formed or acquired subsidiary to execute a joinder
to the Subsidiary Guarantee Agreement and such Security Documents as the Holder
may then require, and the Borrower shall also deliver to the Holder, or cause
such Subsidiary Guarantor to deliver to the Holder, at the Borrower’s cost and
expense, such other instruments, documents, certificates, and opinions
reasonably required by the Holder in connection therewith.

For purposes of this Note, the Security Documents and any Transaction Document,
the term:

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any corporation of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Material into the environment, including but not
limited to those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
of such Person for borrowed money, whether current or funded, or secured or
unsecured, (b) all indebtedness for the deferred purchase price of property or
services, (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of a default are limited to repossession or sale of such
property), (d) all indebtedness secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of property subject to such
mortgage or Lien, (e) all obligations under leases which shall have been or must
be, in accordance with GAAP, recorded as Capital Leases in respect of which such
Person is liable as lessee, (f) any liability in respect of banker’s acceptances
or letters of credit or guarantees, and (g) any indebtedness, whether or not
assumed, secured by Liens on property acquired by such Person at the time of
acquisition thereof, it being understood that the term “Indebtedness” shall not
include trade payables arising in the ordinary course of business.

“Lien” shall mean with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement or capital lease, upon or
with respect to any property or asset of such Person (including in the case of
stock, stockholder agreements, voting trust agreements and all similar
arrangements).

“Material Adverse Effect” means a material adverse effect on (a) the business,
prospects, operations, affairs, financial condition, assets or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower or any Subsidiary to perform its obligations under this Note or any
Collateral Document to which it is a party, or (c) the validity or
enforceability of this Note or any Collateral Document.

“Person” shall mean an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.

ARTICLE VI

MISCELLANEOUS

6.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

6.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be as set forth in the Purchase Agreement.

6.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented. This
Note may not be amended, changed, waived, discharged or terminated except as
agreed to by both the Borrower and Holder in writing.

6.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

6.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

6.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Georgia without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of Georgia or in the federal courts located in the
State of Georgia. Both parties and the individual signing this Agreement on
behalf of the Borrower agree to submit to the jurisdiction of such courts. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein or in any Security Document
notwithstanding any provision therein to the contrary shall be deemed or operate
to preclude the Holder from bringing suit or taking other legal action against
the Borrower in any other jurisdiction to collect on the Borrower’s obligations
to Holder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other decision in favor of the Holder.

6.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the Issue Date.

VIASPACE, INC., as the Borrower

By:      
Name:
Title:


WITNESS:

      

ACKNOWLEDGED AND AGREED

Sung Hsien Chang, as Holder

8

EXHIBIT B

9

EXHIBIT “C”

SECURITY AGREEMENT

10

EXHIIBIT “C”

Subject to amendment to conform to any special filing requirements under the
laws of the BVI or PRC

FORM OF SECURITY AGREEMENT

[VIASPACE, INC., a Nevada corporation, whose principal place of business and
mailing address is 2102 Business Center Drive, suite 130, Irvine, CA
92612][VIASPACE Green Energy Inc., a British Virgin Islands corporation (“VGE”)]
[Inter-Pacific Arts Corp., a British Virgin Islands international business
company (“IPA BVI”)][Guangzhou Inter-Pacific Arts Corp., a Chinese wholly owned
foreign enterprise registered in Guangdong province] (hereinafter “Debtor”),
hereby grants to SUNG HSIEN CHANG (hereinafter sometimes “Noteholder” or
“Secured Party”) a continuing security interest in and to, and a lien on, and
hereby assigns to Secured Party as collateral, all of the “Collateral”, as
defined in Section 2 of this Agreement. In addition, Debtor and Secured Party
hereby agree as follows:

1. OBLIGATIONS: The security interest hereby granted shall secure the full,
prompt and complete payment and performance of all of the payment obligations of
Debtor to pay principal, interest, or other amounts (the “Secured Obligations”)
under the Secured Promissory Note dated as of the      day of        2010 issued
by Debtor in favor of Noteholder (as the same may be amended, renewed,
consolidated, restated or replaced from time to time, the “Secured Note”).
Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to such terms in the Secured Note.

2. COLLATERAL: The collateral in which a security interest is hereby granted
comprises all of the assets and property, real and personal, tangible and
intangible, of Debtor, whether now owned or existing or hereafter arising or
acquired, regardless of where any such property is located, including all of
Debtor’s rights, titles and interests in and to the following, whether now owned
or existing or hereafter arising or acquired, regardless of where any such
property is located, excluding, however, shares of stock or other equity owned
by Debtor in Direct Methanol Fuel Cell Corporation (DMFCC) and Ionfinity LLC
(all of such assets and all of the below described assets being, collectively,
the “Collateral”):

(a) all Accounts, all Inventory, all Equipment, all trademarks, all General
Intangibles, and all Investment Property (each as defined in Section 3 of this
Agreement);

(b) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all goods,
deposit accounts, instruments, chattel paper (including tangible chattel paper
and electronic chattel paper), documents, securities, money, cash, letters of
credit, letter-of-credit rights, promissory notes, warrants, dividends,
distributions, the commercial tort claims listed on Exhibit B attached to this
Agreement, contracts, agreements, contract rights and other property owned by
Debtor or in which Debtor has any rights or an interest, including those which
are now or hereafter in the possession or control of Secured Party or in transit
by mail or carrier to or in the possession of any third party acting on behalf
of Secured Party, without regard to whether Secured Party received the same in
pledge, for safekeeping, as agent for collection or transmission or otherwise or
whether Secured Party had conditionally released the same, all rights to payment
from, and all claims against Secured Party, all as-extracted collateral, leases,
lease contracts, lease agreements, and proceeds of a letter of credit;

(c) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all supporting
obligations;

(d) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all farm
products including all crops grown, growing, or to be grown, and all livestock
and the born and unborn offspring thereof;

(e) without limiting the description of the property or any rights or interests
in the property described above in this definition of Collateral, all minerals
or the like and accounts resulting from sales at the wellhead or minehead, as
well as all standing timber which is to be cut and removed under a conveyance or
contract for sale; and

(f) all products and cash proceeds and noncash proceeds (including all rents,
revenues, issues, and profits arising from the sale, lease, license,
encumbrance, collection, or any other temporary or permanent disposition of any
and all of the property described above in this definition of Collateral or any
interest therein) of any and all of the property described above in this
definition of Collateral, and all additions, accessions, attachments, parts,
appurtenances and improvements to, replacements and substitutions of, and all
supporting obligations for, guaranties of, insurance or condemnation proceeds
of, and documents covering, the property described above in this definition of
Collateral, all sales of accounts, all tort or other claims against third
parties arising out of damage or destruction of property described above in this
definition of Collateral, and all property received wholly or partly in trade or
exchange for property described above in this definition of Collateral.

3. DEFINITIONS: As used herein, the following capitalized terms will have the
following meanings:

(a) “Accounts” means all accounts, accounts receivable, health-care-insurance
receivables, credit card receivables, contract rights, instruments, documents,
chattel paper, tax refunds from foreign, federal, state or local governments and
all obligations in any form including those arising out of the sale or lease of
goods or the rendition of services by Debtor; all guaranties, letters of credit
and other security and supporting obligations for any of the above; all
merchandise returned to or reclaimed by Debtor; and all books and records
(including computer programs, tapes and data processing software) evidencing an
interest in or relating to the above; all winnings in a lottery or other game of
chance operated by a governmental unit or entity licensed to operate such game
by a governmental unit and all rights to payment therefrom; and all “accounts”
as the same is now or hereinafter defined in the Georgia UCC (as hereafter
defined).

(b) “Equipment” means all goods (other than Inventory, farm products or consumer
goods), machinery, machine tools, equipment, fixtures, office equipment,
furniture, furnishings, motors, motor vehicles, tools, dies, parts, jigs
(including each of the items of equipment set forth on any schedule which is
either now or in the future attached to Secured Party’s copy of this Agreement),
and all attachments, accessories, accessions, replacements, substitutions,
additions and improvements thereto, all supplies used or useful in connection
therewith, and all “equipment” as the same is now or hereinafter defined in the
Georgia UCC.

(c) “General Intangibles” means all general intangibles, choses in action,
causes of action, obligations or indebtedness owed to Debtor from any source
whatsoever, payment intangibles, software and all other intangible personal
property of every kind and nature (other than Accounts) including patents,
trademarks, trade names, service marks, copyrights, patent applications,
trademark or service mark applications, copyright applications and goodwill,
trade secrets, licenses, franchises, rights under agreements, tax refund claims,
insurance refunds, insurance refund claims, pension plan refunds, pension plan
reversions, and all books and records including all computer programs, disks,
tapes, printouts, customer lists, credit files and other business and financial
records, the equipment containing any such information, and all “general
intangibles” as the same is now or hereinafter defined in the Georgia UCC.

(d) “Inventory” means all goods (other than Equipment, farm products or consumer
goods), supplies, wares, merchandises and other tangible personal property,
including raw materials, work in process, supplies and components, and finished
goods, whether held for sale or lease, or furnished or to be furnished under any
contract for service, or used or consumed in business, and also including
products of and accessions to inventory, packing and shipping materials, all
documents of title, whether negotiable or non-negotiable, representing any of
the foregoing, and all “inventory” as the same is now or hereinafter defined in
the Georgia UCC.

(e) “Investment Property” means all securities, whether certificated or
uncertificated, financial assets, security entitlements, securities accounts,
commodity contracts or commodity accounts; and all “investment property” as the
same is now or hereafter defined in the Georgia UCC; excluding, however, shares
of stock or other equity owned by Debtor in Direct Methanol Fuel Cell
Corporation (DMFCC) and Ionfinity LLC.

(f) "Trademarks” shall mean all Trademarks used and/or registered by Debtor as
set forth in the Schedule attached as Exhibit C.

(g) “Uniform Commercial Code” means the Uniform Commercial Code as adopted in
each applicable jurisdiction, as amended or superceded from time to time. The
“Georgia UCC” means the Uniform Commercial Code, as adopted in Georgia, as
amended or superceded from time to time.

All of the uncapitalized terms contained in this Agreement which are now or
hereafter defined in the Georgia UCC will, unless the context expressly
indicates otherwise, have the meanings provided for now or hereafter in the
Georgia UCC, as such definitions may be enlarged or expanded from time to time
by amendment or judicial decision.

4. REPRESENTATIONS AND WARRANTIES: Debtor represents and warrants to Noteholder
that the following statements are, and will continue as long as the Note is
outstanding or any Secured Obligations unpaid, to be, true:

(a) Debtor is a corporation with its chief executive office and mailing address
located at the address set forth on Exhibit A and is organized in the State of
Nevada, with an organizational number as set forth on Exhibit A. Debtor further
warrants that its exact legal name is set forth in the first paragraph of this
Agreement. Debtor’s federal tax identification number is as set forth on
Exhibit A. Exhibit A attached to this Agreement lists the location of any and
all of the Collateral that consists of documents, equipment, instruments,
inventory, or tangible chattel paper [THIS REPRESENTATION ONLY APPLIES TO
VIASPACE. THE SECURITY AGREEMENTS FOR VGE, IPA BVI AND IPA CHINA MUST CHANGE
ACCORDINGLY.];

(b) Debtor is, and as to any property which at any time forms a part of the
Collateral, shall be, the owner of each and every item of the Collateral, or
otherwise have the right to grant a security interest in the Collateral, free
from any lien or security interest, except for the liens and security interests
(i) in favor of Secured Party, (ii) created by Shareholder in his individual
capacity against the Collateral, (iii) of which Shareholder has Knowledge as of
the Closing, but which are unknown to Debtor or any Affiliate thereof; or
(iv) claims asserted by Frank Steele.

(c) Debtor has full right to grant the security interest hereby granted. Debtor
shall defend the Collateral and each and every part thereof against all claims
of all third parties at any time claiming any of the Collateral or claiming any
interest therein adverse to Secured Party except for the lien created by this
Agreement and claims by third parties regarding the Collateral to the extent
caused by Shareholder in his individual capacity;

(d) as to any Accounts which are or become part of the Collateral, each such
Account is a valid Account and that no such Account shall be sold, assigned,
transferred, discounted, hypothecated, or otherwise subjected to any lien or
security interest, and Debtor shall defend such Accounts against all claims of
any third party whosoever;

(e) if any of the Collateral is or will be attached to real estate in such a
manner as to become a fixture under applicable state law, Debtor will secure
from the lien holder or the party in whose favor it is or, at Secured Party’s
option, will become so encumbered a written consent and subordination to the
security interest hereby granted or a written disclaimer of any interest in the
Collateral, in such form as is acceptable to Secured Party;

(f) all trade names, assumed names, fictitious names and other names used by
Debtor during the five year period preceding the date of this Agreement are set
forth on Exhibit A, and Debtor has not, during the preceding five year period,
except as may be set forth on Exhibit A, acquired any of its assets in any bulk
transfer;

(g) except as set forth on Exhibit B, Debtor has no rights, titles or interests
in, or with respect to, any investment property, deposit accounts, letters of
credit, electronic chattel paper, or any instruments, including promissory
notes, except checks received in the ordinary course of business in payment of
Accounts.

5. DEBTOR’S RESPONSIBILITIES:

(a) Until the Secured Obligations are fully paid, performed and satisfied and
this Agreement is terminated, Debtor will:

(i) furnish to Secured Party in writing upon Secured Party’s reasonable request
(but if no Event of Default has occurred and is continuing, no more frequently
than quarterly) a current list of all Collateral for the purpose of identifying
the Collateral and, further, execute and deliver such supplemental instruments,
in the form of assignments or otherwise, as Secured Party shall reasonably
request for the purpose of confirming and perfecting Secured Party’s security
interest in any or all of the Collateral, or as is reasonably necessary to
provide Secured Party with control over the Collateral or any portion thereof;

(ii) at its expense and upon request of Secured Party (but if no Event of
Default has occurred and is continuing, no more frequently than quarterly),
furnish copies of invoices issued by Debtor in connection with the Collateral,
furnish certificates of insurance evidencing insurance on the Collateral in
accordance with the Secured Note, furnish proof of payment of taxes and
assessments on the Collateral, make available to Secured Party any and all of
Debtor’s books, records, written memoranda, correspondence, purchase orders,
invoices and other instruments or writings that in any way evidence or relate to
the Collateral;

(iii) maintain all Inventory in good and salable condition exclusive of
slow-moving, obsolete or damaged Inventory for which reserves or write-downs
have been made on Debtor’s books and records in the ordinary course of business
and will handle, maintain and store the Collateral in a safe and careful manner
in material compliance with all applicable laws, rules, regulations, ordinances
and governmental orders;

(iii) notify Secured Party promptly in writing of any information which Debtor
has or may receive which might in any way materially adversely affect the value
of the Collateral or the rights of Secured Party with respect thereto;

(iv) notify Secured Party at least fifteen days in advance in writing of any
change in Debtor’s (A) chief executive office, principal place of business, or
other places of business, or the opening of any new places of business,
(B) exact legal name as set forth in the first paragraph of this Agreement,
(C) names from those set forth on Exhibit A, or (D) the adoption by Debtor of
trade names, assumed names or fictitious names;

(v) pay all costs of filing any financing, continuation or termination
statements with respect to the security interest created hereby;

(vii) pay all expenses and reasonable attorneys’ fees of Secured Party incurred
by Secured Party in the exercise (including enforcement) of any of Secured
Party’s rights or remedies under this Agreement or applicable law; and Debtor
agrees that said expenses and fees shall constitute part of the Secured
Obligations and be secured by the Collateral;

(viii) maintain possession of all tangible Collateral at the locations set forth
on Exhibit A and not remove the Collateral from those locations (except for
Inventory in transit, sales of Inventory, permitted use of other Collateral and
proceeds thereof in the ordinary course of business and disposal of Equipment
[as permitted by the Transaction Documents]) without giving Secured Party at
least 15 days prior notice of such action and complying with the other terms of
this Agreement; provided that such location is within the [continental United
States];

(ix) promptly notify Secured Party in writing of any contract with respect to
which the account debtor is (A) a United States Account Debtor, (B) any state,
city, county or other governmental authority (other than a United States Account
Debtor) or any department, agency or instrumentality of any of them, or any
foreign government or instrumentality thereof, if at any time, the account
debtor owes Debtor, in the aggregate, in excess of $20,000, or (C) a business
which is located in a foreign country;

(vi) take any other and further action reasonably necessary or desirable as
requested by Secured Party to grant Secured Party control over the Collateral,
including the execution and/or authentication of any assignments or third party
agreements; upon and during the continuation of an Event of Default, to obtain
delivery of the Collateral to the possession of Secured Party; or to obtain
acknowledgments of the lien of Secured Party from third parties in possession of
any Collateral. Debtor agrees to consent to and authorize any third party in an
authenticated record or agreement between Debtor, Secured Party, and the third
party, including depository institutions, securities intermediaries, and issuers
of letters of credit or other supporting obligations to accept direction from
Secured Party regarding the maintenance and disposition of the Collateral and
the products and proceeds thereof, and to enter into agreements with Secured
Party regarding same, without further consent of Debtor;

(xi) if Debtor shall at any time hold or acquire a commercial tort claim,
promptly notify Secured Party in a writing signed by Debtor of the particulars
thereof and grant to Secured Party in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to Secured Party;

(xii) deliver to Secured Party, promptly on Secured Party’s request, any
instrument (whether negotiable or non-negotiable) or any chattel paper that
evidences any amount payable under or in connection with any of the Collateral,
which, in each instance, is duly indorsed to Secured Party in a manner
acceptable to it, to be held as Collateral pursuant to this Agreement;

(xiii) not, without the prior written consent of Secured Party, change the form
of or the jurisdiction of Debtor’s organization;

(xiv) not back date, post date or redate any invoice issued by Debtor with
respect to any Account; and

(xv) on Secured Party’s request, deliver to Secured Party any and all evidences
of ownership of the Collateral, including any certificates of title and
applications for title pertaining to Debtor’s motor vehicles so that Secured
Party may cause its security interest and lien to be noted on such certificates
of title. Debtor will not permit any of the Equipment to become an accession to
other personal property not constituting part of the Collateral.

(b) To protect, perfect, or enforce, from time to time, Secured Party’s rights
or interests in the Collateral, Secured Party may, in its discretion (but
without any obligation to do so), (i) discharge any liens or security interests
(other than those created by this Agreement) at any time levied or placed on the
Collateral, (ii) pay any insurance to the extent Debtor has failed to timely pay
the same, (ii) maintain guards, if an Event of Default has occurred and is
continuing, (A) at Debtor’s chief executive offices or (B) where any Collateral
constituting documents, equipment, instruments, inventory, or tangible chattel
paper with a value in excess of $10,000 is located, and (iv) obtain any record
from any service bureau and pay such service bureau the cost thereof. All costs
and expenses incurred by Secured Party in exercising its discretion under this
subparagraph (b) will be part of the Secured Obligations, payable on Secured
Party’s demand and secured by the Collateral.

(c) Debtor shall remain liable under any contracts and agreements included in
the Collateral to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, and Secured Party shall
not have any obligation or liability under such contracts and agreements by
reason of this Agreement or otherwise.

6. ACCOUNTS:

(a) Debtor hereby agrees that Secured Party may, upon the occurrence and during
the continuation of an Event of Default, serve written notice on Debtor
instructing Debtor to deliver to Secured Party all subsequent payments on
Accounts which Debtor shall do until notified otherwise.

(b) Secured Party may, upon the occurrence and during the continuation of an
Event of Default, notify the account debtor(s) of its security interest and
instruct such account debtor(s) to make further payments on Accounts to Secured
Party instead of to Debtor.

(c) Secured Party may also, at any time and from time to time, in its own name
or in the name of others, periodically communicate with Debtor’s account debtors
and other obligors to verify with them, to Secured Party’s satisfaction, the
existence, amount and terms of any sums owed by such account debtors or other
obligors to Debtor and the nature of any such account debtor’s or other
obligor’s relationship with Debtor. In addition, Secured Party may also, upon
the occurrence or during the continuation of an Event of Default, communicate
with Debtor’s customers to verify with them, to Secured Party’s satisfaction,
the existence and the nature of any such customer’s relationship with Debtor.

(d) Secured Party may, upon the occurrence and during the continuation of an
Event of Default, serve written notice upon Debtor that all subsequent billings
or statements of account rendered to any account debtor shall bear a notation
directing the account debtor(s) to make payment directly to Secured Party. Any
payment received by Secured Party pursuant to this Section shall be retained in
a separate non-interest-bearing account as security for the payment of all
Secured Obligations.

7. POWER OF ATTORNEY: Debtor hereby makes, constitutes and appoints Secured
Party its true and lawful attorney in fact to act with respect to the Collateral
in any transaction, legal proceeding, or other matter in which Secured Party is
acting pursuant to this Agreement. Debtor: (i) specifically authorizes Secured
Party as its true and lawful attorney in fact to execute and/or authenticate on
its behalf and/or file financing statements reflecting its security interest in
the Collateral and any other documents reasonably necessary or desirable to
perfect or otherwise further the security interest granted herein;
(ii) specifically authorizes Secured Party to act as its true and lawful
attorney in fact to execute and/or authenticate any third party agreements or
assignments to grant Secured Party control over the Collateral, including third
party agreements between Debtor, Secured Party, and depository institutions,
securities intermediaries, and issuers of letters of credit or other supporting
obligations which third party agreements direct the third party to accept
direction from Secured Party regarding the maintenance and disposition of the
Collateral and the products and proceeds thereof, such power of attorney to be
exercised after the occurrence and during the continuation of an Event of
Default or after Debtor’s failure to so execute and/or authenticate after
Secured Party’s request therefor after the occurrence and during the
continuation of an Event of Default; and (iii) specifically authorizes Secured
Party, upon the occurrence and during the continuation of an Event of Default,
to issue, without further consent of Debtor, all (a) instructions to any bank at
which any deposit account is maintained with respect to all existing or future
funds held in such deposit account and (b) exclusive entitlement orders to all
securities intermediaries with respect to all existing or future investment
property held in any securities account maintained by such securities
intermediary. Debtor recognizes and agrees that this power of attorney is a
power coupled with an interest and shall be irrevocable. Debtor ratifies and
confirms all actions taken by the Secured Party or its agents pursuant to this
power of attorney.

8. DEFAULT: If an Event of Default occurs and is continuing, then, in any such
event, Secured Party may, without further notice to Debtor, at Secured Party’s
option, take all actions permitted under the Secured Note. In addition, Secured
Party may resort to the rights and remedies available at law, in equity and
under the Transaction Documents, including the rights and remedies of a secured
party under the Uniform Commercial Code, including the right (i) to enter any
premises of Debtor, with or without legal process and take possession of the
Collateral and remove it and any records pertaining thereto and/or remain on
such premises and use it for the purpose of collecting, preparing and disposing
of the Collateral; (ii) to ship, reclaim, recover, store, finish, maintain and
repair the Collateral; and (iii) to sell the Collateral at public or private
sale in a manner that complies in all material respects with all applicable
laws, and Debtor will be credited with the net proceeds of such sale, after
payment in full of all Obligations, only when they are actually received by
Secured Party; any requirement of reasonable notice of any disposition of the
Collateral will be satisfied if such notice is sent to Debtor 10 days prior to
such disposition. Debtor will, upon request, assemble the Collateral and any
records pertaining thereto and make them available at a place designated by
Secured Party. Moreover, Secured Party may, without notice to Debtor, apply for
and have a receiver appointed under state or federal law by a court of competent
jurisdiction in any action taken by Secured Party to enforce its rights and
remedies under this Agreement and, as applicable, Secured Note and the other
Transaction Documents in order to manage, protect, preserve, and sell and
otherwise dispose of all or any portion of the Collateral and/or continue the
operation of the business of Debtor, and to collect all revenues and profits
thereof and apply the same to the payment of all expenses and other charges of
such receivership, including the compensation of the receiver, and to the
payment of the Secured Obligations until a sale or other disposition of such
Collateral is finally made and consummated. Secured Party may use, in connection
with any assembly or disposition of the Collateral, any trademark, tradename,
tradestyle, copyright, patent right, trade secret or technical process used or
utilized by Debtor. No remedy set forth herein is exclusive of any other
available remedy or remedies, but each is cumulative and in addition to every
other remedy given under this Agreement, the Secured Note or now or hereafter
existing at law or in equity or by statute. Secured Party may proceed to protect
and enforce its rights by an action at law, in equity or by any other
appropriate proceedings. No failure on the part of Secured Party to enforce any
of the rights hereunder shall be deemed a waiver of such rights or of any Event
of Default and no waiver of any Event of Default will be deemed to be a waiver
of any subsequent Event of Default. Moreover, Debtor acknowledges and agrees
that Secured Party shall have no obligation to, and Debtor hereby waives to the
fullest extent permitted by law any right that it may have to require Secured
Party to, (a) clean up or otherwise prepare any of the Collateral for sale,
(b) pursue any third party to collect any of the Obligations, or (c) exercise
collection remedies against any third party obligated on the Collateral. Secured
Party’s compliance with applicable local, state or federal law requirements, in
addition to those imposed by the Uniform Commercial Code, in connection with a
disposition of any or all of the Collateral will not be considered to adversely
affect the commercial reasonableness of any disposition of any or all of the
Collateral under the Uniform Commercial Code.

9. GENERAL PROVISIONS:

(a) All rights of Secured Party shall inure to the benefit of its successors,
assigns and affiliates and all obligations of Debtor shall bind the successors
and assigns of Debtor.

(b) This Agreement, the Secured Note and the other Transaction Documents contain
the entire agreement of the parties with respect to the subject matter of this
Agreement and supercede all previous understandings and agreements relating to
the subject matter hereof, and no oral agreement whatsoever, whether made
contemporaneously herewith or hereafter shall amend, modify or otherwise affect
the terms of this Agreement.

(c) All rights and liabilities hereunder shall be governed and limited by and
construed in accordance with the local laws of the State of Georgia (without
regard to Georgia conflicts of law principles).

(d) If any provision of this Agreement is found invalid by a court of competent
jurisdiction, the invalid term will be considered excluded from this Agreement
and will not invalidate the remaining provisions of this Agreement.

(e) Debtor hereby authorizes Secured Party to file a copy of this Agreement as a
financing statement with government authorities necessary to perfect Secured
Party’s security interest in the Collateral. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any jurisdiction any initial financing statements and amendments
thereto that (i) indicate the Collateral (A) as all assets of Debtor, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof and (B) as being of an equal or lesser scope or with greater detail, and
(ii) provide any other information required by Part 5 of Article 9 of the
Uniform Commercial Code for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Debtor is an organization,
the type of organization and any organizational identification number issued to
Debtor. Debtor hereby irrevocably authorizes Secured Party at any time and from
time to time to correct or complete, or to cause to be corrected or completed,
any financing statements, continuation statements or other such documents as
have been filed naming Debtor as debtor and Secured Party as secured party.
Secured Party is hereby authorized to give notice to any creditor, landlord or
any other person as may be necessary or desirable under applicable laws to
evidence, protect, perfect, or enforce the security interest granted to Secured
Party in the Collateral.

(f) Secured Party shall have no duty of care with respect to the Collateral
except that Secured Party shall exercise reasonable care with respect to the
Collateral in Secured Party’s custody. Secured Party shall be deemed to have
exercised reasonable care if (A) such property is accorded treatment
substantially equal to that which Secured Party accords its own property or (B)
Secured Party takes such action with respect to the Collateral as Debtor shall
reasonably request in writing. Secured Party will not be deemed to have, and
nothing in this subparagraph (g) may be construed to deem that Secured Party
has, failed to exercise reasonable care in the custody or preservation of
Collateral in its possession merely because either (1) Secured Party failed to
comply with any request of Debtor or (2) Secured Party failed to take steps to
preserve rights against any third party in such property. Debtor agrees that
Secured Party has no obligation to take steps to preserve rights against any
prior parties.

(g) Any capitalized term used but not defined herein shall have the meaning
ascribed thereto in the Secured Note. The definition of any document, instrument
or agreement includes all schedules, attachments and exhibits thereto and all
renewals, extensions, supplements, restatements and amendments thereof. All
schedules, exhibits or other attachments to this Agreement are incorporated
into, and are made and form an integral part of, this Agreement for all
purposes. As used in this Agreement, “hereunder,” “herein,” “hereto,” “this
Agreement” and words of similar import refer to this entire document;
“including” is used by way of illustration and not by way of limitation, unless
the context clearly indicates the contrary; the singular includes the plural and
conversely; and any action required to be taken by Debtor is to be taken
promptly, unless the context clearly indicates the contrary.

(h) The transactions contemplated in this Security Agreement shall be governed
as to validity, interpretation, construction, effect, and in all other respects
by the laws of the State of Georgia, without regard to the conflicts of laws
principals thereof. Debtor irrevocably submits to the exclusive jurisdiction of
the courts of the State of Georgia located in the County of Cobb and the United
States District Court in and for the Northern District of Georgia for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Security Agreement and the transactions contemplated thereby. Borrower
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court, irrevocably
waives any objection to the laying of venue of any such suit, action or
proceeding brought in such courts, and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS SECURITY AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

This Security Agreement (as used hereinabove, this “Agreement”) is made and
dated as of the        day of        2010.

      [VIASPACE, INC.][VGE]IPA BVI]     [IPA China] SUNG HSIEN CHANG
By:
  By:
 
   
Name:     
Title:      
 



(a)EXHIBIT A

Debtor’s Organizational Identification

Debtor’s Federal Tax Identification Number:

Debtor’s Chief Executive Office and Mailing Address:

Debtor’s Offices or Locations Where any Collateral is Located:

Trade Names, Assumed Names and Fictitious Names:

A. Currently in Use

B. Used During Last Five Years but not Currently in Use

Assets Acquired in Bulk Transfer:

Section 1.02

11

EXHIBIT B

     
Section 1.03
  Commercial Tort Claims:
Section 1.04
  Investment Property:
Section 1.05
  Electronic Chattel Paper:
Section 1.06
  Instruments:
Section 1.07
  Deposit Accounts:

Other Accounts used in operations

Letters of Credit:

(a)



EXHIBIT C

Trademarks

12

EXHIBIT “D”

FORM OF STOCK PLEDGE AGREEMENT

13

EXHIBIT “D”

Subject to amendment to conform to any special filing requirements under the
laws of the BVI or PRC

FORM OF
STOCK PLEDGE AGREEMENT

THIS STOCK PLEDGE AGREEMENT (this “Agreement”) is dated as of March   , 2010, by
and between [VIASPACE, INC., a Nevada corporation][VIASPACE Green Energy Inc., a
British Virgin Islands corporation (“VGE”)][Inter-Pacific Arts Corp., a British
Virgin Islands international business company (“IPA BVI”)] (the “Pledgor”), and
SUNG HSIEN CHANG (the “Noteholder”).

W I T N E S S E T H:

WHEREAS, pursuant to a Secured Promissory Note, dated as of the        day of
     , 2010 (as the same may be amended, modified or supplemented from time to
time, the “Secured Note”) issued by the Pledgor in favor of the Noteholder; and

WHEREAS, the Pledgor agreed to secure its obligations under the Secured Note in
accordance with the terms of this Agreement and the other applicable Security
Documents (as defined in the Secured Note) .

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used herein but not otherwise defined shall
have the meanings ascribed to such terms in the Secured Note.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (as defined in Section 3 hereof), Pledgor hereby pledges and
assigns to the Noteholder and grants to the Noteholder, a continuing security
interest in any and all right, title and interest of Pledgor in and to the
following, whether now owned or existing or owned, acquired or arising hereafter
(collectively, the “Pledged Collateral”):

(a) Pledged Shares. 65% of all of the issued and outstanding shares of capital
stock (the “Shares”) of [VIASPACE Green Energy Inc., a company organized under
the laws of the British Virgin Islands (“VGE”)] [Inter-Pacific Arts Corp., a
British Virgin Islands international business company (“IPA BVI”)][Guangzhou
Inter-Pacific Arts Corp., a Chinese wholly owned foreign enterprise registered
in Guangdong province (“IPA China”](the “Subsidiary”) (all certificates
representing such shares and all options and other rights, contractual or
otherwise, with respect thereto, collectively the “Pledged Shares”), unless
Noteholder obtains advice from counsel that the pledge of a greater number of
shares shall not cause adverse legal or tax consequences to Noteholder, in which
case Noteholder may cause Pledgor to pledge a greater number of the Shares, up
to [      ]% thereof (the “Right to Increase Pledge”). In no event shall Pledgor
cause, authorize, approve or permit Subsidiary to issue, sell, convey, transfer,
grant or otherwise encumber or otherwise grant any right or other Lien in or on
any of its Shares in favor of any Person without the prior written consent of
Noteholder.

(b) Additional Shares. Subject to the Right to Increase Pledge, 65% of such
issued and outstanding shares of capital stock of any subsidiary organized in a
jurisdiction outside of the United States and the that number of issued and
outstanding shares of capital stock held by Pledgor of any subsidiary organized
in a jurisdiction inside the United States, which is hereafter formed or
acquired by Pledgor or is a successor to Pledgor, including, without limitation,
the certificates representing such shares.

(c) [delete in the case of VIASPACE]Other Equity Interests. Any and all other
equity interests of Pledgor in any direct or indirect subsidiary of the Pledgor.

(d) Proceeds. All proceeds and products of the foregoing (other than dividends
and interest permitted to be received, retained and used by Pledgor pursuant to
Section 7(f) hereof), however and whenever acquired and in whatever form.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that Pledgor may, with the prior written consent of the
Noteholder, from time to time hereafter deliver additional shares of stock to
the Noteholder as collateral security for the Secured Obligations. Upon delivery
to the Noteholder, such additional shares of stock shall be deemed to be part of
the Pledged Collateral and shall be subject to the terms of this Agreement
whether or not Schedule 1 is amended to refer to such additional shares.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all money
which Pledgor is or at any time may become actually or contingently liable to
pay to or for the account of Noteholder for any reason whatever under the
Secured Note (collectively, the “Secured Obligations”).

4. Delivery of the Pledged Collateral. Pledgor hereby agrees that:

(a) Certificates. Pledgor shall deliver to the Noteholder (i) simultaneously
with or prior to the execution and delivery of this Agreement, all certificates
representing the Pledged Shares and (ii) promptly upon the receipt thereof by or
on behalf of Pledgor, all other certificates and instruments constituting
Pledged Collateral. Prior to delivery to the Noteholder, all such certificates
and instruments constituting Pledged Collateral shall be held in trust by
Pledgor for the benefit of the Noteholder pursuant hereto. All such certificates
shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, in
form provided in Schedule 2 attached hereto.

(b) Additional Securities. If Pledgor shall receive by virtue of its being or
having been the owner of any Pledged Collateral, any (i) stock certificate,
including without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock splits, spin-off or split-off, promissory notes or other instrument;
(ii) option or right, whether as an addition to, substitution for, or an
exchange for, any Pledged Collateral or otherwise; (iii) dividends payable in
securities; or (iv) distributions of securities in connection with a partial or
total liquidation, dissolution or reduction of capital, capital surplus or
paid-in surplus, then Pledgor shall receive such stock certificate, instrument,
option, right or distribution in trust for the benefit of the Noteholder, shall
segregate it from Pledgor’s other property and shall deliver it forthwith to the
Noteholder in the exact form received together with any necessary endorsement
and/or appropriate stock power duly executed in blank substantially in the form
provided in Schedule 2, to be held by the Noteholder as Pledged Collateral and
as further collateral security for the Secured Obligations.

(c) Financing Statements. Pledgor hereby authorizes the Noteholder to file such
UCC financing statements the Noteholder may reasonably deem appropriate in order
to perfect and protect the security interest created hereby in the Pledged
Collateral.

5. Representations and Warranties. Pledgor hereby represents and warrants to the
Noteholder, that so long as the Secured Note is in effect or any amounts payable
thereunder shall remain outstanding:

(a) Authorization of Pledged Shares. The Pledged Shares are duly authorized and
validly issued, are fully paid and nonassessable and are not subject to the
preemptive rights of any person or entity. All other shares of stock
constituting Pledged Collateral will be duly authorized and validly issued,
fully paid and nonassessable and not subject to the preemptive rights of any
person or entity. Pledgor owns the capital stock of the corporations listed on
Schedule I attached hereto as and to the extent so described therein.

(b) Title. Pledgor has good and indefeasible title to the Pledged Collateral and
will at all times be the legal and beneficial owner of the Pledged Collateral
free and clear of any lien or other encumbrance, except for any security
interests in favor of Noteholder. There exists no “adverse claim” within the
meaning of Section 8-302 of the Uniform Commercial Code as in effect in the
State of Georgia (the “UCC”) with respect to the Pledged Shares.

(c) Exercising of Rights. The exercise by the Noteholder of its rights and
remedies hereunder does not violate any law or governmental regulation or any
material contractual restriction binding on or affecting Pledgor or any of its
property.

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any governmental authority or with the issuer of any Pledged
Stock is required either (i) for the pledge made by Pledgor or for the granting
of the security interest by Pledgor pursuant to this Agreement; or (ii) for the
exercise by the Noteholder of its rights and remedies hereunder (except as may
be required by laws affecting the offering and sale of securities).

(e) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Noteholder in the Pledged Collateral. The taking possession by
the Noteholder of the certificates representing the Pledged Shares and all other
certificates and instruments constituting Pledged Collateral will perfect and
establish the first priority of the Noteholder’s security interest in the
Pledged Shares and in all other Pledged Collateral represented by Pledged Shares
and instruments securing the Secured Obligations. Except as set forth in this
Section 5(e), no action is necessary to perfect or otherwise protect such
security interest in the Pledged Shares and Pledged Collateral represented by
certificates.

6. Covenants. Pledgor hereby covenants that so long as the Secured Note is in
effect or any Secured Obligations remains unpaid, Pledgor shall:

(a) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Shares to mark its books and records) to reflect the security
interest granted to the Noteholder pursuant to this Agreement.

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral at its own expense against the claims and demands of all other
parties claiming an interest therein, keep the Pledged Collateral free from all
liens and security interests, except for those in favor of Noteholder, and not
sell, exchange, transfer, assign, lease or otherwise dispose of Pledged
Collateral or any interest therein.

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be reasonably
necessary and desirable or that the Noteholder may reasonably request in order
to (i) perfect and protect the security interest created hereby in the Pledged
Collateral; (ii) enable the Noteholder to exercise and enforce its rights and
remedies hereunder in respect of the Pledged Collateral; and (iii) otherwise
effect the purposes of this Agreement, including, without limitation and if
requested by the Noteholder, delivering to the Noteholder irrevocable proxies in
respect of the Pledged Collateral.

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral or enter into any agreement
or allow to exist any restriction with respect to any of the Pledged Collateral
other than pursuant hereto or as may be permitted under the Secured Note.

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by Pledgor with the United States Securities
and Exchange Commission and any other state, federal or foreign agency in
connection with the ownership of the Pledged Collateral.

7. Rights of the Noteholder.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
Pledgor hereby designates and appoints the Noteholder and each of its designees
or agents as its attorney-in-fact, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and releases
relating to the Pledged Collateral, all as the Noteholder may reasonably
determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release relating to the Pledged Collateral as
the Noteholder may deem appropriate;

(iv) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Noteholder or as the Noteholder shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(viii) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and in connection therewith, deposit any of the Pledged
Collateral with any depository, transfer agent, registrar or other designated
agency upon such terms as the Noteholder may determine; and

(ix) to do and perform all such other acts and things as the Noteholder may
reasonably deem to be necessary, proper or convenient in connection with the
Pledged Collateral.

The Pledgor recognizes and agrees that this power of attorney is a power coupled
with an interest and shall be irrevocable. The Noteholder shall be under no duty
to exercise or withhold the exercise of any of the rights, powers, privileges
and options expressly or implicitly granted to the Noteholder in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Noteholder shall not be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct. This power of attorney is conferred on the
Noteholder solely to protect, preserve and realize upon its security interest in
the Pledged Collateral. The Pledgor ratifies and confirms all actions taken by
the Noteholder or its agents pursuant to this power of attorney.

(b) Performance by the Noteholder of Pledgor’s Obligations. If Pledgor fails to
perform any agreement or obligation contained herein, after the occurrence and
during the continuance of an Event of Default, the Noteholder itself may
perform, or cause performance of, such agreement or obligation, and the expenses
of the Noteholder incurred in connection therewith shall be payable by the
Pledgor.

(c) Assignment by the Noteholder. The Noteholder may from time to time assign
this Agreement and its rights to the Pledged Collateral and any portion thereof,
and the assignee shall be entitled to all of the rights and remedies of the
Noteholder under this Agreement in relation thereto.

(d) The Noteholder’s Duty of Care. Other than the exercise of reasonable care to
assure the safe custody of the Pledged Collateral while being held by the
Noteholder hereunder, the Noteholder shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that Pledgor shall be
responsible for preservation of all rights in the Pledged Collateral, and the
Noteholder shall be relieved of all responsibility for Pledged Collateral upon
surrendering it or tendering the surrender of it to Pledgor. The Noteholder
shall be deemed to have exercised reasonable care in the custody and
preservation of the Pledged Collateral in its possession if such Pledged
Collateral is accorded treatment substantially equal to that which the
Noteholder accords its own property, it being understood that the Noteholder
shall not have responsibility for (i) ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relating
to any Pledged Collateral, whether or not the Noteholder has or is deemed to
have knowledge of such matters; or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

(e) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default (as defined herein) shall have occurred and
be continuing, to the extent permitted by law, Pledgor may exercise any and all
voting and other consensual rights pertaining to the Pledged Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the Secured Note;

(ii) Upon the occurrence and during the continuance of an Event of Default, all
rights of Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to paragraph (i) of this
Section shall cease and all such rights shall thereupon become vested in the
Noteholder which shall thereupon have the sole right to exercise such voting and
other consensual rights.

(f) Dividend Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, Pledgor may receive, retain and use any and all
dividends (other than stock dividends and other dividends constituting Pledged
Collateral which are addressed hereinabove) or interest paid in respect of the
Pledged Collateral to the extent they are allowed under the Secured Note.

(ii) Upon the occurrence and during the continuance of an Event of Default:

(A) all rights of Pledgor to receive the dividends and interest payments which
it would otherwise be authorized to receive, retain and use pursuant to
paragraph (i) of this Section shall cease and all such shall thereupon be vested
in the Noteholder which shall thereupon have sole right to receive and hold as
Pledged Collateral such dividends and interest payments; and

(B) all dividends and interest payments which are received by Pledgor contrary
to the provisions of paragraph (A) of this Section shall be received in trust
for the benefit of the Noteholder, shall be segregated from other property or
funds of Pledgor, and shall be forthwith paid over to the Noteholder as Pledged
Collateral in the exact form received, to be held by the Noteholder as Pledged
Collateral and as further collateral security for the Secured Obligations.

(g) Release of Pledged Collateral. The Noteholder may release any of the Pledged
Collateral from this Agreement or may substitute any of the Pledged Collateral
for other Pledged Collateral without altering, varying or diminishing in any way
the force, effect, lien, pledge or security interest of this Agreement as to any
Pledged Collateral not expressly released or substituted, and this Agreement
shall continue as a lien, first priority security interest, pledge and charge on
all Pledged Collateral not expressly released or substituted when any of the
Secured Obligations remains outstanding with respect to the Noteholder.

8. Advances by Noteholder. On failure of Pledgor to perform any of the covenants
and agreements contained herein, the Noteholder may, at its sole option and in
its sole discretion, perform the same and in so doing may expend such sums as
the Noteholder may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any taxes, a payment to obtain a
release of a lien or potential lien, expenditures made in defending against any
adverse claim and all other expenditures which the Noteholder may make for the
protection of the security hereof or which it may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Pledgor promptly upon notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the default rate provided in the Note. No such
performance of any covenant or agreement by the Noteholder on behalf of Pledgor,
and no such advance or expenditure therefor, shall relieve the Pledgor of any
default under the terms of this Agreement or the other related documents. The
Noteholder may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by Pledgor in appropriate proceedings and against which
adequate reserves are being maintained in accordance with GAAP.

9. Events of Default. The occurrence of a default or event of default under the
Secured Note shall be an Event of Default hereunder (“Event of Default”).

10. Remedies Upon Default. If any Event of Default shall have occurred and be
continuing:

(a) Rights and Remedies. The Noteholder may exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all rights and remedies of a secured party on default
under the UCC or any other applicable law.

(b) Sale of Pledged Collateral. Without limiting the generality of this Section
and without notice (except as provided below), the Noteholder may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Noteholder may deem commercially reasonable, for cash, credit
or for future delivery or otherwise in accordance with applicable law. To the
extent permitted by law, the Noteholder may in such event bid for the purchase
of such securities. Pledgor agrees that any requirement of reasonable notice
shall be met if notice, specifying the place of any public sale or the time
after which any private sale is to be made, shall be personally served on or
mailed, postage prepaid, to Pledgor in accordance with the notice provisions of
the Secured Note at least 10 days before time of such sale. The Noteholder shall
not be obligated to make any sale of Pledged Collateral regardless of notice of
sale having been given. The Noteholder may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

(c) Private Sale. The Pledgor recognizes that the Noteholder may deem it
impracticable to effect a public sale of all or any part of the Pledged Shares
or any of the securities constituting Pledged Collateral and that the Noteholder
may, therefore, determine to make one or more private sales of any such
securities to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Pledgor
acknowledges that any such private sale may be at prices and on terms no less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale per se shall not be deemed to have been made in a commercially
unreasonable manner and that the Noteholder shall have no obligation to
(i) register such securities for public sale under the Securities Act of 1933,
as amended, or any other similar state registration laws, rules or regulations
or (ii) delay sale of any such securities for the period of time necessary to
permit the issuer of such securities to register such securities for public sale
under the Securities Act of 1933.

(d) Retention of Pledged Collateral. The Noteholder may, after providing the
notices required by Section 9-621 of the UCC or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, retain all or any
portion of the Pledged Collateral in satisfaction of the Secured Obligations.
Unless and until the Noteholder shall have provided such notices, however, the
Noteholder shall not be deemed to have retained any Pledged Collateral in
satisfaction of any Secured Obligations for any reason.

(e) Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of any Pledged Collateral, when received by the Noteholder in cash or
its equivalent, will be applied in reduction of the Secured Obligations in such
order as the Noteholder may determine in accordance with the Secured Note, and
Pledgor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Noteholder shall have the
continuing and exclusive right to apply and reapply any and all such payments
and proceeds notwithstanding any entry to the contrary upon any of its books and
records. The Pledgor shall remain liable to the Noteholder for any deficiency.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Noteholder is
legally entitled, the Pledgor shall be liable for the deficiency, together with
interest thereon at the default rate provided in the Secured Note, together with
the costs of collection and the reasonable fees of any attorneys employed by the
Noteholder to collect such deficiency. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to Pledgor
or to whomsoever a court of competent jurisdiction shall determine to be
entitled thereto.

11. Costs of Counsel. If at any time hereafter, after the occurrence and during
the continuance of an Event of Default or not, the Noteholder employs counsel to
prepare or consider amendments, waivers or consents with respect to this
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Agreement or relating to the Pledged
Collateral, or to protect the Pledged Collateral or exercise any rights or
remedies under this Agreement or with respect to any Pledged Collateral, then
the Pledgor agrees to promptly pay upon demand any and all such reasonable costs
and expenses of the Noteholder.

12. Continuing, Agreement. This Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect so long as any Secured
Obligations shall remain unpaid, including any obligations under this Agreement
or the Secured Note. Upon such termination of this Agreement, the Noteholder
shall, upon the request and at the expense of Pledgor, forthwith release all of
its liens and security interests hereunder. Notwithstanding the foregoing all
releases and indemnities provided hereunder shall survive termination of this
Agreement.
13. Amendments; Waivers; Modifications. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
with the written consent of all of the parties hereto.

14. Successors in Interest. This Agreement shall create a continuing security
interest in the Collateral and shall be binding upon Pledgor, its successors and
assigns and shall inure, together with the rights and remedies of the Noteholder
hereunder, to the benefit of the Noteholder and its successors and assigns;
provided, however, that Pledgor may not assign its rights or delegate its duties
hereunder without the prior written consent of the Noteholder.

15. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with, and be effective as provided by, the terms of the
Secured Note.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

18. Governing Law. All rights and liabilities hereunder shall be governed and
limited by and construed in accordance with the local laws of the State of
Georgia (without regard to Georgia conflicts of law principles).

19. Venue and Jurisdiction; Waiver of Jury Trial. Pledgor irrevocably submits to
the exclusive jurisdiction of the courts of the State of Georgia located in the
County of Cobb and the United States District Court in and for the Northern
District of Georgia for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Security Agreement and the transactions
contemplated thereby. Borrower irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court, irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts, and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. THE PARTIES IRREVOCABLY AND VOLUNTARILY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CONTROVERSY
OR CLAIM THAT RELATES TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

20. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

21. Entirety. This Agreement, the Secured Note and the other Transaction
Documents represent the entire agreement of the parties hereto and thereto, and
supercede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Transaction
Documents or the transactions contemplated herein and therein.

22. Survival. All representations and warranties of Pledgor hereunder shall
survive the execution and delivery of this Agreement and the Secured Note.

23. Other Security. To the extent that any of the Secured Obligations is now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real property and securities owned by Pledgor), or by a
guarantee, endorsement or property of any other person or entity, then the
Noteholder shall have the right to proceed against such other property,
guarantee or endorsement upon the occurrence of any Event of Default, and the
Noteholder has the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Noteholder shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Noteholder’s rights or
the Secured Obligations under this Agreement or under any other of the related
documents.

[remainder of page intentionally left blank]

14

IN WITNESS WHEREOF, the parties, by their officers thereunto duly authorized,
have executed and delivered this Agreement as of the day and year first above
written.

PLEDGOR:

[VIASPACE, INC.][VGE][IPA BVI][IPA China]

By:
Name:      
Title:      


NOTEHOLDER:

SUNG HSIEN CHANG

By:

15

SCHEDULE 1

[SCHEDULES 1 AND 2 WILL VARY FOR EACH PLEDGE AGREEMENT]

          Name of Subsidiary   Number of Shares   Certificate Number
Viaspace Green Energy, Inc.
 
 

 
 
 


16

SCHEDULE 2

Form of Irrevocable Stock Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following shares of capital stock of       , a        corporation:

No. of Shares Certificate No.

and irrevocably appoints        its agent and attorney-in-fact to transfer all
or any part of such capital stock and to take all necessary and appropriate
action to effect any such transfer. The agent and attorney-in-fact may
substitute and appoint one or more persons to act for him. The effectiveness of
a transfer pursuant to this stock power shall be subject to any and all transfer
restrictions referenced on the face of the certificates evidencing such interest
or in the certificate of incorporation or bylaws of the subject corporation, to
the extent they may from time to time exist. This Stock Power is subject to the
terms of that certain Pledge Agreement dated March   , 2010.

VIASPACE, INC.,

a Nevada corporation

By:
Name:
Title:


17

EXHIBIT E

[Reserved]

18

EXHIBIT E

[Reserved]

19

20

21

EXHIBIT F

FORM OF CHARTER AMENDMENT

22

EXHIBIT F

CERTIFICATE OF DESIGNATION OF
SERIES A PREFERRED STOCK
OF
VIASPACE, INC.

VIASPACE, Inc. (the “Corporation”), a corporation organized and existing under
and by virtue of the General Corporation Law of the State of Nevada, does hereby
certify:

The name of the Corporation is VIASPACE, Inc.

The certificate of incorporation of the Corporation authorizes the issuance of
Ten Million (10,000,000) shares of Preferred Stock, $.001 par value, and
expressly vests in the Board of Directors of the Corporation the authority
provided therein to provide for the issuance of said shares in series and by
filing a certificate pursuant to the applicable law of the State of Nevada, to
establish from time to time the number of shares to be included in each such
series, and to fix the designation, powers, preferences and rights of the shares
of each such series and the qualifications, limitations, or restrictions
thereof.

The Board of Directors of the Corporation, pursuant to the authority expressly
vested in it as aforesaid, has adopted the following resolutions creating a
“Series A” issue of Preferred Shares:

RESOLVED, that one series of the class of authorized Preferred Stock of the
Corporation be and hereby is created, and that the designation and amount
thereof and the voting powers, preferences, and relative participating,
optional, and other special rights of the shares of each such series, and the
qualifications, limitations, or restrictions thereof, are as follows:

SERIES A PREFERRED STOCK

1. Designation and Amount. The shares of the series shall be designated
“Series A Preferred Stock” (the “Series A Preferred Stock”) and the number of
shares constituting such series shall be One (1) share.

2. Dividends. Holders of shares of Series A Preferred Stock shall not be
entitled to any dividends, whether payable in cash, property or stock.

3. Liquidation, Dissolution Or Winding Up. In the event of any voluntary or
involuntary liquidation, dissolution, or winding up of the Corporation, holders
of shares of Series A Preferred Stock then outstanding shall not be entitled to
be paid out of the assets of the Corporation available for distribution to its
stockholders.

4. Voting Rights. Except as otherwise required by law, holders of each share of
Series A Preferred Stock shall be entitled to vote on all matters submitted to
the holders of Corporation’s capital stock, whether common stock or otherwise,
for vote. Each share of Series A Preferred Stock shall be entitled to cast that
number of votes on all such matters as shall equal fifty and one-tenth percent
(50.1%) of the number of shares of capital stock entitled to vote on such matter
at the record date for determination of holders entitled to vote on any such
matters presented, or, if no such record date is established, at the date such
vote is taken or any written consent of such holders is solicited. With respect
to such vote, holders of Series A Preferred Stock shall have full voting rights
and powers not less equal to the voting rights and powers of the holders of
Common Stock, and shall be entitled, notwithstanding any provision hereof, to
notice of any stockholders’ meeting in accordance with the bylaws of the
Corporation, and shall be entitled to vote, together with holders of Common
Stock, with respect to any question upon which holders of Common Stock have the
right to vote. Fractional votes shall not, however, be permitted. Except as
otherwise expressly provided herein or as required by law, holders of Series A
Preferred Stock and the holders of Common Stock shall vote together and not as
separate classes. Other than as provided herein or required by law, there shall
be no series voting.

5. Cancellation. The Series A Preferred Stock shall be or become cancelled or
otherwise terminated automatically upon and coincident with the date on which
(i) holders of the Series A Preferred Stock holds less than one hundred twenty
million (120,000,000) shares of Corporation’s common stock (as adjusted for any
stock splits, stock dividends, combinations and the like), (ii) timely payment
by Corporation of the first four Installment Payments in accordance with that
certain Secured Promissory Note issued by Corporation in favor of Sung H. Chang
(the “Secured Promissory Note”) as of the        day of May 2010 (the “Original
Issue Date”); provided, however, that in no event shall the Series A Preferred
Stock be cancelled or otherwise terminate under this clause if an Event of
Default (as defined in the Secured Promissory Note) shall exist or (iii) Sung H.
Chang transfers the Series A Preferred Stock to a third party; provided,
however, that notwithstanding any provision of this certificate of designation
to the contrary, including, without limitation, this clause (iii), holder may in
his sole and absolute discretion transfer, whether by last will & testament,
gift or otherwise, the Series A Preferred Stock to a trust or similar structure,
his spouse or lineal descendents for estate planning purposes or on account of
his death or incapacity, in which case such Series A Preferred Stock shall not
terminate or otherwise be cancelled on account of any such transfer or
disposition.

6. Redemption. The Series A Preferred Stock shall not be subject to redemption,
whether at the option of either the Corporation or any holder of the Series A
Preferred Stock.

7. Separate Vote of Preferred Stock. For so long as any shares of Series A Stock
remain outstanding, in addition to any other vote or consent required herein or
by law, the vote or written consent of the holders of the Series A Stock shall
be required to effect or validate any action which:

(a) alters or changes the voting powers, preferences, or other rights or
privileges, qualifications, limitations or restrictions of any or all series of
Preferred Stock, whether by merger, recapitalization, reclassification or
otherwise;

(b) authorizes any class or series, or increases or decreases, whether by
merger, recapitalization, reclassification or otherwise, the authorized amount
of any class or series of equity securities of the Corporation;

(c) authorizes any amendment, modification, repeal or waiver of any provision of
Corporation’s certification of incorporation, this amendment to the certificate
of incorporation or the Bylaws, as each shall be amended from time to time;

(d) results in the redemption, repurchase, payment of dividends or other
distributions with respect to Common Stock (except for dividends or other
distributions payable on Common Stock solely in the form of Common Stock or
acquisitions of Common Stock of the Corporation pursuant to agreements approved
by the Board of Directors which permit the Corporation to repurchase such shares
upon termination of services to the Corporation at the lower of the original
purchase price therefor and the then current fair market value thereof or in
exercise of the Corporation’s first right of refusal upon a proposed transfer);

(e) authorizes any substantial change in the business of the Corporation;

(f) authorizes the creation, issuance or holding of securities in any subsidiary
of the Corporation;

(g) results in the taxation of the holders of the shares of Preferred Stock
under Section 305 of the Internal Revenue Code, as from time to time amended;

(h) authorizes the acquisition of all or any portion of the assets, liabilities
or securities of any other person or entity;

(i) voluntarily dissolve or liquidate the Corporation;

(j) fundamentally change the principal business of the Corporation as presently
conducted or proposed to be conducted; or

(k) enter into any agreement regarding a merger, consolidation or other similar
transaction in which the then stockholders of the Corporation do not own fifty
percent (50%) or more of the outstanding shares of the surviving corporation or
any agreement that provides for the sale of all or substantially all of the
assets of the Corporation.

8. Limitations on Reissuance. No share or shares of Series A Preferred acquired
by the Corporation by reason of redemption, purchase, conversion or otherwise
shall be reissued, and all such shares shall be cancelled, retired and
eliminated from the shares which the Corporation shall be authorized to issue.

9. Consent to Certain Distributions. To the extent the Corporation may be
subject to Section 2115 of the California Corporations Code, each holder of
shares of Series A Preferred Stock shall be deemed to have consented, for
purposes of Sections 502 and 503 of the California Corporations Code, to any
dividend, distribution, or repurchase made by the Corporation and which is
approved by the Board of Directors.

10. Mutilated or Missing Preferred Stock Certificates. If any of the Series A
Preferred Stock certificates shall be mutilated, lost, stolen or destroyed, the
Corporation shall issue, in exchange and substitution for and upon cancellation
of the mutilated Series A Preferred Stock certificate, or in lieu of and in
substitution for the Series A Preferred Stock certificate lost, stolen or
destroyed, a new Series A Preferred Stock certificate of like tenor and
representing an equivalent number of shares of Series A Preferred Stock, but
only upon receipt of evidence of such loss, theft or destruction of such
Series A Preferred Stock certificate and indemnity, if requested.

11. Reissuance of Preferred Stock. Shares of Series A Preferred Stock that have
been issued and reacquired in any manner, including shares purchased or redeemed
or exchanged, shall (upon compliance with any applicable provisions of the laws
of the State of Nevada) have the status of authorized and unissued shares of
preferred stock undesignated as to series and may be redesignated and reissued
as part of any series of preferred stock other than the Series A Preferred
Stock.

12. Business Day. If any payment, redemption or exchange shall be required by
the terms hereof to be made on a day that banks are not open in the State of
Nevada, such payment, redemption or exchange shall be made on the immediately
succeeding day on which such banks are open.

13. Headings of Subdivisions. The headings of various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.

14. Severability. If any right, preference or limitation of the Series A
Preferred Stock set forth in these resolutions and the Certificate of
Designations filed pursuant hereto (as such resolution may be amended from time
to time) is invalid, unlawful or incapable of being enforced by reason of any
rule of law or public policy, all other rights, preferences and limitations set
forth in this resolution (as so amended) which can be given effect without the
invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.

FURTHER RESOLVED, that the statements contained in the foregoing resolutions
creating and designating the said Series A Preferred Stock and fixing the
number, powers, preferences and relative, optional, participating, and other
special rights and the qualifications, limitations, restrictions, and other
distinguishing characteristics thereof shall, upon the effective date of each
said series, be deemed to be included in and be a part of the certificate of
incorporation of the Corporation pursuant to the provisions of Nevada Revised
Statutes.

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be signed by
its Secretary, this        day of      , 2010. The signature below shall
constitute the affirmation or acknowledgment of the signatory, under penalties
of perjury, that the instrument is the act and deed of the Corporation and that
the facts stated herein are true.

/s/

____________, Secretary

23

EXHIBIT G

FORM OF REGISTRATION RIGHTS

24

EXHIBIT G

REGISTRATION RIGHTS AGREEMENT

     This REGISTRATION RIGHTS AGREEMENT, dated as of April      , 2010 (this
“Agreement”), is by and between VIASPACE Inc., a Nevada corporation (the
“Company”), and Sung Hsien Chang, an individual resident of the State of Georgia
(“Shareholder”). The Company and Shareholder are sometimes referred to herein as
a “Party” and collectively as the “Parties.”

RECITALS

     WHEREAS, pursuant to the transactions contemplated by that certain Share
Purchase Agreement, dated of even date herewith (the “Share Purchase
Agreement”), between the Parties, the Company will issue to Shareholder
241,667,000 shares of Common Stock (as defined below) (the “Acquired Shares”) on
the closing date of the transactions contemplated therein (the “Closing Date”);

     WHEREAS, immediately prior to the Closing Date, Shareholder also owned
215,384,615 shares of Common Stock (“Pre-Closing Shares”); and

     WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Share Purchase Agreement that the parties hereto execute and
deliver this Registration Rights Agreement.

     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company desires to provide to each Holder (as defined
below) the rights to register the Registrable Securities (as defined below) held
by them under the Securities Act (as defined below) on the terms and subject to
the conditions set forth herein.

ARTICLE I
DEFINITIONS

     1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following respective meanings:

     “Action” means any action, suit, arbitration, inquiry, proceeding, or
investigation by or before any governmental entity.

     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person, and, with
respect to a natural Person, shall also include the spouse and minor children of
such natural Person who share a household with such natural Person, together
with any other Person controlled by them and any revocable trust settled by them
or any trust of which such Person is a trustee.

     “Authority” means any domestic (including federal, state, or local) or
foreign court, arbitrator, administrative, regulatory, or other governmental
department, agency, official, commission, tribunal, authority, or
instrumentality, non-government authority, or Self-Regulatory Organization.

     “Common Stock” means the common stock of the Company, $0.001 par value per
share.

     “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.

     “FINRA” means the Financial Industry Regulatory Authority.

     “Holder” means Shareholder and any Affiliate of Shareholder who is
permitted to hold Registrable Securities from time to time in accordance with
the terms of this Agreement, and, in each case, who continues to be entitled to
the rights of a Holder hereunder.

     “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

     “Registrable Securities” means all and any Common Stock held from time to
time by a Holder, (including the Acquired Shares and the Pre-Closing Shares, any
other Common Stock the Holder may acquire, and any securities issuable or issued
or distributed in respect of any such Acquired Shares, Pre-Closing Shares or
Common Stock by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, reorganization, merger, amalgamation,
consolidation or otherwise). For purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (i) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the SEC and such Registrable Securities have been disposed
of pursuant to such effective Registration Statement, (ii) the entire amount of
the Registrable Securities proposed to be sold by a Holder in a single sale, in
the opinion of counsel satisfactory to the Company and such Holder, each in
their reasonable judgment, may be distributed to the public in the United States
pursuant to Rule 144 (or any successor provision then in effect) under the
Securities Act in any three-month period, (iii) any such Registrable Securities
have been sold in a sale made pursuant to Rule 144 (or any successor provision
then in effect) under the Securities Act, (iv) the Holder of the Registrable
Securities is a non-affiliate of the Company and the Registrable Securities are
saleable without any requirement to comply with any conditions in Rule 144, or
(v) such Registrable Securities cease to be outstanding.

     “Registration Expenses” means all expenses in connection with or incident
to the registration of Registrable Securities hereunder, including (a) all SEC
and any FINRA registration and filing fees and expenses, (b) all fees and
expenses in connection with the registration or qualification of Registrable
Securities for offering and sale under the securities or “blue sky” laws of any
state or other jurisdiction of the United States of America and, in the case of
an underwritten offering, determination of their eligibility for investment
under the laws of such jurisdictions as the managing underwriter or underwriters
may reasonably designate, including reasonable fees and disbursements, if any,
of counsel for the underwriters in connection with such registrations or
qualifications and determination, (c) all expenses relating to the preparation,
printing, distribution and reproduction of any Registration Statement required
to be filed hereunder, each prospectus included therein or prepared for
distribution pursuant hereto, each amendment or supplement to the foregoing, the
expenses of preparing Registrable Securities in a form for delivery for purchase
pursuant to such registration or qualification and the expense of printing or
producing any underwriting agreement(s) and agreement(s) among underwriters and
any “blue sky” or legal investment memoranda, any selling agreements and all
other documents approved for use in writing by the Company to be used in
connection with the offering, sale or delivery of Registrable Securities,
(d) messenger, telephone and delivery expenses of the Company and out-of-pocket
travel expenses incurred by or for the Company’s personnel for travel undertaken
for any “road show” made in connection with the offering of securities
registered thereby, (e) fees and expenses of any transfer agent and registrar
with respect to the delivery of any Registrable Securities and any escrow agent
or custodian involved in the offering, (f) fees, disbursements and expenses of
counsel of the Company and independent certified public accountants of the
Company incurred in connection with the registration, qualification and offering
of the Registrable Securities (including the expenses of any opinions or
“comfort” letters required by or incident to such performance and compliance),
(g) fees, expenses and disbursements of counsel and any other persons retained
by the Company, including special experts retained by the Company in connection
with such registration, (h) Securities Act liability insurance, if the Company
desires such insurance, (i) transfer agents’ and registrars’ fees and expenses
and the fees and expenses of any other agent or trustee appointed in connection
with such offering, and (j) the fees and expenses incurred by the Company and
its advisers in connection with the quotation or listing of Registrable
Securities on any securities exchange or automated securities quotation system.
Notwithstanding the foregoing, any (x) fees and expenses of any legal counsel or
other advisors to a Holder and any other out-of-pocket expenses of a Holder,
(y) brokerage commissions attributable to the sale of any of the Registrable
Securities, and (z) commissions, fees, discounts, transfer taxes or stamp duties
and expenses of any underwriter or placement agent applicable to Registrable
Securities offered for a Holder’s account in accordance with this Agreement
shall not be “Registration Expenses.”

     “Registration Statement” means a Demand Registration Statement or a
Piggy-Back Registration Statement, as the case may be.

     “Representatives” means with respect to any Party, the directors, officers,
employees, agents, attorneys, accountants, consultants, financial, and other
advisors of such Party.

     “SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

     “Securities Act” means the United States Securities Act of 1933, as
amended, and all rules and regulations promulgated thereunder.

     “Self-Regulatory Organization” means FINRA, any United States or non-United
States securities exchange, commodities exchange, registered securities
association, the Municipal Securities Rulemaking Board, National Futures
Association, and any other board or body, whether United States or non-United
States, that regulates brokers, dealers, commodity pool operators, commodity
trading advisors, or future commission merchants.

ARTICLE II
REGISTRATION RIGHTS

     2.1 Demand Registration Rights.

           (a)  Upon receipt of a written request from a Holder (such Holder,
together with its Affiliates, the “Exercising Holder”) requesting that the
Company effect a registration (a “Demand Registration”) under the Securities Act
covering the registration of some or all of the Registrable Securities, and
which notice shall specify the number of Registrable Securities for which
registration is requested and the intended method or methods of distribution
thereof, the Company shall (i) give notice of such election within 30 days after
receipt of the Exercising Holders’ notice to each other Holder, which notice
shall set forth the identity of the Exercising Holder(s) requesting such
registration, and such Holders shall have the right, by giving written notice to
the Company within 30 days after the Company provides its notice, to elect to
have included in such registration such of their Registrable Securities as such
Holders may request in such notice of election and (ii) use reasonable efforts
to, as soon as reasonably practicable, after receipt of such written request,
file with the SEC and use reasonable efforts to cause to be declared effective,
a registration statement (a “Demand Registration Statement”) relating to all of
the Registrable Securities that the Company has been so requested to register
for sale, to the extent required to permit the disposition (in accordance with
the intended method or methods of distribution thereof) of the Registrable
Securities so registered.

           (b)  If the Demand Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Exercising Holder that, in its reasonable opinion, the
number of Registrable Securities requested to be included in the Demand
Registration (including securities to be sold by the Company or any other
security holder, including any Holders other than the Exercising Holder (such
Holders, the “Non-Exercising Holders”)) exceeds the largest number of securities
which reasonably can be sold in such offering without having a material adverse
effect on such offering, including the price at which such securities can be
sold (the “Maximum Offering Size”), then the Company shall include in such
Demand Registration, up to the Maximum Offering Size, first, the Registrable
Securities the Exercising Holder proposes to register, second, the Registrable
Securities any Non-Exercising Holder proposes to register, and third, any
securities the Company proposes to register and any securities with respect to
which any other security holder has requested registration. The Company shall
not hereafter enter into any agreement which is inconsistent with the rights of
priority provided in this Section 2.1(b).

           (c)  Notwithstanding anything to the contrary contained herein, a
registration requested pursuant to this Section 2.1 shall not be deemed to have
been effected for purposes of this Section 2.1(c) unless (A) it has been
declared effective by the SEC, (B) it has remained effective for the period set
forth in Section 2.4(a) and (C) the offering of Registrable Securities pursuant
to such registration is not subject to any stop order, injunction or other order
or requirement of the SEC; provided, however, that in the event the Exercising
Holder revokes a Demand Registration request (which revocation may only be made
prior to the Company requesting acceleration of effectiveness of the
registration statement) then such Demand Registration shall count as having been
effected unless the Exercising Holder pays all Registration Expenses in
connection with such revoked Demand Registration within seven (7) days of
written request therefor by the Company.

           (d)  Notwithstanding anything to the contrary contained herein, the
Company shall not be required to prepare and file (i) more than one (1) Demand
Registration Statement in any twelve-month period, (ii) any Demand Registration
Statement within one hundred and eighty (180) days following the date of
effectiveness of any other Registration Statement or (ii) or three (3) Demand
Registration Statements in the aggregate.

          (e)  A Demand Registration requested pursuant to this Section 2.1
shall not be deemed to have been effected unless the Demand Registration
Statement relating thereto (i) has become effective under the Securities Act and
the Registrable Securities of the Holder included in such Demand Registration
Statement have actually been sold thereunder and (ii) has remained effective for
a period of at least that specified in Section 2.4(a); provided, however, that
if after any Demand Registration Statement requested pursuant to this
Section 2.1 becomes effective, such Demand Registration Statement is interfered
with by any stop order, injunction or other order or requirement of the SEC or
other governmental agency or court solely due to the actions or omissions to act
of the Company, such Demand Registration Statement shall be at the sole expense
of the Company and shall not be included as one of the Demand Registrations
which may be requested pursuant to this Section 2.

     2.2 Piggy-Back Registration.

           (a)  If the Company proposes to file on its behalf and/or on behalf
of any holder of its securities (other than a holder of Registrable Securities)
a registration statement under the Securities Act on any form (other than a
registration statement on Form S-4, F-4 or S-8 (or any successor form) for
securities to be offered in a transaction of the type referred to in Rule 145
under the Securities Act or to employees of the Company pursuant to any employee
benefit plan, respectively) for the registration of Common Stock (a “Piggy-Back
Registration”), it shall give written notice to all Holders at least thirty
(30) days before the initial filing with the SEC of such registration statement
(a “Piggy-Back Registration Statement”), which notice shall set forth the number
of Common Stock that the Company and other holders of Common Stock, if any, then
contemplate including in such registration and the intended method of
disposition of such Common Stock.

           (b)  If any Holder desires to have Registrable Securities registered
under this Section 2.2 (the “Participating Piggy-Back Holders”), it shall advise
the Company in writing within ten (10) days after the date of receipt of such
notice from the Company of its desire to have Registrable Securities registered
under this Section 2.2, and shall set forth the number of Registrable Securities
for which registration is requested. The Company shall thereupon use reasonable
efforts to include, or in the case of a proposed underwritten public offering,
use reasonable efforts to cause the managing underwriter or underwriters to
permit such Holder to include, in such filing the number of Registrable
Securities for which registration is so requested, subject to paragraph
(c) below, and shall use reasonable efforts to effect registration of such
Registrable Securities under the Securities Act.

           (c)  If the Piggy-Back Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
the Company and the Holders that, in its reasonable opinion, the number of
Registrable Securities requested to be included in the Piggy-Back Registration
together with the securities being registered by the Company or any other
security holder exceeds the Maximum Offering Size, then:

                (i)  in the event the Company initiated the Piggy-Back
Registration, the Company shall include in such Piggy-Back Registration first,
the securities the Company proposes to register, second, the securities of the
Participating Piggy-Back Holders, and third, the securities of all other selling
security holders, to be included in such Piggy-Back Registration in an amount
that together with the securities the Company proposes to register, shall not
exceed the Maximum Offering Size and shall be allocated among such selling
security holders on a pro rata basis (based on the number of Common Stock held
by each such selling security holder); and

                (ii)  in the event any holder of securities of the Company
initiated the Piggy-Back Registration, the Company shall include in such
Piggy-Back Registration first, the securities such initiating security holder
proposes to register, second, the securities of any other selling security
holders (including the Participating Piggy-Back Holders), in an amount that
together with the securities the initiating security holder proposes to
register, shall not exceed the Maximum Offering Size, such amount to be
allocated among all such selling security holders on a pro rata basis (based on
the number of Common Stock held by each such selling security holder) and third,
any securities the Company proposes to register, in an amount that together with
the securities the initiating security holder and the other selling security
holders propose to register, shall not exceed the Maximum Offering Size.

           (d)  The Company shall not hereafter enter into any agreement that is
inconsistent with the rights of priority provided in Section 2.2(c) without
Shareholder’s prior written consent.

     2.3 Blackout Periods. The Company shall have the right to delay the filing
or effectiveness of a Registration Statement required pursuant to Section 2.1 or
2.2 hereof during no more than two (2) periods aggregating to not more than one
hundred and twenty (120) days in any twelve-month period (each, a “Blackout
Period”), in the event that (i) the Company would, in the good faith judgment of
the Company’s board of directors, be required to disclose in the prospectus
information not otherwise then required by law to be publicly disclosed and
(ii) in the good faith judgment of the Company’s board of directors, there is a
reasonable likelihood that such disclosure, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any significant financing, acquisition, merger, disposition of
assets, corporate reorganization or other material transaction or negotiations
involving the Company; provided, however, that (A) a Holder shall be entitled,
at any time after receiving notice of such delay and before such Demand
Registration Statement becomes effective, to withdraw such request and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations and (B) the Company shall delay during such
Blackout Period the filing or effectiveness of any Registration Statement
required pursuant to the registration rights of other holders of any securities
of the Company. The Company shall promptly give the Holders written notice of
such determination containing, to the extent permitted by law, a general
statement of the reasons for such postponement and an approximation of the
anticipated delay. After the expiration of any Blackout Period (including upon
public disclosure of the information that was the reason for such Blackout
Period) and without any further request from any Holder, the Company shall
(subject to there being no other Blackout period) promptly notify the Holders
and shall use reasonable efforts to prepare and file with the SEC the requisite
Registration Statement or such amendments or supplements to such Registration
Statement or prospectus used in connection therewith as may be necessary to
cause such Registration Statement to become effective as promptly as practicable
thereafter.

     2.4 Registration Procedures. If the Company is required by the provisions
of Section 2.1 or 2.2 to use reasonable efforts to effect the registration of
any of its securities under the Securities Act, the Company shall, as soon as
reasonably practicable, after receipt of a written request for a Demand
Registration:

           (a)  prepare and file, no later than 45 days after request, with the
SEC a Registration Statement with respect to such securities and use reasonable
efforts to cause such Registration Statement to become effective as promptly as
practicable and to remain effective for a period of time required for the
disposition of such Registrable Securities by the Holders thereof but at least
three hundred sixty (360) days excluding any days that fall during a permitted
Blackout Period under Section 2.3; provided, however, that before filing such
Registration Statement or any amendments or supplements thereto, the Company
shall, if requested, furnish to counsel selected by the Holders copies of all
documents proposed to be filed, which documents shall be subject to the review
of such counsel, and shall in good faith consider incorporating in each such
document such changes as such counsel to the Holders reasonably and in a timely
manner may suggest;

           (b)  prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of in a public
offering or the expiration of three hundred sixty (360) days (excluding any days
that fall during a permitted Blackout Period under Section 2.3);

           (c)  furnish to such selling security holders such number of
conformed copies of the applicable Registration Statement and each such
amendment and supplement thereto (including in each case all exhibits), such
number of copies of the prospectus contained in such Registration Statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus, in conformity with the requirements of the Securities Act, and such
other documents, as such selling security holders may reasonably request;

           (d)  use reasonable efforts to register or qualify the Registrable
Securities or other securities covered by such Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and its territories and possessions as each Holder of such Registrable
Securities shall reasonably request, to keep such registration or qualification
in effect for so long as such Registration Statement remains in effect or until
all of the Registrable Securities are sold, whichever is shorter, and to take
any other action which may be reasonably necessary or advisable to enable the
Holder to consummate the disposition in such jurisdictions of the securities
owned by such Holder (provided, however, that the Company shall not be required
in connection therewith or as a condition thereto to qualify to do business as a
foreign corporation, subject itself to taxation in or to file a general consent
to service of process in any jurisdiction where it would not, but for the
requirements of this paragraph (d), be obligated to do so) and do such other
reasonable acts and things as may be required of it to enable such Holder to
consummate the disposition in such jurisdiction of the securities covered by
such Registration Statement;

           (e)  use reasonable efforts to furnish, at the request of any Holder
requesting registration of Registrable Securities pursuant to Section 2.1 or
2.2, if the method of distribution is by means of an underwriting, on the date
that the shares of Registrable Securities are delivered to the underwriters for
sale pursuant to such registration, or if such Registrable Securities are not
being sold through underwriters, on the date that the registration statement
with respect to such shares of Registrable Securities becomes effective, (1) a
signed opinion (including disclosure statement), dated such date, of the
independent legal counsel representing the Company for the purpose of such
registration, addressed to the underwriters, if any and (2) letters dated such
date and the date the offering is priced from the independent certified public
accountants of the Company, addressed to the underwriters, if any in each case,
in customary form and covering such matters of the kind customarily covered by
opinions or comfort letters, as the case may be, in such a transaction;

           (f)  enter into customary agreements (including if the method of
distribution is by means of an underwriting, an underwriting agreement
containing representations, warranties and indemnities in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;

           (g)  otherwise use reasonable efforts to comply with all applicable
rules and regulations promulgated by the SEC;

           (h)  use reasonable efforts to cause all such Registrable Securities
to be listed on each securities exchange or quotation system on which the Common
Stock are listed or traded;

           (i)  give written notice to the Holders:

                (i)  when such Registration Statement, the prospectus or any
amendment or supplement thereto has been filed with the SEC and when such
Registration Statement or any post-effective amendment thereto has become
effective;

               (ii)  of any request by the SEC for amendments or supplements to
such Registration Statement or the prospectus included therein or for additional
information;

               (iii)  of the issuance by the SEC of any stop order suspending
the effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;

                (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

                (v)  of the happening of any event that requires the Company to
make changes in such Registration Statement or such prospectus in order to make
the statements therein, in light of the circumstances in which they were made,
not misleading (which notice shall be accompanied by an instruction to suspend
the use of such prospectus until the requisite changes have been made);

           (j)  use reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement at the earliest
possible time;

           (k)  furnish to each Holder, without charge, at least one copy of
such Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);

           (l)  upon the occurrence of any event contemplated by
Section 2.4(i)(v) above, promptly prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders, the
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 2.4(i)(v) above to suspend the
use of the prospectus until the requisite changes to the prospectus have been
made, then the Holders shall suspend use of such prospectus and use reasonable
efforts to return to the Company all copies of such prospectus other than
permanent file copies then in such Holder’s possession, and the period of
effectiveness of such Registration Statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date the Holders shall have received such amended or supplemented
prospectus pursuant to this Section 2.4(l);

           (m)  subject to the execution of confidentiality agreements
satisfactory in form and substance to the Company, pursuant to the reasonable
request of the Holder or underwriters, make reasonably available for inspection
by representatives of the Holders, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by such representative or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries and cause the
officers, directors and employees of the Company and its subsidiaries to supply
all relevant information reasonably requested by such representative or any such
underwriter, attorney, accountant or agent in connection with the registration
provided that any such information inspected or discussions conducted shall be
done in a manner so as not to unreasonably disrupt the operation of the
Company’s business;

           (n)  in connection with any underwritten offering to the extent the
underwriters determine that the failure to do so would have a material adverse
effect on such offering, make appropriate officers and senior executives of the
Company reasonably available to the selling security holders for meetings with
prospective purchasers of Registrable Securities and prepare and present to
potential investors customary “road show” material in each case in accordance
with the recommendations of the underwriters and in all respects in a manner
reasonably requested and consistent with other new issuances of securities in an
offering of a similar size to such offering of the Registrable Securities; and

           (o)  use reasonable efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or the underwriters, if any.

           It shall be a condition precedent to the obligation of the Company to
take any action pursuant to this Agreement in respect of the Registrable
Securities which are to be registered at the request of any Holder that such
Holder shall furnish to the Company such information regarding the Registrable
Securities held by such Holder and the intended method of distribution thereof
as the Company shall reasonably request and as shall be required in connection
with the action taken by the Company.

     2.5 Expenses. Except as otherwise agreed or set forth herein, the Company
shall bear and pay all Registration Expenses, and Holders shall bear and pay all
(x) fees and expenses of any legal counsel or other advisors to such Holder and
any other out-of-pocket expenses of such Holder, (y) brokerage commissions
attributable to the sale of any of the Registrable Securities, and
(z) commissions, fees, discounts, transfer taxes or stamp duties and expenses of
any underwriter or placement agent applicable to Registrable Securities offered
for a Holder’s account in accordance with this Agreement.

     2.6 Holdback Agreement.

           (a)  In the case of an underwritten offering of securities by the
Company with respect to which the Company has complied with its obligations
hereunder, each Holder agrees, if and to the extent (i) requested by the
managing underwriter of such underwritten offering and (ii) all of the Company’s
named executive officers and directors execute agreements identical to those
referred to in this Section 2.6, that it shall not during the period beginning
on, and ending ninety (90) days (subject to one extension of no more than
17 days if required by the underwriters in connection with FINRA Rule 2711(f)(4)
or any similar or successor provision) (or such shorter period as may be
permitted by such managing underwriter) after, the effective date of the
registration statement filed in connection with such Registration (the “Holdback
Period”), except for Registrable Securities included in such registration or as
otherwise agreed between such Holder and such managing underwriter, (i) lend,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right, or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock held immediately prior to the effectiveness of the
Registration Statement for such offering, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of Common
Stock or other securities, in cash or otherwise; provided, however, that such
restrictions shall not apply to any such sales, purchases, grants, transfers,
dispositions, or arrangements to settle or otherwise close any hedging
instruments that were outstanding prior to the beginning of the Holdback Period
unless the Holder of such Registrable Securities had proposed to sell
Registrable Securities in the offering. No Holder subject to this Section 2.6 or
any of the Company’s executive officers and directors that execute agreements
identical to those referred to in this Section 2.6 shall be released from any
obligation under any agreement, arrangement or understanding entered into
pursuant to or contemplated by this Section 2.6 unless all Holders are also
released from their obligations under Section 2.6. In the event of any such
release the Company shall notify the Holders of any such release within three
(3) business days after such release. If requested by the managing underwriter,
each Holder shall enter into a lock-up agreement with the applicable
underwriters that is consistent with the agreement in this Section 2.6.

           (b)  In order to enforce the foregoing covenant, the Company may
impose stop transfer instructions with respect to the Registrable Securities of
each Holder (and the shares or securities of every other Person subject to the
foregoing restriction) to the extent transfers are so restricted, until the end
of such period.

ARTICLE III
INDEMNIFICATION

     3.1 Indemnification by the Company. The Company will, and it hereby does,
indemnify and hold harmless, to the extent permitted by law, the seller of any
Registrable Securities covered by each registration statement filed by the
Company to which Article II applies, each affiliate of such seller and their
respective trustees, directors, and officers or general and limited partners
(including any director, officer, affiliate, employee, representative, agent,
and controlling Person of any of the foregoing, within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls such seller or any such underwriter
within the meaning of the Securities Act (each, a “Seller Indemnified Party”,
and collectively, the “Seller Indemnified Parties”), against any and all Actions
(whether or not a Seller Indemnified Party is a party thereto), losses, claims,
damages, or liabilities, joint or several, and expenses (including, without
limitation, reasonable attorney’s fees and reasonable expenses of investigation)
to which such Seller Indemnified Party becomes subject under the Securities Act,
common law, or otherwise, insofar as such losses, claims, damages, liabilities,
or expenses (or actions or proceedings in respect thereof, whether or not such
Seller Indemnified Party is a party thereto) arise out of, relate to, or are
based upon (a) any untrue statement or alleged untrue statement of any material
fact contained in any such registration statement, any preliminary, final, or
supplemental prospectus contained therein, or any amendment or supplement
thereto or any issuer free-writing prospectus relating to any sale or
distribution pursuant thereto, or (b) any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made) not misleading, and the Company will reimburse such
Seller Indemnified Party for any legal or any other expenses reasonably incurred
by such Seller Indemnified Party in connection with investigating or defending
against any such loss, claim, liability, action, or proceeding; provided, that
the Company shall not be liable to any Seller Indemnified Party in any such case
to the extent that any such loss, claim, damage, liability (or action or
proceeding in respect thereof), or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement or amendment or supplement thereto or in any
such preliminary, final, or supplemental prospectus or issuer free-writing
prospectus in reliance upon and in conformity with written information furnished
to the Company through an instrument duly executed by such seller specifically
stating that it is for use in the preparation thereof. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any of the prospective sellers, or any of their
respective affiliates, directors, officers, or controlling Persons and shall
survive the transfer of such securities by such seller.

     3.2 Indemnification by the Holders. The Company may require, as a condition
to including any Registrable Securities in any registration statement to which
Article II applies, that the Company shall have received an undertaking
reasonably satisfactory to it from the prospective seller of such Registrable
Securities or any underwriter to indemnify and hold harmless (in the same manner
and to the same extent as set forth in Section 3.1) the Company, its directors,
officers, affiliates, employees, representatives, agents, and controlling
Persons (each, a “Company Indemnified Party,” and collectively, the “Company
Indemnified Parties,” and together with the Seller Indemnified Parties, the
“Indemnified Parties” and each individually an “Indemnified Party”) with respect
to any untrue statement or alleged untrue statement in or omission or alleged
omission from such registration statement, any preliminary, final or
supplemental prospectus contained therein, or any amendment or supplement, if
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by such seller or
underwriter respectively, specifically stating that it is for use in the
preparation of such registration statement, preliminary, final, or supplemental
prospectus or amendment or supplement, or a document incorporated by reference
into any of the foregoing; provided, however, that the indemnity agreement
contained in this Section 3.2 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or action if such settlement is effected
without the consent of such seller (which consent shall not be unreasonably
withheld or delayed). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any of
the prospective sellers, or any of their respective affiliates, directors,
officers, or controlling Persons and shall survive the transfer of such
securities by such Holder.

     3.3 Notices of Claims. Promptly after receipt by an Indemnified Party
hereunder of written notice of the commencement of any Action with respect to
which a claim for indemnification may be sought pursuant to this Article III,
such Indemnified Party will, if a claim in respect thereof is to be made against
an indemnifying party, give prompt written notice to the latter of the
commencement of such Action; provided that the failure of the Indemnified Party
to give prompt notice as provided herein (i) shall not relieve the indemnifying
party of its obligations under this Article III, except to the extent that the
indemnifying party is materially prejudiced by such failure to give prompt
notice, and (ii) shall not, in any event, relieve the indemnifying party from
any obligations which it may otherwise have to any Indemnified Party in addition
to any indemnification obligation provided in Sections 3.1 and 3.2. In case any
such Action is brought against an Indemnified Party, unless in such Indemnified
Party’s reasonable judgment a conflict of interest between such Indemnified
Party and indemnifying parties may exist in respect of such Action, the
indemnifying party will be entitled to participate in and to assume the defense
thereof (at its expense), jointly with any other indemnifying party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such Indemnified Party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No indemnifying
party will consent to entry of any judgment or settle any Action which (i) does
not include, as an unconditional term thereof, the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
of such Action, and (ii) does not involve the imposition of equitable remedies
or of any obligations on such Indemnified Party and does not otherwise adversely
affect such Indemnified Party, other than as a result of the imposition of
financial obligations for such Indemnified Party will be indemnified hereunder.

     3.4 Contribution.

           (a)  If the indemnification provided for in this Article III from the
indemnifying party is unavailable to or insufficient to fully hold harmless an
Indemnified Party hereunder in respect of any Action, losses, damages,
liabilities, or expenses referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Action, losses,
damages, liabilities, or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and such Indemnified Party
in connection with the actions which resulted in such Action losses, damages,
liabilities, or expenses, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and such
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
Indemnified Parties, and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such action. The amount paid
or payable by a party under this Section 3.4 as a result of the Action, losses,
damages, liabilities, and expenses referred to above shall be deemed to include
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

           (b)  The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 3.4 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 3.4(a) hereof. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     3.5 Limitation of Holder Liability. Notwithstanding any other provisions of
this Agreement, the aggregate liability of a Holder under this Article III shall
be limited to the aggregate net proceeds received by such seller in connection
with any offering to which such registration under the Securities Act relates.

ARTICLE IV
RULE 144

     4.1 Rule 144. The Company covenants that it will use reasonable efforts to
(a) file the reports required to be filed by it under the Securities Act and the
Exchange Act (or, if the Company is not required to file such reports, it will,
upon the request of any Holder, make publicly available such information), and
it will take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC; and (b) file with or furnish to the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

ARTICLE V
SELECTION OF UNDERWRITERS AND COUNSEL

     5.1 Selection of Managing Underwriters. In the event the Participating
Demand Holders have requested an underwritten offering, the underwriter or
underwriters shall be selected by the Company, subject to consultation with and
the approval of the Holders of a majority of the shares being so registered,
which approval shall not be unreasonably withheld or delayed. In that event,
(i) all of the representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such Holders of Registrable Securities,
(ii) that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such Holders of Registrable Securities, and (iii) that no
Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Holder, the Registrable Securities of
such Holder and such Holder’s intended method of distribution and any other
representations customarily required or required by law. Subject to the
foregoing, all Holders proposing to distribute Registrable Securities through
such underwritten offering shall enter into an underwriting agreement in
customary form with the underwriter or underwriters.

     5.2 Selection of Counsel. In connection with any registration of
Registrable Securities pursuant to Article II hereof, the Holders of a majority
of the Registrable Securities covered by any such registration may select one
firm (at the Holders’ expense) as counsel to represent all Holders of
Registrable Securities covered by such registration; provided, however, that in
the event that the counsel selected as provided above is also acting as counsel
to the Company in connection with such registration, the remaining Holders shall
be entitled to select one additional firm as counsel to represent all such
remaining Holders at such remaining Holders’ expense.

ARTICLE VI
MISCELLANEOUS

     6.1 Additional Registration Rights. From and after the date of this
Agreement, the Company grants to any Person with respect to any security issued
by the Company or any of its subsidiaries registration rights that provide for
terms that are in any manner more favorable to the holder of such registration
rights than the terms granted to the holders of Registrable Securities (or if
the Company amends or waives any provision of any Agreement providing
registration rights of others or takes any other action whatsoever to provide
for terms that are more favorable to other holders than the terms provided to
the holders of Registrable Securities) then this Agreement shall immediately be
deemed amended to provide the holders of Registrable Securities with any (or
all) of such more favorable terms as such holders shall elect to include herein.

     6.2 Termination. This Agreement will terminate upon the earliest to occur
of the date upon which there shall be no Registrable Securities as a result of
the events set forth in subsections (i) through (v) of the definition of
Registrable Securities set forth herein. Upon termination pursuant to this
Section 6.2, the Company will no longer be obligated to provide notice of a
proposed registration.

     6.3 Amendments; Waivers.

           (a)  No failure or delay on the part of any Party in exercising any
right, power, or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege.

           (b)  Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and signed by all Parties.

     6.4 Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
Parties and the successors and assigns of each Party, whether so expressed or
not. None of the Parties may assign any of its rights or obligations hereunder,
in whole or in part, by operation of law or otherwise, without the prior written
consent of the other Parties, and any such assignment without such prior written
consent shall be null and void; provided, however, that all or any portion of
the rights of each Holder under this Agreement are transferable to each
transferee of such Holder to whom the transferor transfers Registrable
Securities and each transferee of such Holder agrees to be bound by and to
perform all of the terms and provisions required by this Agreement.

     6.5 Notices. All notices and communications hereunder shall be deemed to
have been duly given and made if in writing and if served by personal delivery
upon the party for whom it is intended, or if delivered by registered or
certified mail, return receipt requested, or if sent by telecopier in each case,
to the Person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such Person:



  (a)   if to the Company, to:

VIASPACE Inc.

2102 Business Center Drive

Irvine, CA 92612

Telephone: 626-768-3360

Facsimile: 626-578-9063

with a copy (which shall not constitute notice) to:

Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90063

Attention: Ryan Hong

Telephone: 310-208-1182

Facsimile: 310-208-1154

(b) if to Shareholder, to:

Mr. Sung Chang

121 Bells Ferry Lane

Marietta, Georgia 30066

with a copy (which shall not constitute notice) to:

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

Attn: Frank McDaniel

Facsimile: (404) 393-5916

The failure to provide notice in accordance with the required timing, if any,
set forth herein shall affect the rights of the party providing such notice only
to the extent that such delay actually prejudices the rights of the party
receiving such notice.

     6.6 Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.

     6.7 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

     6.8 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile), each of which will be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

     6.9 Entire Agreement. This Agreement, together with the agreements referred
to herein, is intended by the parties to be a complete and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and undertakings among the parties with respect to such
registration rights.

     6.10 Governing Law; Consent to Jurisdiction. As between the Parties, the
transactions contemplated in the Transaction Documents shall be governed as to
validity, interpretation, construction, effect, and in all other respects by the
laws of the State of Georgia, without regard to the conflicts of laws principals
thereof. Each of Shareholder and Company irrevocably submits to the exclusive
jurisdiction of the courts of the State of Georgia located in the County of Cobb
and the United States District Court in and for the Northern District of Georgia
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of the Transaction Documents and the transactions contemplated
hereby and thereby. Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

     6.11 Specific Performance; Injunctive Relief. The parties hereby
acknowledge and agree that the failure of any Party to perform its agreements
and covenants hereunder, including its failure to take all actions as are
necessary on its part to the consummation of the transactions contemplated
hereby, will cause irreparable injury to the other Parties, for which damages,
even if available, will not be an adequate remedy. Accordingly, each Party
hereby consents to the issuance of injunctive relief by any court of competent
jurisdiction to compel performance of such Party’s obligations, to prevent
breaches of this Agreement by such Party and to the granting by any court of the
remedy of specific performance of such Party’s obligations hereunder, without
bond or other security being required, in addition to any other remedy to which
any Party is entitled at law or in equity. Each Party irrevocably waives any
defenses based on adequacy of any other remedy, whether at law or in equity,
that might be asserted as a bar to the remedy of specific performance of any of
the terms or provisions hereof or injunctive relief in any action brought
therefor by any Party.

6.12 Compliance; Questionnaire. Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
a Registration Statement. Each Holder agrees to furnish to the Company a
completed and updated questionnaire in the form attached to this Agreement as
Annex A (a “Selling Shareholder Questionnaire”) on a date that is not less than
five (5) Business Days prior to the date that the applicable Registration
Statement is filed.

IN WITNESS WHEREOF, each of the undersigned has executed this Registration
Rights Agreement or caused this Agreement to be duly executed on its behalf as
of the date first written above.

COMPANY:

VIASPACE INC.

By:      
Name:
Title:


SHAREHOLDER:

      

SUNG HSIEN CHANG

 

25

ANNEX A

VIASPACE INC.
Selling Shareholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of VIASPACE Inc., a Nevada corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Registration Statement”) for
the registration and resale under the Securities Act of 1933, as amended (the
“Securities Act”), of the Registrable Securities, in accordance with the terms
of the Registration Rights Agreement (the “Registration Rights Agreement”) to
which this document is annexed. A copy of the Registration Rights Agreement is
available from the Company upon request at the address set forth below. All
capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling shareholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling shareholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Shareholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE



1.   Name.



  (a)   Full Legal Name of Selling Shareholder



  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):



2.   Address for Notices to Selling Shareholder:

 
Telephone:
Fax:
Contact Person:



3.   Broker-Dealer Status:



  (a)   Are you a broker-dealer?

Yes No



  (b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

      Note:  
Yes No
If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



  (c)   Are you an affiliate of a broker-dealer?

Yes No



  (d)   If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

      Note:  
Yes No
If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.



4.   Beneficial Ownership of Securities of the Company Owned by the Selling
Shareholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Acquired
Shares and thePre-Closing Shares.



  (a)   Type and Amount of other securities beneficially owned by the Selling
Shareholder:



5.   Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



      State any exceptions here: [NOTE: HOLDER MAY ADVANCE A COPY OF THE MOST
RECENT D & O QUESTIONNAIRE, IF APPLICABLE]

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

          Date:   Beneficial Owner:     By:  


       
 
       
Name:
       
Title:

PLEASE FAX, E-MAIL, OR COURIER (BY OVERNIGHT COURIER SERVICE) A COPY OF THE
COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE TO:

      Richardson & Patel, LLP
10900 Wilshire Boulevard, Suite 500
Los Angeles, California 90024-6525

Attention:
  Ryan Hong, Esq.

Tel. No.: (310) 208-1182

Fax No.: (310) 208-1154

Email: rhong@richardsonpatel.com

26

EXHIBIT H

FORM OF
SENIOR MANAGEMENT AGREEMENTS

Exhibit H-1: Form of Senior Management Employment Agreement – CEO

Exhibit H-2: Form of Senior Management Employment Agreement – President

Exhibit H-3: Form of Senior Management Employment Agreement – CFO

27

EXHIBIT H-1

VIASPACE GREEN ENERGY INC

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
the        day of      2010, by and between VIASPACE Green Energy, Inc., a
British Virgin Islands company (“Company”), and Carl Kukkonen , a resident of
the State of California , United States of America (“Executive”). Capitalized
terms and phrases shall have the meaning ascribed thereto in this Agreement.

RECITALS

WHEREAS, Company’s board of directors (the “Board”) has determined that it is in
Company’s best interest to enter into a written employment agreement with
Executive; and

WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



  1.   EMPLOYMENT TERMS AND CONDITIONS.

1.1 Employment. Upon and coincident with the Effective Date (as defined below),
Company agrees to employ, and Executive hereby accepts employment by Company,
upon the terms and conditions set forth in this Agreement.

1.2 Duties.

(a) In General. Executive shall serve as Company’s Chief Executive Officer. In
his capacity as Company’s Chief Executive Officer, Executive shall report
directly to Company’s Board of Directors (the “Board”). In such capacity,
Executive shall perform the duties and responsibilities customarily performed by
an individual with such titles and as may otherwise be reasonably assigned to
him from time to time by the Board for the Employment Term (as defined
below)(the “Services”). Except as otherwise agreed upon by Company, Executive
shall devote all of Executive’s business time, energy and skill to performing
the Services, shall not be otherwise employed and shall perform the Services
diligently, faithfully and to the best of Executive’s abilities.

(b) Other Activities. Notwithstanding the above, Executive may (i) serve as a
director, advisor or trustee of other organizations, (ii) engage in charitable,
civic, educational and/or governmental activities, provided that any such
services and activities do not materially interfere with Executive’s ability to
perform his duties under this Agreement and that Executive obtains written
consent for all such activities from Company, which consent will not be
unreasonably withheld. Consistent with the foregoing, Executive may engage in
personal activities, including, without limitation, personal investments,
provided that such activities described under this Section 1.2(b) do not
materially interfere with Executive’s performance of the Services or any other
of Executive’s written agreements with Company, or (iii) as Chief Executive
Officer and board member of VIASPACE Inc. or any Affiliate thereof.

(c) Compliance with Policies. Subject to the terms of this Agreement, during the
Employment Term, Executive shall comply in all material respects with all
Company policies and procedures applicable to employees of Company generally and
Executive specifically. In connection with and as a condition to this Agreement,
Executive and Company shall enter into as of the Effective Date that certain
“Statement of Additional Terms and Conditions Relating to Employment Agreement,”
substantially in the form attached hereto as Exhibit “A,” which is incorporated
herein and made a part hereof (the “Statement”).

1.3 Employment Term. Company agrees to employ Executive pursuant to the terms of
this Agreement, and Executive hereby accepts employment with Company, upon the
terms set forth in this Agreement, for the period commencing upon and coincident
with the        day of        2010 (the “Effective Date”) and ending upon the
earlier of:

(a) Expiration Date. That date which coincides with the last day of the later of
the Initial Term (as defined below) or the Renewal Term (as defined below), as
the case may be (such date shall be referred to as the “Expiration Date”) (For
purposes of this Agreement, the phrase “Initial Term” shall mean that period
from the Effective Date through and including the second (2nd) anniversary of
the Effective Date; and the phrase “Renewal Term” shall mean each consecutive
twelve month period immediately following the Initial Term, during which period
this Agreement shall automatically renew on the same terms and conditions hereof
and without any further act on the part of either party; provided, however, that
in no event shall the term of this Agreement be renewed unless agreed to by both
Parties in writing prior to the thirtieth (30th) day immediately preceding the
last day of the Initial Term; or

(b) Termination Date. The Termination Date (as such phrase is defined in
Section 1.5 of this Agreement).

The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”

1.4 Compensation and Benefits.

(a) Base Compensation. In consideration of the Services to be rendered to
Company by Executive and Executive’s covenants under this Agreement, Company
agrees to pay Executive during the Employment Term a salary at the annual rate
of no less than Two Hundred Forty Thousand Dollars ($240,000)(the “Base
Compensation”), less statutory deductions and withholdings, payable in
accordance with Company’s regular payroll practices. Notwithstanding the
foregoing, for the first the first consecutive twelve (12) calendar month period
from the Effective Date, Executive’s Base Compensation shall be paid by VIASPACE
Inc., in the form of VIASPACE common stock at the [rate in place for the
previous six months]. For the remainder of the Employment Term, Executive’s Base
Compensation will be paid in cash.

(b) Bonus. In addition to the Base Compensation, during the Employment Term,
Executive shall be entitled to such bonuses as may from time to time be
determined by the Board (the “Bonus Payments”).

(c) Benefits. Company intends to provide for its employees generally an employee
health and welfare benefit plan in which Executive will participate, provided
that such plan may be obtained at a reasonable cost as determined by Company’s
Board.

(d) Vacation and Personal Leave. Executive shall be entitled to twenty
(20) business days paid time off for each twelve (12) consecutive calendar
monthly period during the Employment Term, to be taken in accordance with the
vacation accrual schedule, if any, and carried over only to the extent set forth
or otherwise permitted in Company’s personnel policies or, if any, employee
handbook.

(e) Reimbursement of Company Business Expenses. Company shall within ninety
(90) days of its receipt from Executive of supporting receipts, to the extent
required by applicable income tax regulations and Company’s reimbursement
policies, reimburse Executive for all out-of-pocket business expenses reasonably
and actually incurred by Executive in connection with his employment hereunder
and consistent with Company policies (the “Business Expenses”). Board approval
shall be required for any single expense exceeding $10,000 or for expenses
exceeding in the aggregate annually $[      ]. Reimbursement of any and all
Business Expenses is conditioned on Executive submitting his request to Company
for reimbursement and supporting substantiation within [thirty (30)] days of the
date on which any such expenses shall have been incurred.

1.5 Termination of Agreement.

(a) Termination Date. Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the first to occur of any of
the following, at the time set forth therefore (the “Termination Date”):

(i) Mutual Termination. At any time by the mutual written agreement of Company
and Executive;

(ii) Death or Disability. Immediately upon the death of Executive or a
determination by Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (“Disability”) (termination pursuant to this
Section being referred to herein as termination for “Death or Disability”);

(iii) Voluntary Termination By Executive. Thirty (30) days following Executive’s
written notice to Company of his termination of employment; provided, however,
that Company may waive all or a portion of such notice period and accelerate the
effective date of such termination (termination pursuant to this Subsection
being referred to herein as “Voluntary” termination);

(iv) Termination For Cause By Company. Immediately following notice of
termination for “Cause” (as defined below)(with such notice describing the Cause
with reasonable specificity) given by Company and failure by Executive to Cure
(as defined below) if and to the extent Cure is otherwise expressly permitted
under this subsection (termination pursuant to this Subsection being referred to
herein as termination for “Cause”)(As used herein, “Cause” means
(A) termination, at Company’s sole option, immediately and without the right to
Cure, based on Executive being named as a target or subject of any grand jury
investigation impaneled for, being convicted of or entering a plea of guilty or
nolo contendere for any crime constituting a felony in the jurisdiction in which
committed, any crime involving moral turpitude (whether or not a felony),
(B) any act or omission involving dishonesty or willful misconduct in the
discharge of his duties under this Agreement or that otherwise materially
injures Company; (C) subject to applicable law, if any, Executive’s substance
abuse that in any manner materially interferes with the performance of his
duties and Executive’s failure to Cure; (D) Executive’s material breach of this
Agreement or any other agreement entered into with Company in connection with
Company’s confidential information, trade secrets or other property and
Executive’s failure to Cure the same or any other act or omission that
constitutes a breach under any agreement entered into by and between Company or
any affiliate thereof and a third party; (E) misconduct by Executive that has or
could result in Company’s material discredit or diminution in value and
Executive’s failure to Cure the same; or (F) chronic absence from work for
reasons other than illness or Disability and Executive’s failure to Cure the
same.)(For purposes hereof the term “Cure” shall mean that conduct or refrain
from conduct that shall be required to remedy within thirty (30) days of any
such notice thereof any act or omission on the part of Executive that is the
subject of the claim hereunder by Company to terminate Executive for Cause;
provided, however, that (I) Executive shall have only one opportunity during the
Employment Term to exercise such right to Cure, (II) any such remedial conduct
or refrain thereof shall be to Company’s reasonable satisfaction, and
(III) Company shall have the right to suspend Executive’s duties under this
Agreement during any such period.);

(v) Termination Without Cause By Company. Notwithstanding any other provision in
this Agreement to the contrary, including, but not limited to Section 1.3 above,
upon and coincident with any delivery by Company of its written notice of
Executive’s termination of employment under this Agreement for reasons other
than Cause or for no reason; provided, however, that if and to the extent
Company determines to provide less than thirty calendar days notice of its
intent to terminate Executive (the “Optional Notice Period”), then in such event
the Severance Payments (as such phrase is defined below) shall be extended by
that number of days that the period between the delivery date of any such notice
and the Termination Date is less than such Optional Notice Period.
Notwithstanding the foregoing, if Company elects to provide an Optional Notice
Period, then at any time during such period, Company may elect to immediately
either suspend, with no reduction in pay or benefits, Executive from all or any
part of his duties as set forth in this Agreement (including, without
limitation, Executive’s position as [CEO][President][CFO] and his Services
relating thereto) or terminate this Agreement in accordance with this subsection
(termination pursuant to this Subsection being referred to herein as termination
“Without Cause”) or in accordance with any other applicable subsection under
this Section 1.5(a) if and to the extent grounds for any such determination
should exist; or

(vi) Termination For Good Reason by Executive. Subject to the notice and cure
provisions described below, at the election of Executive for Good Reason;
provided, however, that any such termination on account of Good Reason shall
occur in any event not later than sixty (60) days following the date on which
such event is claimed to have occurred by Executive. “Good Reason” shall occur
only upon (A) a material diminution in Executive’s authority, duties or
responsibility; (B) any other action or inaction that constitutes a material
breach by Company of this Agreement; or (C) a material change in Executive’s
Employment Base out of which or from which he is required to perform his
services under this Agreement (for purposes of this subsection, a material
change shall mean Executive’s Employment Base is relocated more than fifty
(50) miles outside of the Employment Base without Executive’s prior written
consent; “Employment Base” shall mean Orange County, California).
Notwithstanding the foregoing, Executive’s right to terminate this Agreement for
Good Reason shall be conditioned upon and may in no event be exercised until and
unless Executive shall have provided Company written notice within thirty (30)
days of the initial existence of any such condition, upon notice of which
Company shall thereafter have thirty (30) days within which it may remedy the
condition; provided, further, that in no event shall travel (whether same-day,
overnight, extended stay or otherwise) for or on behalf of Company or any
Affiliate thereof cause or otherwise constitute a material change in Executive’s
Employment Base and Executive shall have no right to terminate this Agreement
for Good Reason on account of such travel requirements.

(b) Other Remedies. Termination pursuant to Section 1.5(a)(iv) or 1.5(a)(vi)
above shall be in addition to and without prejudice to any other right or remedy
to which Company or Executive, respectively, may be entitled at law, in equity
or otherwise under this Agreement.

1.6 Payment Upon Separation From Service.

(a) Voluntary Termination, Termination for Cause, or Termination for Death or
Disability. In the case of a termination of Executive’s employment by mutual
agreement under Section 1.5(a)(i) above, on account of Executive’s Death or
Disability under Section 1.5(a)(ii) above, or by Executive’s Voluntary
termination under Section 1.5(a)(iii) above, or by Company for Cause in
accordance with Section 1.5(a)(iv) above, (i) Company shall pay to Executive (or
his estate or guardian, as the case may be) and Executive (or his estate or
guardian, as the case may be) shall be entitled to be paid the following as and
to the extent the same shall have been earned through the Termination Date:
(A) in all such events, Base Compensation earned, but unpaid and any Business
Expenses so long as any such reimbursement request shall be submitted not later
than ninety (90) days following Executive’s Separation From Service; and (B) in
the case of Death or Disability, accrued, but unpaid Bonus Payments; accrued but
unused vacation or personal leave days to the extent convertible into cash under
Company’s policies; and vested benefits under any employee benefit or stock
option plan or agreement; provided, however, that in no event shall Executive be
entitled to receive payment of, and Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination. Company
shall pay all such amounts that are due and payable in cash within thirty
(30) days of the Termination Date, subsequent to any such payment, Company’s
obligations under this Agreement shall immediately cease.

(b) Termination Without Cause by Company or For Good Reason by Executive.

(i) In General. Except as otherwise provided in Section 1.6, including, without
limitation, Section 1.6 (c) and (d) below, in the case of a termination of
Executive’s employment that constitutes a Separation from Service (as defined
below) during the Initial Term or any Renewal Term hereunder Without Cause in
accordance with Section 1.5(a)(v) or for Good Reason by Executive in accordance
with Section 1.5(a)(vi) above,

(A) Base Compensation. Company shall pay, and Company shall continue to pay to
Executive (or, in the case of Death or Disability following the Termination
Date, his estate or guardian, as the case may be) his Base Compensation through
the Termination Date and thereafter for the Severance Period (as defined below);

(B) Health Benefits. Subject to the terms and conditions of any existing health
and welfare plan adopted by Company, Company shall extend to Executive and
Executive shall have the right to continue his and that of his eligible family
members’ participation in and coverage under any such plans, with Company having
the obligation to either reimburse Executive or pay for the coverage premiums
for the duration of the Severance Period if and to the extent it had such an
obligation immediately prior to the Termination Date and is otherwise permitted
by applicable laws without further or additional expense to Company; provided,
however, that if Executive elects to continue his health benefits coverage under
COBRA, Company will pay COBRA premiums on behalf of the Executive or reimburse
the same to Executive, as determined by Company in its sole discretion, during
the Severance Period; except, however, that except as may otherwise be required
by applicable law, in no event shall Company have any such obligation under this
Subsection if he receives or is entitled to receive equivalent coverage and
benefits under the plans and programs of a subsequent employer or an employer of
his spouse, in which case Executive shall have an obligation to report to
Company the existence of any such offer or coverage, with any such participation
and coverage being paid or extended, as the case may be, on the same terms and
conditions as was made available immediately prior to his Separation From
Service for the Severance Period;

(C) Bonuses. Company shall pay to Executive (or, in the case of Death or
Disability following the Termination Date, his estate or guardian, as the case
may be) his accrued, but unpaid Bonus Payments;

(D) Expense Reimbursement. Company shall pay within 30 days of the Termination
Date to Executive (or, in the case of Death or Disability, his estate or
guardian, as the case may be) his unreimbursed Business Expenses pursuant to
Section 1.4(e) hereof incurred by Executive as of the Termination Date;

(E) Equity Compensation. Except as may otherwise be expressly stated to the
contrary in any applicable agreement or stock option plan, all unvested stock
options, restricted stock or other equity-based awards held by Executive shall
immediately vest; and

(F) Definitions. For purposes of this Agreement, the following phrases shall
have the meaning ascribed thereto:

(I) “Severance Period” shall mean that period beginning on Executive’s
Separation From Service and ending upon the date on which the Expiration Date
would have otherwise occurred but for the Termination Date; and

(II) “Severance Payment” shall mean the Base Compensation and such other
compensation for which Company has an obligation under this Agreement to pay
during the Severance Period and that is otherwise constitutes a severance
payment within the meaning of Code Section 409A.

(ii) Timing of Severance Payments.

(A) In General. Except as otherwise provided in this Section 1.6, any such
Severance Payments (as defined below) shall be payable in accordance with
Company’s normal payroll practices and subject to the tax withholding specified
in Section 1.4(a) above, as full, final and complete satisfaction of such
obligations under this Agreement; provided, however, that Executive shall have
no further claims against Company for any further compensation whatsoever, other
than the payment of unreimbursed Business Expenses and the continuation of any
employee welfare benefits as may be and to the extent required by law.

(B) Severance Payments to Specified Employees. Notwithstanding any other
provision in this Agreement to the contrary, if Executive is considered a
“Specified Employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) as of
the date of any Separation From Service, then any payment under this Agreement
that would otherwise be permitted under Treas. Reg. Section 1.409A-3(a)(1) may
not be made to Executive before the date that is six (6) months after the date
of Executive’s Separation From Service with Company or, if earlier than the end
of such six month period, Executive’s date of death. Company shall have the
discretion to elect whether to accumulate the amount to which Executive would
otherwise be entitled to be paid under this Section but for his classification
as a Specified Employee and pay such amount in a lump sum as of the first day of
the seventh (7th) month following the Separation From Service or if each payment
to which Executive would be otherwise entitled upon a Separation From Service is
delayed by six months. The amount of any such Severance Payment that is deferred
under this subsection shall accrue interest at the rate of eight percent (8%)
until the same shall have been paid in full.

(c) Payments Conditioned on Release of Claims. Unless it otherwise elects to
waive any such condition precedent, Company’s obligation to pay Executive with
the Severance Payment, pay the bonuses, continue the health benefits or vest the
equity compensation as set forth in Sections 1.6(b)(i)(A), (B), (C) or (E),
respectively (collectively, the Contingent Payments”), is contingent upon
Executive’s and Company’s execution of that certain Form of Release, a copy of
which is attached hereto and marked as Exhibit “C” (the “Release”). If Executive
fails to sign the Release within twenty-one (21) days of receipt of notice of
termination pursuant to Section 1.5, or subsequently rescinds the Release,
Executive shall not be entitled to the Contingent Payments.

(d) WARN Act Offset. In the event that Executive’s termination Without Cause in
accordance with Section 1.5 above is covered by the Worker Adjustment Retraining
Notification Act or any law enacted by a state of the United States of America
having a similar purpose (the “WARN Acts”) at the time of Executive’s
termination, or is deemed to be covered by a WARN Act retrospectively within
90 days after Executive’s termination, the amount of any Severance Payment or
benefit continuation Executive is entitled to receive pursuant to Section 1.6
shall be reduced by an amount equal to any payments Company is required to
provide Executive under any WARN Act or by the amount of pay Executive receives
during any portion of a WARN Act’s notice period where Executive does not
perform any work for Company.

2. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms,
(b) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (b) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of Company. Executive has not entered into,
and agrees that he will not enter into, any agreement either written or oral in
conflict herewith.



3.   MISCELLANEOUS.

3.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

If to the Executive, to:

If to Company, to the Board at the following address:

Attn: Board of Directors

With copy to:

Frank McDaniel, Esq.

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section). Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.

3.2 Authorization to be Employed. This Agreement, and Executive’s employment
hereunder, is subject to Executive providing Company with legally required proof
of Executive’s authorization to be employed in the United States of America.

3.3 Entire Agreement. This Agreement, together with the Statement (both of which
being entered into by and between Company and Executive of even date herewith),
supersedes any and all prior discussions and agreements between the parties with
respect to the subject matter hereof and contains the sole and entire agreement
between the parties hereto with respect thereto.

3.4 Survival. The parties hereby acknowledge and agree that, notwithstanding any
provision of this Agreement to the contrary, their respective obligations
pursuant to Sections 1.6 2, 3 and the Statement shall survive the termination of
this Agreement, the Employment Term and/or the Executive’s employment with
Company.

3.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

3.6 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

3.7 Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

3.8 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and Company’s successors or
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person.

3.9 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of Company. Company may assign this agreement to a
controlled subsidiary (as such term is defined under the final regulations
promulgated pursuant to Internal Revenue Code Section 409A). Executive shall not
be entitled to assign his obligations under this Agreement.

3.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

3.11 Severability. Company and Executive intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of any
provision of this Agreement is too broad to be enforced as written, Company and
Executive intend that the court should reform such provision to such narrower
scope and/or operation as it determines to be enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (a) such
provision shall be fully severable, (b) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

3.12 Governing Law and Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.

3.13 Jurisdiction. The parties hereby consent to the personal jurisdiction and
venue of any court physically located within the County of Cobb, State of
Georgia, United States of America, in connection with any legal or equitable
action between the parties arising out of or in connection with this Agreement.

3.14 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

3.15 Opportunity to Obtain Counsel. In connection with the preparation of this
Agreement, Executive acknowledges and agrees that: (a) this Agreement was
prepared by legal counsel to Company (the “Law Firm”) solely on behalf of
Company and not on behalf of Executive; (b) Executive has been advised that his
interests may be opposed to the interests of Company and, accordingly, the Law
Firm’s representation of Company in the preparation of this Agreement may not be
in the best interests of Executive; and (c) Executive has been advised to retain
separate legal counsel. Executive warrants and agrees that he has had a
reasonable opportunity to obtain independent legal counsel with regard to the
terms and conditions of this Agreement, to include, without limitation, advice
regarding compliance with Code Section 409A, for which Executive makes no
reliance on Company or Law Firm, and has read and fully understands the terms
and conditions of this Agreement. If Executive elects not to consult with any
such counsel, he has done so freely and of his own volition. By signing this
Agreement, Executive is affirming that he has freely and of Executive’s own
volition acknowledged and agreed to all terms and conditions contained in this
Agreement.

3.16 Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

3.17 Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to, but no assurance is made by Company or
Law Firm that the provisions hereof, satisfy the requirements of Code
Section 409A. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to satisfy the requirements of Code
Section 409A. Further, for purposes of Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (d) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. All references to
“Separation From Service” contained in this Agreement shall mean “separation
from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

COMPANY

[      ] Inc.

 
Signature:
 
Printed Name:
 
Title:
 
EXECUTIVE
Signature:
 
Printed Name:

28

Exhibit “A”

VIASPACE GREEN ENERGY, INC.

STATEMENT
OF ADDITIONAL TERMS AND CONDITIONS
RELATING TO EMPLOYMENT AGREEMENT

THIS STATEMENT OF ADDITIONAL STANDARD TERMS AND CONDITIONS RELATING TO
EMPLOYMENT AGREEMENT (the “Agreement”) is made a part of and incorporated into
that certain Employment Agreement made and entered into of even date herewith by
and between VIASPACE Green Energy, Inc., a British Virgin Island company
(“Company”), and Sung H. Chang, a resident of the State of Georgia, United
States of America (“Executive”)(the “Employment Agreement”). Except as otherwise
defined herein, all capitalized terms and phrases shall have the meaning
ascribed thereto in the Employment Agreement. Company and Executive are
sometimes collectively referred to in this Agreement as the “Parties.”

VIASPACE GREEN ENERGY, INC.

Authorized Signature:       

Printed Name:       

Position: Authorized Officer

     
 
  Address:
 
   
EXECUTIVE
 

 
   
 
   
Signature:       
  —
 
   
Printed Name: Sung H. Chang
 
Telephone No.:
 
  Facsimile No.:

TERMS AND CONDITIONS

In consideration of the benefits each Party receives as a result of and under
the Employment Agreement and relationship created thereby, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound by this
Agreement, hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms and phrases
shall have the meaning ascribed thereto:

“Affiliate” means, with respect to a particular party, a person, directly or
indirectly, whether before, as of or following the Effective Date, that
controls, is controlled by or is under common control with such party. For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of more than 50% of the outstanding voting stock or other voting
rights entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing
authority); provided, however, that in any country where the local law shall not
permit foreign equity participation of more than 50%, then an “Affiliate,” as to
Licensee shall further include any company in which the Licensee shall own or
control, directly or indirectly, the maximum percentage of such outstanding
stock or voting rights permitted by local law or otherwise exercises control
over the management of such company.

“Company Products” shall mean any and all (i) Developments made, conceived or
created by Executive and relating to the Restricted Business during the term of
this Agreement and (ii) Work Products.

“Confidential Information” shall mean any and all proprietary and confidential
technical and nontechnical data, information, agreements, documents or other
property of Company or any Affiliate thereof, other than “Trade Secrets,” and
Proprietary Rights thereto, which is of tangible or intangible value to Company
or any Affiliate thereof and is not public information or is not generally known
or available to Company’s competitors, but is known only to Company or its
Affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software programs, language, algorithms, codes or
“fingerprints”; reports; analyses; notes; interpretations; formulae, processes,
technology, inventions, patents, and the Proprietary Rights thereto; the terms
of this Agreement and any other agreement between the Parties; Company Products
and Moral Rights.

“Developments” shall mean any ideas, concepts, invention, modification,
discovery, design, development, improvement, process, work of authorship,
algorithm, documentation, formula, data, technique, know-how, source code and
object code and other computer codes and software programs, technology,
research, know-how and other Intellectual Property any and all Proprietary
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.

“Excluded Property” shall mean those items of personal property either owned by
Executive or to which Executive has exclusive rights and listed on Schedule “1,”
entitled “Excluded Property,” which is attached hereto and made a part hereof.

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, show-how,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).

“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral rights,” or the like.

“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.

“Proprietary Rights” shall mean all patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, and other Intellectual Property rights
throughout the world.

“Restricted Business” shall mean any endeavors, directly or indirectly, in the
(a) relating to the use of grasses as a source of or for fuel or energy; or
(b) the use of art or frames relating thereto; or (c) any other effort or
enterprise undertaken by Company or any Affiliate thereof and approved by the
Board during the Employment Term; and (d) any other activity, effort or
enterprise relating thereto, including, without limitation, development,
research, making, manufacturing, marketing, promotion, license, sale, buying,
importation, exportation, or other commercialization efforts or the licensing or
sublicensing of any such activities, efforts or enterprises.

“Trade Secrets” shall mean information, including, but not limited to, any and
all Intellectual Property, Developments, Work Product and any and all other
Confidential Information and Proprietary Rights thereto, of Company or any
Affiliate thereof that: (a) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (to the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law).

“Work Product” shall mean all of Executive’s right, title, and interest in and
to any and all Developments (and all Proprietary Rights with respect thereto),
whether or not patentable or registerable under copyright or similar statutes,
that was or is developed, made, conceived or reduced to practice or learned by
Executive, either alone or jointly with others, during the period of Executive’s
employment or within twelve (12) months following the Termination Date.

2. Restrictive Covenants.

(a) Nondisclosure. Executive acknowledges that he may be exposed to certain
Confidential Information and Trade Secrets and the Proprietary Rights thereto
during the Employment Term, and his unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Company. Accordingly, except to the extent that he is required to use such
property, information, technology or data to perform his obligations as an
employee of Company, Executive agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Company, redistribute, market, publish,
disclose or divulge to any other Person, or use or modify for use, directly or
indirectly in any way for any Person (i) any of Company’ Confidential
Information and Proprietary Rights thereto during his Employment Term and for a
period of three (3) years immediately thereafter; and (ii) any of Company’ Trade
Secrets and Proprietary Rights thereto at any time during which such information
shall constitute a Trade Secret (whether before, during or after termination of
the Employment Term).

(b) Exception to Confidentiality Obligation. The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by Executive
to:

(i) have been developed independently by or known to Executive prior to his
first having become employed with Company, whether or not under this Agreement,
and not otherwise assigned, transferred or otherwise conveyed to Company under
this Agreement or any other agreement;

(ii) not have been acquired, directly or indirectly, by Executive from the
Company or from a third party under an obligation of confidence and limited use;

(iii) have been rightfully received by Executive in accordance with this
Agreement after disclosure to Company from a third party who did not require
Executive to hold it in confidence or limit its use and who did not acquire it,
directly or indirectly, from the Company under a continuing obligation of
confidence;

(iv) have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
Executive; or

(v) to be required to be disclosed by a governmental or other regulatory body or
by action of law.

(c) Limitation on Solicitation of Customers and Personnel. During the Employment
Term and for a period of two (2) years immediately thereafter, Executive shall
not, directly or indirectly, alone or in conjunction with any other Person,
(i) solicit any actual or actively sought prospective client or customer of
Company with whom or which Executive had material contact during the Employment
Term or with respect to whom or which Executive was provided Confidential
Information by Company during the Employment Term (an “Company Customer”) for
the purpose of providing such Company Customer products or services that are
substantially similar to or competitive with the Restricted Business,
(ii) solicit any employee, other personnel or independent contractor of Company
(a “Protected Person”) for the purpose of encouraging such Protected Person to
sever an employment, contractual or other relationship with Company or
(iii) hire or otherwise retain a Protected Person to perform services of a
nature substantially similar to that which such Protected Person performed for
Company within a one (1) year period prior to any such hiring or engagement.

Refrain from Competitive Activities. During the Employment Term and for a period
terminating two years after termination of employment, Executive, without
Company’s prior written permission, shall not for any reason whatsoever,
(i) enter into the employment of or render or perform any services, directly or
indirectly, to any individual or other person, firm or corporation engaged in
the Restricted Business; or (ii) engage, directly or indirectly, in the
Restricted Business, whether as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity.

3. Assignment of Company Products.

(a) Company owns and shall own and Executive hereby agrees to assign and assigns
to Company any and all Company Products, to the fullest extent allowable by law,
and Executive shall promptly disclose such Company Property to Company. If
Executive uses or discloses its own or any third party’s confidential
information or Intellectual Property when acting within the scope of its
employment or engagement or otherwise on behalf of Company, Company will have
and Executive hereby grants Company a perpetual, irrevocable, worldwide,
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and Intellectual Property rights.

(b) Executive further acknowledges that all original works of authorship that
are made by him (solely or jointly with others) during the term of Executive’s
employment or engagement with Company and that are within the scope of is
employment or engagement and protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act (17 U.S.C. § 101).

(c) To the extent Executive retains any such Moral Rights under applicable law,
Executive hereby waives such Moral Rights and consents to any action with
respect to such Moral Rights by or authorized by Company and specifically grants
to Company the right to alter such Company Products. Executive will confirm any
such waivers and consents from time to time as requested by Company.

4. Enforcement of Proprietary Rights.

(a) Executive will assist Company in every proper way to obtain and from time to
time enforce United States and foreign Proprietary Rights relating to Company
Products in any and all countries. To that end, Executive will execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Employee will execute, verify, and deliver
assignments of such Proprietary Rights to Company or its designee. Executive’s
obligation to assist Company with respect to Proprietary Rights relating to such
Company Products in any and all countries shall continue beyond the termination
of Executive’s employment or engagement, but Company shall compensate Executive
at a reasonable rate after termination of its employment or engagement for the
time actually spent by Executive at Company’s request on such assistance.

(b) In the event Company is unable for any reason, after reasonable effort, to
secure Executive’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agent and attorney in fact, coupled with an interest, to act for and on its
behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to Company any and all claims, of any
nature whatsoever, that Executive now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to Company.

5. No Conflicting Obligation. Executive represents that its performance of all
the terms of this Agreement and as an employee or consultant of Company does not
and will not breach any agreement between it and any other employer, person or
entity. Executive has not entered into, and it agrees it will not enter into,
any agreement either written or oral in conflict herewith. Executive shall,
during the term of its employment or engagement, diligently promote the
interests of Company. Executive shall serve Company to the best of its ability,
faithfully, honestly, diligently and efficiently.

6. Return of Company Documents. When Executive’s employment with or engagement
by Company ceases for any reason (or no reason), Executive will promptly deliver
to Company all drawings, notes, memoranda, specifications, devices, formulas,
and documents, together with all copies thereof, and any other material (and
regardless of whether any of the foregoing is kept in physical or electronic
form) containing or disclosing any Confidential Information and Trade Secrets,
including, without limitation, Company Products and Proprietary Rights relating
thereto of Company. Executive further agrees that any property situated on
Company’ premises and owned by Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

7. Acknowledgment. Executive acknowledges and agrees that the covenants set
forth in this Agreement are reasonable given Company’ need to protect its Trade
Secrets and Confidential Information, particularly given the complexity and
competitive nature of the technology industry, and that Executive has sufficient
resources to find alternative, commensurate employment in his respective fields
of expertise that would not violate this Agreement.

8. Remedies; Damages, Injunctions and Specific Performance. It is expressly
understood and agreed that the covenants, agreements and services to be rendered
and performed by Executive under this Agreement shall survive any termination or
expiration of this Agreement, whether voluntary or involuntary, with or without
cause, and are special, unique, and of an extraordinary character. In the event
of any default, breach or threatened breach by Executive of this Agreement,
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
and shall be entitled to such relief as may be available to it pursuant hereto,
at law or in equity, including, without limitation: (a) damages for any breach
of this Agreement; (b) an order for the specific performance hereof by
Executive; or (c) an order enjoining Executive from breaching such provisions,
without bond and without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.

9. Tolling. Executive hereby expressly acknowledges and agrees that in the event
the enforceability of any of the terms of this Agreement shall be challenged in
court or pursuant to arbitration and Executive is not enjoined (either
temporarily or permanently) from breaching any of the restraints set forth in
this Agreement, then if a court of competent jurisdiction or arbitration panel
finds subsequently that the challenged restraint is enforceable, the time period
of the restraint shall be deemed tolled upon the filing of the lawsuit
challenging the enforceability of the restraint until the dispute is finally
resolved and all periods of appeal have expired.

10. Ancillary Agreement. This Agreement shall be construed as an agreement
ancillary to that certain Employment Agreement entered into of even date
herewith and by and among Company, and Executive (to which this Agreement is
attached as Exhibit A (the “Employment Agreement”), and the existence of any
claim or cause of action of Executive against Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of this Agreement.

11. Binding Effect and Assignability. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Company. Neither this
Agreement nor any rights or obligations of Executive shall be transferable or
assignable by Executive without Company’s prior written consent, and any
attempted transfer or assignment hereof by Executive not in accordance herewith
shall be null and void.

12. Severability. All Sections, subsections, paragraphs, terms and provisions of
this Agreement are severable, and the unenforceability or invalidity of any of
the terms, provisions, Sections, subsections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, subsections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, subsections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.

13. Captions and Counterparts. The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.

14. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

15. Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

16. Waiver. The waiver by any party to this Agreement of a default or breach of
any Section, subsection or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, subsection or provision by any party hereto.

17. Governing Law and Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, UNITED STATES
OF AMERICA APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS
RELATED HERETO.

18. Entire Agreement. This Agreement, together with the Employment Agreement to
which this Agreement is attached as Exhibit A and entered into between the
Company, and Executive, contains the complete agreement concerning the
employment arrangement between Company and Executive as of the date hereof.

19. Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

EXHIBIT B

MUTUAL RELEASE AGREEMENT
IN CONNECTION WITH TERMINATION
OF EMPLOYMENT [WITHOUT CAUSE]
[FOR GOOD REASON]

THIS RELEASE AGEEMENT IN CONNECTiON WITH TERMINATION OF EMPLOYMENT [WITHOUT
CAUSE][FOR GOOD REASON] (the “Release”) is made and entered into as of the
       day of        200       (the “Effective Date”), by and between       , a
resident of the State of [      ] (“Executive”) and       , Inc., (“Company”), a
       corporation. Unless otherwise defined herein, capitalized terms and
phrases shall have the meaning ascribed thereto in the Employment Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Executive and Company entered into that certain Executive Employment
Agreement dated as of the        day of        20       (together with the
Statement, the “Employment Agreement”);

WHEREAS, [Company][Executive] has determined to terminate the Employment
Agreement and Executive’s employment thereunder [without Cause][for Good Reason]
(the “Termination”);

WHEREAS, following the Termination Date, Executive is entitled to be paid the
Severance Payment, but only upon and following his execution of this Release;
and

WHEREAS, based on the foregoing, Company has prepared this Release for
Executive’s review and execution, subsequent to which and upon and all terms and
conditions hereof becoming effective, Executive will thereafter become entitled
to be paid the Severance Payments as and to the extent the same are provided
under the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Severance Payments. Subject to and conditioned upon this Release becoming
fully effective in all respects following the Termination Date, Company shall
pay to Executive the Contingent Payments as and to the extent the same are
provided under the Employment Agreement. Notwithstanding any provision of this
Release to the contrary, in no event shall this Release have any effect on
(a) D&O Claims (as defined below) to or on which Executive may be entitled to
rely; (b) Claims (as defined below) against Executive for breach of fiduciary
duty to Company or any Affiliate thereof, act or omission constituting gross
negligence, fraud or violation of any applicable rule, regulation or law, or
which Executive is not otherwise entitled to indemnification under either the
governing documents for Company or any Affiliate thereof or applicable law; or
(c) either party’s Claims based on acts or omissions occurring after the date
hereof in breach of the Statement or any term or condition of the Employment
Agreement if such term or condition survived the Termination of such Employment
Agreement, with the Statement and such surviving terms and conditions of the
Employment Agreement continuing to be enforceable against the parties thereto
for the applicable period of limitations; ; or (c) Claims based on or arising
under the Security Documents as defined under that certain Secured Promissory
Note issued in favor of Sung H. Chang as of the        day of May 2010.

2. Executive Releases, Waiver, and Covenant Not to Sue.

(a) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Executive hereby and forever releases
and discharges Company and Company’s shareholders, officers, directors,
affiliates, agents, successors, assigns and insurers (collectively, the “Company
Released Parties”) from any and all Claims (other than D&O Claims) he has or may
have from the beginning of time to the Effective Date, including, without
limitation, any and all Claims arising under or relating to his Employment
Agreement, Stock Option Agreement or any termination thereof or rights
thereunder or to any other compensatory-related Claims (the “Executive Claims”).
The foregoing release shall constitute a complete and general release of all
such Executive Claims, a waiver of such Claims and a covenant not to sue
thereon, and Executive shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all Executive
Claims he had, may have had, has or may have, and the foregoing release shall in
all respects and in any event and in all cases be deemed to release each of the
Company Released Parties from any injury, damage, liability, responsibility, or
obligation Executive may have suffered with respect to the Executive Claims.

[COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH CHANGES TO THIS FORM OF RELEASE AS
MAY BE NECESSARY AT THE TIME OF ITS EXECUTION TO CONFORM THE OBJECTIVES OF THIS
RELEASE TO APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, THE LAWS OF ANY STATE
OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF UNKNOWN OR CONTINGENT
CLAIMS), THE FEDERAL LAWS OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF
CLAIMS UNDER ADEA) OR THE BRITISH VIRGIN ISLANDS]

(b) Definition. For purposes of this Release, the following terms and phrases
shall have the meaning ascribed thereto:

(i) “Claim” shall mean any and all causes of action, actions, affirmative
defenses, judgments, liens, indebtedness, damages, losses, claims, liabilities
and demands of every kind and character, whether known or unknown, suspected or
unsuspected, existing or prospective, from the beginning of time through and
including the Termination Date, including, without limitation, any and all
claims, including claims based on, arising under or otherwise relating to the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Vietnam Era Veterans Readjustment Act, all other federal
or state statutes regulating military service leaves, and all amendments thereof
or any other relevant or potentially applicable state and federal statutes; past
wages or salaries, emotional distress, personal injuries or damages, disability
insurance or other benefits (except vested retirement benefits), violation of
any express or implied agreement, written or verbal, and any common law duty,
including claims for attorney fees.

(ii) “D&O Claims” means any Claims Executive may be entitled to assert, on which
Executive may rely or to which Executive may be entitled for or on account of
which relate to his having served Company or any Affiliate thereof as a
director, officer or employee, as the case may be, whether any such Claim arises
under a written agreement, the articles or certificate of incorporation, bylaws
or any other governing document, applicable law or otherwise, including, without
limitation, any and all rights to indemnification or policies of insurance
policy that are intended for the protection or defend of persons acting in any
such capacity.

(c) No Admission. Executive acknowledges that this Release reflects the
settlement of the Executive Claims that are denied and contested, and agrees
that the settlement reflected by this Release shall not be construed as an
admission of liability, guilt or innocence of Company.

(d) Covenant Not to Sue. Executive agrees that he will never institute any
action for suit-at-law or action against all or any one of the Company Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Executive Claim for damages, costs, loss of services,
expenses, or compensation for or on account of any damage, loss or injury,
either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Executive Claim that is, is to be or has been released under Release.

3. Company Releases, Waiver and Covenant Not to Sue.

(a) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Company hereby and forever releases and
discharges Executive from any and all Claims it has or may have from the
beginning of time to the Effective Date, including, without limitation, any and
all Claims arising under or relating to Executive’s Employment Agreement, Stock
Option Agreement or any termination thereof or rights thereunder or to any other
compensatory-related Claims (the “Employment-Related Claims”). The foregoing
release shall constitute a complete and general release of all such
Employment-Related Claims, a waiver of such Claims and a covenant not to sue
thereon, and Company shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all
Employment-Related Claims it had, may have had, has or may have, and the
foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Executive Released Parties from any injury,
damage, liability, responsibility, or obligation Company may have suffered with
respect to the Employment-Related Claims.

(b) No Admission. Company acknowledges that this Release reflects the settlement
of the Employment-Related Claims that are denied and contested, and agrees that
the settlement reflected by this Release shall not be construed as an admission
of liability, guilt or innocence of Executive.

(c) Covenant Not to Sue. Company agrees that it will never institute any action
for suit-at-law or action against all or any one of the Executive Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.



  4.   Executive’s Acknowledgements, Representations and Warranties. In
executing this Release, Executive acknowledges, represents and warrants the
following:

(a) He was encouraged by Company to consult with an attorney or other advisor of
his choosing regarding the terms and conditions of this Release, and he has
either consulted with an attorney regarding this Release or has intentionally
chosen not to exercise his right to consult with an attorney;

(b) He may revoke this Release at any time within seven consecutive calendar
(7) days of the Effective Date, by delivering to Company’s Chief Executive
Officer written notice of such revocation; but that Company shall have no
obligation whatsoever to pay the Severance Payments until both Executive shall
have delivered a fully executed copy of this Release and such seven (7) day
revocation period shall have lapsed without Executive having exercised such
revocation right;

(c) He has been provided a period of twenty-one (21) days in which to review
this Release prior to signing;

(d) He has read and understands each of the terms and conditions of this
Release;

(e) His actions are voluntary and free from coercion or duress by Company or any
of its representatives; and

(f) He is not in breach and has engaged at no time prior to the Termination Date
in any act or omission that might otherwise constitute a breach of the
Employment Agreement or any other agreement referenced therein.

5. Non-Admission of Liability. By execution of this Release, each party
specifically denies any wrongdoing as to the other party, and specifically
disclaims any violation of any law, contract, public policy, or the commission
of any tort.

6. Non-disparagement. The parties mutually agree that neither will disparage nor
denigrate the other or the others reputation, name or goodwill in any
communication, verbal or written, with any third-party, either during or after
Executive’s employment with Company.

7. Breach/Tender of Proceeds. Should Executive violate or breach any term or
condition of this Release or the Employment Agreement and thereafter fail to
cure any such default in accordance with the terms thereof, Company’s obligation
to pay the Severance Payments shall terminate upon and coincident therewith, and
Executive shall have no further rights to any such payments thereafter. In the
event Executive attempts to challenge the enforceability of this Release,
Executive must, as a precondition to bringing such challenge, tender to Company
all monies and other tangible consideration received by him pursuant to this
Release, plus interest, and request Company to retain such consideration and
agree to cancel this Release. In the event Company does not accede to any such
request to cancel this Release, Company shall so notify Executive and place such
consideration thereafter in an interest-bearing escrow account pending
resolution of any issue over this Release’s enforceability.

8. Applicable Law. Unless expressly stated in this Release, the terms and
conditions of the Employment Agreement shall govern this Release as to matters
of involving the handling of any interpretation or disputes between the parties.

9. Entire Agreement. This Release and Employment Agreement, which agreement
(except for those provisions that survive) is terminated as of the Termination
Date, contains the entire understanding of the parties with respect to the
matters set forth herein, and supersedes all previous verbal and written
agreements between them; provided that, for the avoidance of doubt, the terms of
this Release shall not modify the terms of the Employment Agreement unless
specifically set forth in Release. The terms and conditions of this Release and
Employment Agreement cannot be modified except in a subsequent writing agreed to
and signed by Executive and the Chief Executive Officer of Company.

10. Counterparts. This Release may be executed in counterparts, each of which,
when executed, shall be an original, and all of which together shall constitute
one and the same agreement. The signatories may execute this Release by
facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.

11. Assignment. This Release may not be assigned by either party without the
written prior consent of the other party, which consent shall not be
unreasonably withheld, delayed, denied or conditioned.

IN WITNESS WHEREOF, the parties have signed this Release on the dates written
below.

     
ON BEHALF OF COMPANY:
  EXECUTIVE:
     , Inc.
 


             

Name: [      ] [      ], individually

Title: Chief Executive Officer

29

EXHIBIT H-2

VIASPACE GREEN ENERGY, INC

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
the        day of      2010, by and between VIASPACE Green Energy, Inc., a
British Virgin Islands company (“Company”), and Sung H. Chang, a resident of the
State of Georgia, United States of America (“Executive”). Capitalized terms and
phrases shall have the meaning ascribed thereto in this Agreement.

RECITALS

WHEREAS, Company’s board of directors (the “Board”) has determined that it is in
Company’s best interest to enter into a written employment agreement with
Executive; and

WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



  2.   EMPLOYMENT TERMS AND CONDITIONS.

1.1 Employment. Upon and coincident with the Effective Date (as defined below),
Company agrees to employ, and Executive hereby accepts employment by Company,
upon the terms and conditions set forth in this Agreement.

1.2 Duties.

(a) In General. Executive shall serve as Company’s President. In his capacity as
Company’s President, Executive shall report directly to Company’s Board of
Directors (the “Board”). In such capacity, Executive shall perform the duties
and responsibilities customarily performed by an individual with such titles and
as may otherwise be reasonably assigned to him from time to time by the Board
for the Employment Term (as defined below)(the “Services”). Except as otherwise
agreed upon by Company, Executive shall devote all of Executive’s business time,
energy and skill to performing the Services, shall not be otherwise employed and
shall perform the Services diligently, faithfully and to the best of Executive’s
abilities.

(b) Other Activities. Notwithstanding the above, Executive may (i) serve as a
director, advisor or trustee of other organizations, (ii) engage in charitable,
civic, educational and/or governmental activities, provided that any such
services and activities do not materially interfere with Executive’s ability to
perform his duties under this Agreement and that Executive obtains written
consent for all such activities from Company, which consent will not be
unreasonably withheld. Consistent with the foregoing, Executive may engage in
personal activities, including, without limitation, personal investments,
provided that such activities described under this Section 1.2(b) do not
materially interfere with Executive’s performance of the Services or any other
of Executive’s written agreements with Company, or (iii) as an officer or and
board member (or both) of VIASPACE Inc. or any Affiliate thereof.

(c) Compliance with Policies. Subject to the terms of this Agreement, during the
Employment Term, Executive shall comply in all material respects with all
Company policies and procedures applicable to employees of Company generally and
Executive specifically. In connection with and as a condition to this Agreement,
Executive and Company shall enter into as of the Effective Date that certain
“Statement of Additional Terms and Conditions Relating to Employment Agreement,”
substantially in the form attached hereto as Exhibit “A,” which is incorporated
herein and made a part hereof (the “Statement”).

1.3 Employment Term. Company agrees to employ Executive pursuant to the terms of
this Agreement, and Executive hereby accepts employment with Company, upon the
terms set forth in this Agreement, for the period commencing upon and coincident
with the        day of        2010 (the “Effective Date”) and ending upon the
earlier of:

(a) Expiration Date. That date which coincides with the last day of the later of
the Initial Term (as defined below) or the Renewal Term (as defined below), as
the case may be (such date shall be referred to as the “Expiration Date”) (For
purposes of this Agreement, the phrase “Initial Term” shall mean that period
from the Effective Date through and including the second (2nd) anniversary of
the Effective Date; and the phrase “Renewal Term” shall mean each consecutive
twelve month period immediately following the Initial Term, during which period
this Agreement shall automatically renew on the same terms and conditions hereof
and without any further act on the part of either party; provided, however, that
in no event shall the term of this Agreement be renewed unless agreed to by both
Parties in writing prior to the thirtieth (30th) day immediately preceding the
last day of the Initial Term; or

(b) Termination Date. The Termination Date (as such phrase is defined in
Section 1.5 of this Agreement).

The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”

1.4 Compensation and Benefits.

(a) Base Compensation. In consideration of the Services to be rendered to
Company by Executive and Executive’s covenants under this Agreement, Company
agrees to pay Executive during the Employment Term a salary at the annual rate
of no less than Two Hundred Forty Thousand Dollars ($240,000)(the “Base
Compensation”), less statutory deductions and withholdings, payable in
accordance with Company’s regular payroll practices. Notwithstanding the
foregoing, for the first the first consecutive twelve (12) calendar month period
from the Effective Date, Executive’s Base Compensation shall be paid by VIASPACE
Inc., in the form of VIASPACE common stock at the [same rate for Carl Kukkonen
in place for the previous six months]. For the remainder of the Employment Term,
Executive’s Base Compensation will be paid in cash.

(b) Bonus. In addition to the Base Compensation, during the Employment Term,
Executive shall be entitled to such bonuses as may from time to time be
determined by the Board (the “Bonus Payments”).

(c) Benefits. Company intends to provide for its employees generally an employee
health and welfare benefit plan in which Executive will participate, provided
that such plan may be obtained at a reasonable cost as determined by Company’s
Board.

(d) Vacation and Personal Leave. Executive shall be entitled to twenty
(20) business days paid time off for each twelve (12) consecutive calendar
monthly period during the Employment Term, to be taken in accordance with the
vacation accrual schedule, if any, and carried over only to the extent set forth
or otherwise permitted in Company’s personnel policies or, if any, employee
handbook.

(e) Reimbursement of Company Business Expenses. Company shall within ninety
(90) days of its receipt from Executive of supporting receipts, to the extent
required by applicable income tax regulations and Company’s reimbursement
policies, reimburse Executive for all out-of-pocket business expenses reasonably
and actually incurred by Executive in connection with his employment hereunder
and consistent with Company policies (the “Business Expenses”). Board approval
shall be required for any single expense exceeding $10,000 or for expenses
exceeding in the aggregate annually $[      ]. Reimbursement of any and all
Business Expenses is conditioned on Executive submitting his request to Company
for reimbursement and supporting substantiation within [thirty (30)] days of the
date on which any such expenses shall have been incurred.

1.5 Termination of Agreement.

(a) Termination Date. Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the first to occur of any of
the following, at the time set forth therefore (the “Termination Date”):

(i) Mutual Termination. At any time by the mutual written agreement of Company
and Executive;

(ii) Death or Disability. Immediately upon the death of Executive or a
determination by Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (“Disability”) (termination pursuant to this
Section being referred to herein as termination for “Death or Disability”);

(iii) Voluntary Termination By Executive. Thirty (30) days following Executive’s
written notice to Company of his termination of employment; provided, however,
that Company may waive all or a portion of such notice period and accelerate the
effective date of such termination (termination pursuant to this Subsection
being referred to herein as “Voluntary” termination);

(iv) Termination For Cause By Company. Immediately following notice of
termination for “Cause” (as defined below)(with such notice describing the Cause
with reasonable specificity) given by Company and failure by Executive to Cure
(as defined below) if and to the extent Cure is otherwise expressly permitted
under this subsection (termination pursuant to this Subsection being referred to
herein as termination for “Cause”)(As used herein, “Cause” means
(A) termination, at Company’s sole option, immediately and without the right to
Cure, based on Executive being named as a target or subject of any grand jury
investigation impaneled for, being convicted of or entering a plea of guilty or
nolo contendere for any crime constituting a felony in the jurisdiction in which
committed, any crime involving moral turpitude (whether or not a felony),
(B) any act or omission involving dishonesty or willful misconduct in the
discharge of his duties under this Agreement or that otherwise materially
injures Company; (C) subject to applicable law, if any, Executive’s substance
abuse that in any manner materially interferes with the performance of his
duties and Executive’s failure to Cure; (D) Executive’s material breach of this
Agreement or any other agreement entered into with Company in connection with
Company’s confidential information, trade secrets or other property and
Executive’s failure to Cure the same or any other act or omission that
constitutes a breach under any agreement entered into by and between Company or
any affiliate thereof and a third party; (E) misconduct by Executive that has or
could result in Company’s material discredit or diminution in value and
Executive’s failure to Cure the same; or (F) chronic absence from work for
reasons other than illness or Disability and Executive’s failure to Cure the
same.)(For purposes hereof the term “Cure” shall mean that conduct or refrain
from conduct that shall be required to remedy within thirty (30) days of any
such notice thereof any act or omission on the part of Executive that is the
subject of the claim hereunder by Company to terminate Executive for Cause;
provided, however, that (I) Executive shall have only one opportunity during the
Employment Term to exercise such right to Cure, (II) any such remedial conduct
or refrain thereof shall be to Company’s reasonable satisfaction, and
(III) Company shall have the right to suspend Executive’s duties under this
Agreement during any such period.);

(v) Termination Without Cause By Company. Notwithstanding any other provision in
this Agreement to the contrary, including, but not limited to Section 1.3 above,
upon and coincident with any delivery by Company of its written notice of
Executive’s termination of employment under this Agreement for reasons other
than Cause or for no reason; provided, however, that if and to the extent
Company determines to provide less than thirty calendar days notice of its
intent to terminate Executive (the “Optional Notice Period”), then in such event
the Severance Payments (as such phrase is defined below) shall be extended by
that number of days that the period between the delivery date of any such notice
and the Termination Date is less than such Optional Notice Period.
Notwithstanding the foregoing, if Company elects to provide an Optional Notice
Period, then at any time during such period, Company may elect to immediately
either suspend, with no reduction in pay or benefits, Executive from all or any
part of his duties as set forth in this Agreement (including, without
limitation, Executive’s position as [CEO][President][CFO] and his Services
relating thereto) or terminate this Agreement in accordance with this subsection
(termination pursuant to this Subsection being referred to herein as termination
“Without Cause”) or in accordance with any other applicable subsection under
this Section 1.5(a) if and to the extent grounds for any such determination
should exist; or

(vi) Termination For Good Reason by Executive. Subject to the notice and cure
provisions described below, at the election of Executive for Good Reason;
provided, however, that any such termination on account of Good Reason shall
occur in any event not later than sixty (60) days following the date on which
such event is claimed to have occurred by Executive. “Good Reason” shall occur
only upon (A) a material diminution in Executive’s authority, duties or
responsibility; (B) any other action or inaction that constitutes a material
breach by Company of this Agreement; or (C) a material change in Executive’s
Employment Base out of which or from which he is required to perform his
services under this Agreement (for purposes of this subsection, a material
change shall mean Executive’s Employment Base is relocated more than fifty
(50) miles outside of the Employment Base without Executive’s prior written
consent; “Employment Base” shall mean Cobb County, Georgia). Notwithstanding the
foregoing, Executive’s right to terminate this Agreement for Good Reason shall
be conditioned upon and may in no event be exercised until and unless Executive
shall have provided Company written notice within thirty (30) days of the
initial existence of any such condition, upon notice of which Company shall
thereafter have thirty (30) days within which it may remedy the condition;
provided, further, that in no event shall travel (whether same-day, overnight,
extended stay or otherwise) for or on behalf of Company or any Affiliate thereof
cause or otherwise constitute a material change in Executive’s Employment Base
and Executive shall have no right to terminate this Agreement for Good Reason on
account of such travel requirements.

(b) Other Remedies. Termination pursuant to Section 1.5(a)(iv) or 1.5(a)(vi)
above shall be in addition to and without prejudice to any other right or remedy
to which Company or Executive, respectively, may be entitled at law, in equity
or otherwise under this Agreement.

1.6 Payment Upon Separation From Service.

(a) Voluntary Termination, Termination for Cause, or Termination for Death or
Disability. In the case of a termination of Executive’s employment by mutual
agreement under Section 1.5(a)(i) above, on account of Executive’s Death or
Disability under Section 1.5(a)(ii) above, or by Executive’s Voluntary
termination under Section 1.5(a)(iii) above, or by Company for Cause in
accordance with Section 1.5(a)(iv) above, (i) Company shall pay to Executive (or
his estate or guardian, as the case may be) and Executive (or his estate or
guardian, as the case may be) shall be entitled to be paid the following as and
to the extent the same shall have been earned through the Termination Date:
(A) in all such events, Base Compensation earned, but unpaid and any Business
Expenses so long as any such reimbursement request shall be submitted not later
than ninety (90) days following Executive’s Separation From Service; and (B) in
the case of Death or Disability, accrued, but unpaid Bonus Payments; accrued but
unused vacation or personal leave days to the extent convertible into cash under
Company’s policies; and vested benefits under any employee benefit or stock
option plan or agreement; provided, however, that in no event shall Executive be
entitled to receive payment of, and Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination. Company
shall pay all such amounts that are due and payable in cash within thirty
(30) days of the Termination Date, subsequent to any such payment, Company’s
obligations under this Agreement shall immediately cease.

(b) Termination Without Cause by Company or For Good Reason by Executive.

(i) In General. Except as otherwise provided in Section 1.6, including, without
limitation, Section 1.6 (c) and (d) below, in the case of a termination of
Executive’s employment that constitutes a Separation from Service (as defined
below) during the Initial Term or any Renewal Term hereunder Without Cause in
accordance with Section 1.5(a)(v) or for Good Reason by Executive in accordance
with Section 1.5(a)(vi) above,

(A) Base Compensation. Company shall pay, and Company shall continue to pay to
Executive (or, in the case of Death or Disability following the Termination
Date, his estate or guardian, as the case may be) his Base Compensation through
the Termination Date and thereafter for the Severance Period (as defined below);

(B) Health Benefits. Subject to the terms and conditions of any existing health
and welfare plan adopted by Company, Company shall extend to Executive and
Executive shall have the right to continue his and that of his eligible family
members’ participation in and coverage under any such plans, with Company having
the obligation to either reimburse Executive or pay for the coverage premiums
for the duration of the Severance Period if and to the extent it had such an
obligation immediately prior to the Termination Date and is otherwise permitted
by applicable laws without further or additional expense to Company; provided,
however, that if Executive elects to continue his health benefits coverage under
COBRA, Company will pay COBRA premiums on behalf of the Executive or reimburse
the same to Executive, as determined by Company in its sole discretion, during
the Severance Period; except, however, that except as may otherwise be required
by applicable law, in no event shall Company have any such obligation under this
Subsection if he receives or is entitled to receive equivalent coverage and
benefits under the plans and programs of a subsequent employer or an employer of
his spouse, in which case Executive shall have an obligation to report to
Company the existence of any such offer or coverage, with any such participation
and coverage being paid or extended, as the case may be, on the same terms and
conditions as was made available immediately prior to his Separation From
Service for the Severance Period;

(C) Bonuses. Company shall pay to Executive (or, in the case of Death or
Disability following the Termination Date, his estate or guardian, as the case
may be) his accrued, but unpaid Bonus Payments;

(D) Expense Reimbursement. Company shall pay within 30 days of the Termination
Date to Executive (or, in the case of Death or Disability, his estate or
guardian, as the case may be) his unreimbursed Business Expenses pursuant to
Section 1.4(e) hereof incurred by Executive as of the Termination Date;

(E) Equity Compensation. Except as may otherwise be expressly stated to the
contrary in any applicable agreement or stock option plan, all unvested stock
options, restricted stock or other equity-based awards held by Executive shall
immediately vest; and

(F) Definitions. For purposes of this Agreement, the following phrases shall
have the meaning ascribed thereto:

(I) “Severance Period” shall mean that period beginning on Executive’s
Separation From Service and ending upon the date on which the Expiration Date
would have otherwise occurred but for the Termination Date; and

(II) “Severance Payment” shall mean the Base Compensation and such other
compensation for which Company has an obligation under this Agreement to pay
during the Severance Period and that is otherwise constitutes a severance
payment within the meaning of Code Section 409A.

(ii) Timing of Severance Payments.

(C) In General. Except as otherwise provided in this Section 1.6, any such
Severance Payments (as defined below) shall be payable in accordance with
Company’s normal payroll practices and subject to the tax withholding specified
in Section 1.4(a) above, as full, final and complete satisfaction of such
obligations under this Agreement; provided, however, that Executive shall have
no further claims against Company for any further compensation whatsoever, other
than the payment of unreimbursed Business Expenses and the continuation of any
employee welfare benefits as may be and to the extent required by law.

(D) Severance Payments to Specified Employees. Notwithstanding any other
provision in this Agreement to the contrary, if Executive is considered a
“Specified Employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) as of
the date of any Separation From Service, then any payment under this Agreement
that would otherwise be permitted under Treas. Reg. Section 1.409A-3(a)(1) may
not be made to Executive before the date that is six (6) months after the date
of Executive’s Separation From Service with Company or, if earlier than the end
of such six month period, Executive’s date of death. Company shall have the
discretion to elect whether to accumulate the amount to which Executive would
otherwise be entitled to be paid under this Section but for his classification
as a Specified Employee and pay such amount in a lump sum as of the first day of
the seventh (7th) month following the Separation From Service or if each payment
to which Executive would be otherwise entitled upon a Separation From Service is
delayed by six months. The amount of any such Severance Payment that is deferred
under this subsection shall accrue interest at the rate of eight percent (8%)
until the same shall have been paid in full.

(c) Payments Conditioned on Release of Claims. Unless it otherwise elects to
waive any such condition precedent, Company’s obligation to pay Executive with
the Severance Payment, pay the bonuses, continue the health benefits or vest the
equity compensation as set forth in Sections 1.6(b)(i)(A), (B), (C) or (E),
respectively (collectively, the Contingent Payments”), is contingent upon
Executive’s and Company’s execution of that certain Form of Release, a copy of
which is attached hereto and marked as Exhibit “C” (the “Release”). If Executive
fails to sign the Release within twenty-one (21) days of receipt of notice of
termination pursuant to Section 1.5, or subsequently rescinds the Release,
Executive shall not be entitled to the Contingent Payments.

(d) WARN Act Offset. In the event that Executive’s termination Without Cause in
accordance with Section 1.5 above is covered by the Worker Adjustment Retraining
Notification Act or any law enacted by a state of the United States of America
having a similar purpose (the “WARN Acts”) at the time of Executive’s
termination, or is deemed to be covered by a WARN Act retrospectively within
90 days after Executive’s termination, the amount of any Severance Payment or
benefit continuation Executive is entitled to receive pursuant to Section 1.6
shall be reduced by an amount equal to any payments Company is required to
provide Executive under any WARN Act or by the amount of pay Executive receives
during any portion of a WARN Act’s notice period where Executive does not
perform any work for Company.

2. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms,
(b) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (b) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of Company. Executive has not entered into,
and agrees that he will not enter into, any agreement either written or oral in
conflict herewith.



4.   MISCELLANEOUS.

4.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

If to the Executive, to:

If to Company, to the Board at the following address:

Attn: Board of Directors

With copy to:

Frank McDaniel, Esq.

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section). Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.

4.2 Authorization to be Employed. This Agreement, and Executive’s employment
hereunder, is subject to Executive providing Company with legally required proof
of Executive’s authorization to be employed in the United States of America.

4.3 Entire Agreement. This Agreement, together with the Statement (both of which
being entered into by and between Company and Executive of even date herewith),
supersedes any and all prior discussions and agreements between the parties with
respect to the subject matter hereof and contains the sole and entire agreement
between the parties hereto with respect thereto.

4.4 Survival. The parties hereby acknowledge and agree that, notwithstanding any
provision of this Agreement to the contrary, their respective obligations
pursuant to Sections 1.6 2, 3 and the Statement shall survive the termination of
this Agreement, the Employment Term and/or the Executive’s employment with
Company.

4.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

4.6 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

4.7 Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

4.8 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and Company’s successors or
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person.

4.9 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of Company. Company may assign this agreement to a
controlled subsidiary (as such term is defined under the final regulations
promulgated pursuant to Internal Revenue Code Section 409A). Executive shall not
be entitled to assign his obligations under this Agreement.

4.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

4.11 Severability. Company and Executive intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of any
provision of this Agreement is too broad to be enforced as written, Company and
Executive intend that the court should reform such provision to such narrower
scope and/or operation as it determines to be enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (a) such
provision shall be fully severable, (b) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

4.12 Governing Law and Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.

4.13 Jurisdiction. The parties hereby consent to the personal jurisdiction and
venue of any court physically located within the County of Cobb, State of
Georgia, United States of America, in connection with any legal or equitable
action between the parties arising out of or in connection with this Agreement.

4.14 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

4.15 Opportunity to Obtain Counsel. In connection with the preparation of this
Agreement, Executive acknowledges and agrees that: (a) this Agreement was
prepared by legal counsel to Company (the “Law Firm”) solely on behalf of
Company and not on behalf of Executive; (b) Executive has been advised that his
interests may be opposed to the interests of Company and, accordingly, the Law
Firm’s representation of Company in the preparation of this Agreement may not be
in the best interests of Executive; and (c) Executive has been advised to retain
separate legal counsel. Executive warrants and agrees that he has had a
reasonable opportunity to obtain independent legal counsel with regard to the
terms and conditions of this Agreement, to include, without limitation, advice
regarding compliance with Code Section 409A, for which Executive makes no
reliance on Company or Law Firm, and has read and fully understands the terms
and conditions of this Agreement. If Executive elects not to consult with any
such counsel, he has done so freely and of his own volition. By signing this
Agreement, Executive is affirming that he has freely and of Executive’s own
volition acknowledged and agreed to all terms and conditions contained in this
Agreement.

4.16 Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

4.17 Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to, but no assurance is made by Company or
Law Firm that the provisions hereof, satisfy the requirements of Code
Section 409A. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to satisfy the requirements of Code
Section 409A. Further, for purposes of Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (d) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. All references to
“Separation From Service” contained in this Agreement shall mean “separation
from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

COMPANY

[      ] Inc.

 
Signature:
 
Printed Name:
 
Title:
 
EXECUTIVE
Signature:
 
Printed Name:

30

Exhibit “A”

VIASPACE GREEN ENERGY, INC.

STATEMENT
OF ADDITIONAL TERMS AND CONDITIONS
RELATING TO EMPLOYMENT AGREEMENT

THIS STATEMENT OF ADDITIONAL STANDARD TERMS AND CONDITIONS RELATING TO
EMPLOYMENT AGREEMENT (the “Agreement”) is made a part of and incorporated into
that certain Employment Agreement made and entered into of even date herewith by
and between VIASPACE Green Energy, Inc., a British Virgin Island company
(“Company”), and Sung H. Chang, a resident of the State of Georgia, United
States of America (“Executive”)(the “Employment Agreement”). Except as otherwise
defined herein, all capitalized terms and phrases shall have the meaning
ascribed thereto in the Employment Agreement. Company and Executive are
sometimes collectively referred to in this Agreement as the “Parties.”

VIASPACE GREEN ENERGY, INC.

Authorized Signature:       

Printed Name:       

Position: Authorized Officer

     
 
  Address:
 
   
EXECUTIVE
 

 
   
 
   
Signature:       
  —
 
   
Printed Name: Sung H. Chang
 
Telephone No.:
 
  Facsimile No.:

TERMS AND CONDITIONS

In consideration of the benefits each Party receives as a result of and under
the Employment Agreement and relationship created thereby, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound by this
Agreement, hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms and phrases
shall have the meaning ascribed thereto:

“Affiliate” means, with respect to a particular party, a person, directly or
indirectly, whether before, as of or following the Effective Date, that
controls, is controlled by or is under common control with such party. For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of more than 50% of the outstanding voting stock or other voting
rights entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing
authority); provided, however, that in any country where the local law shall not
permit foreign equity participation of more than 50%, then an “Affiliate,” as to
Licensee shall further include any company in which the Licensee shall own or
control, directly or indirectly, the maximum percentage of such outstanding
stock or voting rights permitted by local law or otherwise exercises control
over the management of such company.

“Company Products” shall mean any and all (i) Developments made, conceived or
created by Executive and relating to the Restricted Business during the term of
this Agreement and (ii) Work Products.

“Confidential Information” shall mean any and all proprietary and confidential
technical and nontechnical data, information, agreements, documents or other
property of Company or any Affiliate thereof, other than “Trade Secrets,” and
Proprietary Rights thereto, which is of tangible or intangible value to Company
or any Affiliate thereof and is not public information or is not generally known
or available to Company’s competitors, but is known only to Company or its
Affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software programs, language, algorithms, codes or
“fingerprints”; reports; analyses; notes; interpretations; formulae, processes,
technology, inventions, patents, and the Proprietary Rights thereto; the terms
of this Agreement and any other agreement between the Parties; Company Products
and Moral Rights.

“Developments” shall mean any ideas, concepts, invention, modification,
discovery, design, development, improvement, process, work of authorship,
algorithm, documentation, formula, data, technique, know-how, source code and
object code and other computer codes and software programs, technology,
research, know-how and other Intellectual Property any and all Proprietary
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.

“Excluded Property” shall mean those items of personal property either owned by
Executive or to which Executive has exclusive rights and listed on Schedule “1,”
entitled “Excluded Property,” which is attached hereto and made a part hereof.

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, show-how,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).

“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral rights,” or the like.

“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.

“Proprietary Rights” shall mean all patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, and other Intellectual Property rights
throughout the world.

“Restricted Business” shall mean any endeavors, directly or indirectly, in the
(a) relating to the use of grasses as a source of or for fuel or energy; or
(b) the use of art or frames relating thereto; or (c) any other effort or
enterprise undertaken by Company or any Affiliate thereof and approved by the
Board during the Employment Term; and (d) any other activity, effort or
enterprise relating thereto, including, without limitation, development,
research, making, manufacturing, marketing, promotion, license, sale, buying,
importation, exportation, or other commercialization efforts or the licensing or
sublicensing of any such activities, efforts or enterprises.

“Trade Secrets” shall mean information, including, but not limited to, any and
all Intellectual Property, Developments, Work Product and any and all other
Confidential Information and Proprietary Rights thereto, of Company or any
Affiliate thereof that: (a) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (to the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law).

“Work Product” shall mean all of Executive’s right, title, and interest in and
to any and all Developments (and all Proprietary Rights with respect thereto),
whether or not patentable or registerable under copyright or similar statutes,
that was or is developed, made, conceived or reduced to practice or learned by
Executive, either alone or jointly with others, during the period of Executive’s
employment or within twelve (12) months following the Termination Date.

2. Restrictive Covenants.

(b) Nondisclosure. Executive acknowledges that he may be exposed to certain
Confidential Information and Trade Secrets and the Proprietary Rights thereto
during the Employment Term, and his unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Company. Accordingly, except to the extent that he is required to use such
property, information, technology or data to perform his obligations as an
employee of Company, Executive agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Company, redistribute, market, publish,
disclose or divulge to any other Person, or use or modify for use, directly or
indirectly in any way for any Person (i) any of Company’ Confidential
Information and Proprietary Rights thereto during his Employment Term and for a
period of three (3) years immediately thereafter; and (ii) any of Company’ Trade
Secrets and Proprietary Rights thereto at any time during which such information
shall constitute a Trade Secret (whether before, during or after termination of
the Employment Term).

(b) Exception to Confidentiality Obligation. The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by Executive
to:

(vi) have been developed independently by or known to Executive prior to his
first having become employed with Company, whether or not under this Agreement,
and not otherwise assigned, transferred or otherwise conveyed to Company under
this Agreement or any other agreement;

(vii) not have been acquired, directly or indirectly, by Executive from the
Company or from a third party under an obligation of confidence and limited use;

(viii) have been rightfully received by Executive in accordance with this
Agreement after disclosure to Company from a third party who did not require
Executive to hold it in confidence or limit its use and who did not acquire it,
directly or indirectly, from the Company under a continuing obligation of
confidence;

(ix) have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
Executive; or

(x) to be required to be disclosed by a governmental or other regulatory body or
by action of law.

(d) Limitation on Solicitation of Customers and Personnel. During the Employment
Term and for a period of two (2) years immediately thereafter, Executive shall
not, directly or indirectly, alone or in conjunction with any other Person,
(i) solicit any actual or actively sought prospective client or customer of
Company with whom or which Executive had material contact during the Employment
Term or with respect to whom or which Executive was provided Confidential
Information by Company during the Employment Term (an “Company Customer”) for
the purpose of providing such Company Customer products or services that are
substantially similar to or competitive with the Restricted Business,
(ii) solicit any employee, other personnel or independent contractor of Company
(a “Protected Person”) for the purpose of encouraging such Protected Person to
sever an employment, contractual or other relationship with Company or
(iii) hire or otherwise retain a Protected Person to perform services of a
nature substantially similar to that which such Protected Person performed for
Company within a one (1) year period prior to any such hiring or engagement.

(e) Refrain from Competitive Activities. During the Employment Term and for a
period terminating two years after termination of employment, Executive, without
Company’s prior written permission, shall not for any reason whatsoever,
(i) enter into the employment of or render or perform any services, directly or
indirectly, to any individual or other person, firm or corporation engaged in
the Restricted Business; or (ii) engage, directly or indirectly, in the
Restricted Business, whether as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity.

10. Assignment of Company Products.

(a) Company owns and shall own and Executive hereby agrees to assign and assigns
to Company any and all Company Products, to the fullest extent allowable by law,
and Executive shall promptly disclose such Company Property to Company. If
Executive uses or discloses its own or any third party’s confidential
information or Intellectual Property when acting within the scope of its
employment or engagement or otherwise on behalf of Company, Company will have
and Executive hereby grants Company a perpetual, irrevocable, worldwide,
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and Intellectual Property rights.

(b) Executive further acknowledges that all original works of authorship that
are made by him (solely or jointly with others) during the term of Executive’s
employment or engagement with Company and that are within the scope of is
employment or engagement and protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act (17 U.S.C. § 101).

(c) To the extent Executive retains any such Moral Rights under applicable law,
Executive hereby waives such Moral Rights and consents to any action with
respect to such Moral Rights by or authorized by Company and specifically grants
to Company the right to alter such Company Products. Executive will confirm any
such waivers and consents from time to time as requested by Company.

11. Enforcement of Proprietary Rights.

(a) Executive will assist Company in every proper way to obtain and from time to
time enforce United States and foreign Proprietary Rights relating to Company
Products in any and all countries. To that end, Executive will execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Employee will execute, verify, and deliver
assignments of such Proprietary Rights to Company or its designee. Executive’s
obligation to assist Company with respect to Proprietary Rights relating to such
Company Products in any and all countries shall continue beyond the termination
of Executive’s employment or engagement, but Company shall compensate Executive
at a reasonable rate after termination of its employment or engagement for the
time actually spent by Executive at Company’s request on such assistance.

(b) In the event Company is unable for any reason, after reasonable effort, to
secure Executive’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agent and attorney in fact, coupled with an interest, to act for and on its
behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to Company any and all claims, of any
nature whatsoever, that Executive now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to Company.

12. No Conflicting Obligation. Executive represents that its performance of all
the terms of this Agreement and as an employee or consultant of Company does not
and will not breach any agreement between it and any other employer, person or
entity. Executive has not entered into, and it agrees it will not enter into,
any agreement either written or oral in conflict herewith. Executive shall,
during the term of its employment or engagement, diligently promote the
interests of Company. Executive shall serve Company to the best of its ability,
faithfully, honestly, diligently and efficiently.

13. Return of Company Documents. When Executive’s employment with or engagement
by Company ceases for any reason (or no reason), Executive will promptly deliver
to Company all drawings, notes, memoranda, specifications, devices, formulas,
and documents, together with all copies thereof, and any other material (and
regardless of whether any of the foregoing is kept in physical or electronic
form) containing or disclosing any Confidential Information and Trade Secrets,
including, without limitation, Company Products and Proprietary Rights relating
thereto of Company. Executive further agrees that any property situated on
Company’ premises and owned by Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

14. Acknowledgment. Executive acknowledges and agrees that the covenants set
forth in this Agreement are reasonable given Company’ need to protect its Trade
Secrets and Confidential Information, particularly given the complexity and
competitive nature of the technology industry, and that Executive has sufficient
resources to find alternative, commensurate employment in his respective fields
of expertise that would not violate this Agreement.

15. Remedies; Damages, Injunctions and Specific Performance. It is expressly
understood and agreed that the covenants, agreements and services to be rendered
and performed by Executive under this Agreement shall survive any termination or
expiration of this Agreement, whether voluntary or involuntary, with or without
cause, and are special, unique, and of an extraordinary character. In the event
of any default, breach or threatened breach by Executive of this Agreement,
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
and shall be entitled to such relief as may be available to it pursuant hereto,
at law or in equity, including, without limitation: (a) damages for any breach
of this Agreement; (b) an order for the specific performance hereof by
Executive; or (c) an order enjoining Executive from breaching such provisions,
without bond and without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.

16. Tolling. Executive hereby expressly acknowledges and agrees that in the
event the enforceability of any of the terms of this Agreement shall be
challenged in court or pursuant to arbitration and Executive is not enjoined
(either temporarily or permanently) from breaching any of the restraints set
forth in this Agreement, then if a court of competent jurisdiction or
arbitration panel finds subsequently that the challenged restraint is
enforceable, the time period of the restraint shall be deemed tolled upon the
filing of the lawsuit challenging the enforceability of the restraint until the
dispute is finally resolved and all periods of appeal have expired.

10. Ancillary Agreement. This Agreement shall be construed as an agreement
ancillary to that certain Employment Agreement entered into of even date
herewith and by and among Company, and Executive (to which this Agreement is
attached as Exhibit A (the “Employment Agreement”), and the existence of any
claim or cause of action of Executive against Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of this Agreement.

11. Binding Effect and Assignability. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Company. Neither this
Agreement nor any rights or obligations of Executive shall be transferable or
assignable by Executive without Company’s prior written consent, and any
attempted transfer or assignment hereof by Executive not in accordance herewith
shall be null and void.

12. Severability. All Sections, subsections, paragraphs, terms and provisions of
this Agreement are severable, and the unenforceability or invalidity of any of
the terms, provisions, Sections, subsections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, subsections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, subsections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.

13. Captions and Counterparts. The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.

14. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

15. Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

16. Waiver. The waiver by any party to this Agreement of a default or breach of
any Section, subsection or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, subsection or provision by any party hereto.

17. Governing Law and Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, UNITED STATES
OF AMERICA APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS
RELATED HERETO.

18. Entire Agreement. This Agreement, together with the Employment Agreement to
which this Agreement is attached as Exhibit A and entered into between the
Company, and Executive, contains the complete agreement concerning the
employment arrangement between Company and Executive as of the date hereof.

19. Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

EXHIBIT B

MUTUAL RELEASE AGREEMENT
IN CONNECTION WITH TERMINATION
OF EMPLOYMENT [WITHOUT CAUSE]
[FOR GOOD REASON]

THIS RELEASE AGEEMENT IN CONNECTiON WITH TERMINATION OF EMPLOYMENT [WITHOUT
CAUSE][FOR GOOD REASON] (the “Release”) is made and entered into as of the
       day of        200       (the “Effective Date”), by and between       , a
resident of the State of [      ] (“Executive”) and       , Inc., (“Company”), a
       corporation. Unless otherwise defined herein, capitalized terms and
phrases shall have the meaning ascribed thereto in the Employment Agreement (as
defined below).

W I T N E S S E T H:

WHEREAS, Executive and Company entered into that certain Executive Employment
Agreement dated as of the        day of        20       (together with the
Statement, the “Employment Agreement”);

WHEREAS, [Company][Executive] has determined to terminate the Employment
Agreement and Executive’s employment thereunder [without Cause][for Good Reason]
(the “Termination”);

WHEREAS, following the Termination Date, Executive is entitled to be paid the
Severance Payment, but only upon and following his execution of this Release;
and

WHEREAS, based on the foregoing, Company has prepared this Release for
Executive’s review and execution, subsequent to which and upon and all terms and
conditions hereof becoming effective, Executive will thereafter become entitled
to be paid the Severance Payments as and to the extent the same are provided
under the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Severance Payments. Subject to and conditioned upon this Release becoming
fully effective in all respects following the Termination Date, Company shall
pay to Executive the Contingent Payments as and to the extent the same are
provided under the Employment Agreement. Notwithstanding any provision of this
Release to the contrary, in no event shall this Release have any effect on
(a) D&O Claims (as defined below) to or on which Executive may be entitled to
rely; (b) Claims (as defined below) against Executive for breach of fiduciary
duty to Company or any Affiliate thereof, act or omission constituting gross
negligence, fraud or violation of any applicable rule, regulation or law, or
which Executive is not otherwise entitled to indemnification under either the
governing documents for Company or any Affiliate thereof or applicable law; or
(c) either party’s Claims based on acts or omissions occurring after the date
hereof in breach of the Statement or any term or condition of the Employment
Agreement if such term or condition survived the Termination of such Employment
Agreement, with the Statement and such surviving terms and conditions of the
Employment Agreement continuing to be enforceable against the parties thereto
for the applicable period of limitations; or (d) Claims by Sung H. Chang against
Company or any Affiliate thereof based on or arising under the Share Purchase
Agreement entered into by and between VIASPACE Inc and Sung H. Chang dated as of
the 16th day of April, 2010, and the Security Documents as defined under that
certain Secured Promissory Note issued in favor of Sung H. Chang as of the
       day of May 2010.

2. Executive Releases, Waiver, and Covenant Not to Sue.

(c) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Executive hereby and forever releases
and discharges Company and Company’s shareholders, officers, directors,
affiliates, agents, successors, assigns and insurers (collectively, the “Company
Released Parties”) from any and all Claims (other than D&O Claims) he has or may
have from the beginning of time to the Effective Date, including, without
limitation, any and all Claims arising under or relating to his Employment
Agreement, Stock Option Agreement or any termination thereof or rights
thereunder or to any other compensatory-related Claims (the “Executive Claims”).
The foregoing release shall constitute a complete and general release of all
such Executive Claims, a waiver of such Claims and a covenant not to sue
thereon, and Executive shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all Executive
Claims he had, may have had, has or may have, and the foregoing release shall in
all respects and in any event and in all cases be deemed to release each of the
Company Released Parties from any injury, damage, liability, responsibility, or
obligation Executive may have suffered with respect to the Executive Claims.

[COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH CHANGES TO THIS FORM OF RELEASE AS
MAY BE NECESSARY AT THE TIME OF ITS EXECUTION TO CONFORM THE OBJECTIVES OF THIS
RELEASE TO APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, THE LAWS OF ANY STATE
OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF UNKNOWN OR CONTINGENT
CLAIMS), THE FEDERAL LAWS OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF
CLAIMS UNDER ADEA) OR THE BRITISH VIRGIN ISLANDS]

(d) Definition. For purposes of this Release, the following terms and phrases
shall have the meaning ascribed thereto:

(j) “Claim” shall mean any and all causes of action, actions, affirmative
defenses, judgments, liens, indebtedness, damages, losses, claims, liabilities
and demands of every kind and character, whether known or unknown, suspected or
unsuspected, existing or prospective, from the beginning of time through and
including the Termination Date, including, without limitation, any and all
claims, including claims based on, arising under or otherwise relating to the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Vietnam Era Veterans Readjustment Act, all other federal
or state statutes regulating military service leaves, and all amendments thereof
or any other relevant or potentially applicable state and federal statutes; past
wages or salaries, emotional distress, personal injuries or damages, disability
insurance or other benefits (except vested retirement benefits), violation of
any express or implied agreement, written or verbal, and any common law duty,
including claims for attorney fees.

(iii) “D&O Claims” means any Claims Executive may be entitled to assert, on
which Executive may rely or to which Executive may be entitled for or on account
of which relate to his having served Company or any Affiliate thereof as a
director, officer or employee, as the case may be, whether any such Claim arises
under a written agreement, the articles or certificate of incorporation, bylaws
or any other governing document, applicable law or otherwise, including, without
limitation, any and all rights to indemnification or policies of insurance
policy that are intended for the protection or defend of persons acting in any
such capacity.

(e) No Admission. Executive acknowledges that this Release reflects the
settlement of the Executive Claims that are denied and contested, and agrees
that the settlement reflected by this Release shall not be construed as an
admission of liability, guilt or innocence of Company.

(f) Covenant Not to Sue. Executive agrees that he will never institute any
action for suit-at-law or action against all or any one of the Company Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Executive Claim for damages, costs, loss of services,
expenses, or compensation for or on account of any damage, loss or injury,
either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Executive Claim that is, is to be or has been released under Release.

5. Company Releases, Waiver and Covenant Not to Sue.

(d) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Company hereby and forever releases and
discharges Executive from any and all Claims it has or may have from the
beginning of time to the Effective Date, including, without limitation, any and
all Claims arising under or relating to Executive’s Employment Agreement, Stock
Option Agreement or any termination thereof or rights thereunder or to any other
compensatory-related Claims (the “Employment-Related Claims”). The foregoing
release shall constitute a complete and general release of all such
Employment-Related Claims, a waiver of such Claims and a covenant not to sue
thereon, and Company shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all
Employment-Related Claims it had, may have had, has or may have, and the
foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Executive Released Parties from any injury,
damage, liability, responsibility, or obligation Company may have suffered with
respect to the Employment-Related Claims.

(e) No Admission. Company acknowledges that this Release reflects the settlement
of the Employment-Related Claims that are denied and contested, and agrees that
the settlement reflected by this Release shall not be construed as an admission
of liability, guilt or innocence of Executive.

(g) Covenant Not to Sue. Company agrees that it will never institute any action
for suit-at-law or action against all or any one of the Executive Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.

Executive’s Acknowledgements, Representations and Warranties. In executing this
Release, Executive acknowledges, represents and warrants the following:

(g) He was encouraged by Company to consult with an attorney or other advisor of
his choosing regarding the terms and conditions of this Release, and he has
either consulted with an attorney regarding this Release or has intentionally
chosen not to exercise his right to consult with an attorney;

(h) He may revoke this Release at any time within seven consecutive calendar
(7) days of the Effective Date, by delivering to Company’s Chief Executive
Officer written notice of such revocation; but that Company shall have no
obligation whatsoever to pay the Severance Payments until both Executive shall
have delivered a fully executed copy of this Release and such seven (7) day
revocation period shall have lapsed without Executive having exercised such
revocation right;

(i) He has been provided a period of twenty-one (21) days in which to review
this Release prior to signing;

(j) He has read and understands each of the terms and conditions of this
Release;

(k) His actions are voluntary and free from coercion or duress by Company or any
of its representatives; and

(l) He is not in breach and has engaged at no time prior to the Termination Date
in any act or omission that might otherwise constitute a breach of the
Employment Agreement or any other agreement referenced therein.

5. Non-Admission of Liability. By execution of this Release, each party
specifically denies any wrongdoing as to the other party, and specifically
disclaims any violation of any law, contract, public policy, or the commission
of any tort.

6. Non-disparagement. The parties mutually agree that neither will disparage nor
denigrate the other or the others reputation, name or goodwill in any
communication, verbal or written, with any third-party, either during or after
Executive’s employment with Company.

7. Breach/Tender of Proceeds. Should Executive violate or breach any term or
condition of this Release or the Employment Agreement and thereafter fail to
cure any such default in accordance with the terms thereof, Company’s obligation
to pay the Severance Payments shall terminate upon and coincident therewith, and
Executive shall have no further rights to any such payments thereafter. In the
event Executive attempts to challenge the enforceability of this Release,
Executive must, as a precondition to bringing such challenge, tender to Company
all monies and other tangible consideration received by him pursuant to this
Release, plus interest, and request Company to retain such consideration and
agree to cancel this Release. In the event Company does not accede to any such
request to cancel this Release, Company shall so notify Executive and place such
consideration thereafter in an interest-bearing escrow account pending
resolution of any issue over this Release’s enforceability.

8. Applicable Law. Unless expressly stated in this Release, the terms and
conditions of the Employment Agreement shall govern this Release as to matters
of involving the handling of any interpretation or disputes between the parties.

9. Entire Agreement. This Release and Employment Agreement, which agreement
(except for those provisions that survive) is terminated as of the Termination
Date, contains the entire understanding of the parties with respect to the
matters set forth herein, and supersedes all previous verbal and written
agreements between them; provided that, for the avoidance of doubt, the terms of
this Release shall not modify the terms of the Employment Agreement unless
specifically set forth in Release. The terms and conditions of this Release and
Employment Agreement cannot be modified except in a subsequent writing agreed to
and signed by Executive and the Chief Executive Officer of Company.

10. Counterparts. This Release may be executed in counterparts, each of which,
when executed, shall be an original, and all of which together shall constitute
one and the same agreement. The signatories may execute this Release by
facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.

11. Assignment. This Release may not be assigned by either party without the
written prior consent of the other party, which consent shall not be
unreasonably withheld, delayed, denied or conditioned.

IN WITNESS WHEREOF, the parties have signed this Release on the dates written
below.

     
ON BEHALF OF COMPANY:
  EXECUTIVE:
     , Inc.
 


             

Name: [      ] [      ], individually

Title: Chief Executive Officer

31

32

EXHIBIT H-3

VIASPACE GREEN ENERGY INC

SENIOR EXECUTIVE EMPLOYMENT AGREEMENT

THIS SENIOR EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of
the        day of      2010, by and between VIASPACE Green Energy, Inc., a
British Virgin Islands company (“Company”), and Stephen Muzi, a resident of the
State of California, United States of America (“Executive”). Capitalized terms
and phrases shall have the meaning ascribed thereto in this Agreement.

RECITALS

WHEREAS, Company’s board of directors (the “Board”) has determined that it is in
Company’s best interest to enter into a written employment agreement with
Executive; and

WHEREAS, Executive desires to accept the terms and conditions of this Agreement
in exchange for the benefits offered hereunder.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:



  3.   EMPLOYMENT TERMS AND CONDITIONS.

1.1 Employment. Upon and coincident with the Effective Date (as defined below),
Company agrees to employ, and Executive hereby accepts employment by Company,
upon the terms and conditions set forth in this Agreement.

1.2 Duties.

(a) In General. Executive shall serve as Company’s Chief Financial Officer,
Treasurer and Secretary, provided, however, that Company may reassign the duties
of Treasurer and Secretary as it may determine in its sole discretion. In his
capacity as Company’s Chief Financial Officer, Executive shall report directly
to Company’s Chief Executive Officer (the “CEO”). In such capacity, Executive
shall perform the duties and responsibilities customarily performed by an
individual with such titles and as may otherwise be reasonably assigned to him
from time to time by the CEO for the Employment Term (as defined below)(the
“Services”). Except as otherwise agreed upon by Company, Executive shall devote
all of Executive’s business time, energy and skill to performing the Services,
shall not be otherwise employed and shall perform the Services diligently,
faithfully and to the best of Executive’s abilities.

(b) Other Activities. Notwithstanding the above, Executive may (i) serve as a
director, advisor or trustee of other organizations, (ii) engage in charitable,
civic, educational and/or governmental activities, provided that any such
services and activities do not materially interfere with Executive’s ability to
perform his duties under this Agreement and that Executive obtains written
consent for all such activities from Company, which consent will not be
unreasonably withheld. Consistent with the foregoing, Executive may engage in
personal activities, including, without limitation, personal investments,
provided that such activities described under this Section 1.2(b) do not
materially interfere with Executive’s performance of the Services or any other
of Executive’s written agreements with Company, or (iii) as the Chief Financial
Officer and board member of VIASPACE Inc. or any Affiliate thereof.

(c) Compliance with Policies. Subject to the terms of this Agreement, during the
Employment Term, Executive shall comply in all material respects with all
Company policies and procedures applicable to employees of Company generally and
Executive specifically. In connection with and as a condition to this Agreement,
Executive and Company shall enter into as of the Effective Date that certain
“Statement of Additional Terms and Conditions Relating to Employment Agreement,”
substantially in the form attached hereto as Exhibit “A,” which is incorporated
herein and made a part hereof (the “Statement”).

1.3 Employment Term. Company agrees to employ Executive pursuant to the terms of
this Agreement, and Executive hereby accepts employment with Company, upon the
terms set forth in this Agreement, for the period commencing upon and coincident
with the        day of        2010 (the “Effective Date”) and ending upon the
earlier of:

(a) Expiration Date. That date which coincides with the last day of the later of
the Initial Term (as defined below) or the Renewal Term (as defined below), as
the case may be (such date shall be referred to as the “Expiration Date”) (For
purposes of this Agreement, the phrase “Initial Term” shall mean that period
from the Effective Date through and including the second (2nd) anniversary of
the Effective Date; and the phrase “Renewal Term” shall mean each consecutive
twelve month period immediately following the Initial Term, during which period
this Agreement shall automatically renew on the same terms and conditions hereof
and without any further act on the part of either party; provided, however, that
in no event shall the term of this Agreement be renewed unless agreed to by both
Parties in writing prior to the thirtieth (30th) day immediately preceding the
last day of the Initial Term; or

(b) Termination Date. The Termination Date (as such phrase is defined in
Section 1.5 of this Agreement).

The period from the Effective Date to the earlier to occur of either the
Expiration Date or Termination Date shall be hereinafter referred to as the
“Employment Term.”

1.4 Compensation and Benefits.

(a) Base Compensation. In consideration of the Services to be rendered to
Company by Executive and Executive’s covenants under this Agreement, Company
agrees to pay Executive during the Employment Term a salary at the annual rate
of no less than One Hundred Eighty Thousand Dollars ($180,000)(the “Base
Compensation”), less statutory deductions and withholdings, payable in
accordance with Company’s regular payroll practices. Notwithstanding the
foregoing, for the first the first consecutive twelve (12) calendar month period
from the Effective Date, Executive’s Base Compensation shall be paid by VIASPACE
Inc., in the form of VIASPACE common stock at the [rate in place for the
previous six months]. For the remainder of the Employment Term, Executive’s Base
Compensation will be paid in cash.

(b) Bonus. In addition to the Base Compensation, during the Employment Term,
Executive shall be entitled to such bonuses as may from time to time be
determined by the Board (the “Bonus Payments”).

(c) Benefits. Company intends to provide for its employees generally an employee
health and welfare benefit plan in which Executive will participate, provided
that such plan may be obtained at a reasonable cost as determined by Company’s
Board.

(d) Vacation and Personal Leave. Executive shall be entitled to twenty
(20) business days paid time off for each twelve (12) consecutive calendar
monthly period during the Employment Term, to be taken in accordance with the
vacation accrual schedule, if any, and carried over only to the extent set forth
or otherwise permitted in Company’s personnel policies or, if any, employee
handbook.

(e) Reimbursement of Company Business Expenses. Company shall within ninety
(90) days of its receipt from Executive of supporting receipts, to the extent
required by applicable income tax regulations and Company’s reimbursement
policies, reimburse Executive for all out-of-pocket business expenses reasonably
and actually incurred by Executive in connection with his employment hereunder
and consistent with Company policies (the “Business Expenses”). Board approval
shall be required for any single expense exceeding $10,000 or for expenses
exceeding in the aggregate annually $[      ]. Reimbursement of any and all
Business Expenses is conditioned on Executive submitting his request to Company
for reimbursement and supporting substantiation within [thirty (30)] days of the
date on which any such expenses shall have been incurred.

1.5 Termination of Agreement.

(a) Termination Date. Executive’s employment and this Agreement (except as
otherwise provided hereunder) shall terminate upon the first to occur of any of
the following, at the time set forth therefore (the “Termination Date”):

(i) Mutual Termination. At any time by the mutual written agreement of Company
and Executive;

(ii) Death or Disability. Immediately upon the death of Executive or a
determination by Company that Executive has ceased to be able to perform the
essential functions of his duties, with or without reasonable accommodation, for
a period of not less than ninety (90) consecutive days, due to a mental or
physical illness or incapacity (“Disability”) (termination pursuant to this
Section being referred to herein as termination for “Death or Disability”);

(iii) Voluntary Termination By Executive. Thirty (30) days following Executive’s
written notice to Company of his termination of employment; provided, however,
that Company may waive all or a portion of such notice period and accelerate the
effective date of such termination (termination pursuant to this Subsection
being referred to herein as “Voluntary” termination);

(iv) Termination For Cause By Company. Immediately following notice of
termination for “Cause” (as defined below)(with such notice describing the Cause
with reasonable specificity) given by Company and failure by Executive to Cure
(as defined below) if and to the extent Cure is otherwise expressly permitted
under this subsection (termination pursuant to this Subsection being referred to
herein as termination for “Cause”)(As used herein, “Cause” means
(A) termination, at Company’s sole option, immediately and without the right to
Cure, based on Executive being named as a target or subject of any grand jury
investigation impaneled for, being convicted of or entering a plea of guilty or
nolo contendere for any crime constituting a felony in the jurisdiction in which
committed, any crime involving moral turpitude (whether or not a felony),
(B) any act or omission involving dishonesty or willful misconduct in the
discharge of his duties under this Agreement or that otherwise materially
injures Company; (C) subject to applicable law, if any, Executive’s substance
abuse that in any manner materially interferes with the performance of his
duties and Executive’s failure to Cure; (D) Executive’s material breach of this
Agreement or any other agreement entered into with Company in connection with
Company’s confidential information, trade secrets or other property and
Executive’s failure to Cure the same or any other act or omission that
constitutes a breach under any agreement entered into by and between Company or
any affiliate thereof and a third party; (E) misconduct by Executive that has or
could result in Company’s material discredit or diminution in value and
Executive’s failure to Cure the same; or (F) chronic absence from work for
reasons other than illness or Disability and Executive’s failure to Cure the
same.)(For purposes hereof the term “Cure” shall mean that conduct or refrain
from conduct that shall be required to remedy within thirty (30) days of any
such notice thereof any act or omission on the part of Executive that is the
subject of the claim hereunder by Company to terminate Executive for Cause;
provided, however, that (I) Executive shall have only one opportunity during the
Employment Term to exercise such right to Cure, (II) any such remedial conduct
or refrain thereof shall be to Company’s reasonable satisfaction, and
(III) Company shall have the right to suspend Executive’s duties under this
Agreement during any such period.);

(v) Termination Without Cause By Company. Notwithstanding any other provision in
this Agreement to the contrary, including, but not limited to Section 1.3 above,
upon and coincident with any delivery by Company of its written notice of
Executive’s termination of employment under this Agreement for reasons other
than Cause or for no reason; provided, however, that if and to the extent
Company determines to provide less than thirty calendar days notice of its
intent to terminate Executive (the “Optional Notice Period”), then in such event
the Severance Payments (as such phrase is defined below) shall be extended by
that number of days that the period between the delivery date of any such notice
and the Termination Date is less than such Optional Notice Period.
Notwithstanding the foregoing, if Company elects to provide an Optional Notice
Period, then at any time during such period, Company may elect to immediately
either suspend, with no reduction in pay or benefits, Executive from all or any
part of his duties as set forth in this Agreement (including, without
limitation, Executive’s position as CFO and his Services relating thereto) or
terminate this Agreement in accordance with this subsection (termination
pursuant to this Subsection being referred to herein as termination “Without
Cause”) or in accordance with any other applicable subsection under this
Section 1.5(a) if and to the extent grounds for any such determination should
exist; or

(vi) Termination For Good Reason by Executive. Subject to the notice and cure
provisions described below, at the election of Executive for Good Reason;
provided, however, that any such termination on account of Good Reason shall
occur in any event not later than sixty (60) days following the date on which
such event is claimed to have occurred by Executive. “Good Reason” shall occur
only upon (A) a material diminution in Executive’s authority, duties or
responsibility; provided, however, that any assignment or reassignment by
Company of Executive’s duties and responsibilities as Treasurer and Secretary
shall not constitute a diminution in Executive’s authority, duties or
responsibility; (B) any other action or inaction that constitutes a material
breach by Company of this Agreement; or (C) a material change in Executive’s
Employment Base out of which or from which he is required to perform his
services under this Agreement (for purposes of this subsection, a material
change shall mean Executive’s Employment Base is relocated more than fifty
(50) miles outside of the Employment Base without Executive’s prior written
consent; “Employment Base” shall mean [Los Angeles County, California]).
Notwithstanding the foregoing, Executive’s right to terminate this Agreement for
Good Reason shall be conditioned upon and may in no event be exercised until and
unless Executive shall have provided Company written notice within thirty
(30) days of the initial existence of any such condition, upon notice of which
Company shall thereafter have thirty (30) days within which it may remedy the
condition; provided, further, that in no event shall travel (whether same-day,
overnight, extended stay or otherwise) for or on behalf of Company or any
Affiliate thereof cause or otherwise constitute a material change in Executive’s
Employment Base and Executive shall have no right to terminate this Agreement
for Good Reason on account of such travel requirements.

(b) Other Remedies. Termination pursuant to Section 1.5(a)(iv) or 1.5(a)(vi)
above shall be in addition to and without prejudice to any other right or remedy
to which Company or Executive, respectively, may be entitled at law, in equity
or otherwise under this Agreement.

1.6 Payment Upon Separation From Service.

(a) Voluntary Termination, Termination for Cause, or Termination for Death or
Disability. In the case of a termination of Executive’s employment by mutual
agreement under Section 1.5(a)(i) above, on account of Executive’s Death or
Disability under Section 1.5(a)(ii) above, or by Executive’s Voluntary
termination under Section 1.5(a)(iii) above, or by Company for Cause in
accordance with Section 1.5(a)(iv) above, (i) Company shall pay to Executive (or
his estate or guardian, as the case may be) and Executive (or his estate or
guardian, as the case may be) shall be entitled to be paid the following as and
to the extent the same shall have been earned through the Termination Date:
(A) in all such events, Base Compensation earned, but unpaid and any Business
Expenses so long as any such reimbursement request shall be submitted not later
than ninety (90) days following Executive’s Separation From Service; and (B) in
the case of Death or Disability, accrued, but unpaid Bonus Payments; accrued but
unused vacation or personal leave days to the extent convertible into cash under
Company’s policies; and vested benefits under any employee benefit or stock
option plan or agreement; provided, however, that in no event shall Executive be
entitled to receive payment of, and Company shall have no obligation to pay, any
severance or similar compensation attributable to such termination. Company
shall pay all such amounts that are due and payable in cash within thirty
(30) days of the Termination Date, subsequent to any such payment, Company’s
obligations under this Agreement shall immediately cease.

(b) Termination Without Cause by Company or For Good Reason by Executive.

(i) In General. Except as otherwise provided in Section 1.6, including, without
limitation, Section 1.6 (c) and (d) below, in the case of a termination of
Executive’s employment that constitutes a Separation from Service (as defined
below) during the Initial Term or any Renewal Term hereunder Without Cause in
accordance with Section 1.5(a)(v) or for Good Reason by Executive in accordance
with Section 1.5(a)(vi) above,

(A) Base Compensation. Company shall pay, and Company shall continue to pay to
Executive (or, in the case of Death or Disability following the Termination
Date, his estate or guardian, as the case may be) his Base Compensation through
the Termination Date and thereafter for the Severance Period (as defined below);

(B) Health Benefits. Subject to the terms and conditions of any existing health
and welfare plan adopted by Company, Company shall extend to Executive and
Executive shall have the right to continue his and that of his eligible family
members’ participation in and coverage under any such plans, with Company having
the obligation to either reimburse Executive or pay for the coverage premiums
for the duration of the Severance Period if and to the extent it had such an
obligation immediately prior to the Termination Date and is otherwise permitted
by applicable laws without further or additional expense to Company; provided,
however, that if Executive elects to continue his health benefits coverage under
COBRA, Company will pay COBRA premiums on behalf of the Executive or reimburse
the same to Executive, as determined by Company in its sole discretion, during
the Severance Period; except, however, that except as may otherwise be required
by applicable law, in no event shall Company have any such obligation under this
Subsection if he receives or is entitled to receive equivalent coverage and
benefits under the plans and programs of a subsequent employer or an employer of
his spouse, in which case Executive shall have an obligation to report to
Company the existence of any such offer or coverage, with any such participation
and coverage being paid or extended, as the case may be, on the same terms and
conditions as was made available immediately prior to his Separation From
Service for the Severance Period;

(C) Bonuses. Company shall pay to Executive (or, in the case of Death or
Disability following the Termination Date, his estate or guardian, as the case
may be) his accrued, but unpaid Bonus Payments;

(D) Expense Reimbursement. Company shall pay within 30 days of the Termination
Date to Executive (or, in the case of Death or Disability, his estate or
guardian, as the case may be) his unreimbursed Business Expenses pursuant to
Section 1.4(e) hereof incurred by Executive as of the Termination Date;

(E) Equity Compensation. Except as may otherwise be expressly stated to the
contrary in any applicable agreement or stock option plan, all unvested stock
options, restricted stock or other equity-based awards held by Executive shall
immediately vest; and

(F) Definitions. For purposes of this Agreement, the following phrases shall
have the meaning ascribed thereto:

(I) “Severance Period” shall mean that period beginning on Executive’s
Separation From Service and ending upon the date on which the Expiration Date
would have otherwise occurred but for the Termination Date; and

(II) “Severance Payment” shall mean the Base Compensation and such other
compensation for which Company has an obligation under this Agreement to pay
during the Severance Period and that is otherwise constitutes a severance
payment within the meaning of Code Section 409A.

(ii) Timing of Severance Payments.

(E) In General. Except as otherwise provided in this Section 1.6, any such
Severance Payments (as defined below) shall be payable in accordance with
Company’s normal payroll practices and subject to the tax withholding specified
in Section 1.4(a) above, as full, final and complete satisfaction of such
obligations under this Agreement; provided, however, that Executive shall have
no further claims against Company for any further compensation whatsoever, other
than the payment of unreimbursed Business Expenses and the continuation of any
employee welfare benefits as may be and to the extent required by law.

(F) Severance Payments to Specified Employees. Notwithstanding any other
provision in this Agreement to the contrary, if Executive is considered a
“Specified Employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) as of
the date of any Separation From Service, then any payment under this Agreement
that would otherwise be permitted under Treas. Reg. Section 1.409A-3(a)(1) may
not be made to Executive before the date that is six (6) months after the date
of Executive’s Separation From Service with Company or, if earlier than the end
of such six month period, Executive’s date of death. Company shall have the
discretion to elect whether to accumulate the amount to which Executive would
otherwise be entitled to be paid under this Section but for his classification
as a Specified Employee and pay such amount in a lump sum as of the first day of
the seventh (7th) month following the Separation From Service or if each payment
to which Executive would be otherwise entitled upon a Separation From Service is
delayed by six months. The amount of any such Severance Payment that is deferred
under this subsection shall accrue interest at the rate of eight percent (8%)
until the same shall have been paid in full.

(c) Payments Conditioned on Release of Claims. Unless it otherwise elects to
waive any such condition precedent, Company’s obligation to pay Executive with
the Severance Payment, pay the bonuses, continue the health benefits or vest the
equity compensation as set forth in Sections 1.6(b)(i)(A), (B), (C) or (E),
respectively (collectively, the Contingent Payments”), is contingent upon
Executive’s and Company’s execution of that certain Form of Release, a copy of
which is attached hereto and marked as Exhibit “B” (the “Release”). If Executive
fails to sign the Release within twenty-one (21) days of receipt of notice of
termination pursuant to Section 1.5, or subsequently rescinds the Release,
Executive shall not be entitled to the Contingent Payments.

(d) WARN Act Offset. In the event that Executive’s termination Without Cause in
accordance with Section 1.5 above is covered by the Worker Adjustment Retraining
Notification Act or any law enacted by a state of the United States of America
having a similar purpose (the “WARN Acts”) at the time of Executive’s
termination, or is deemed to be covered by a WARN Act retrospectively within
90 days after Executive’s termination, the amount of any Severance Payment or
benefit continuation Executive is entitled to receive pursuant to Section 1.6
shall be reduced by an amount equal to any payments Company is required to
provide Executive under any WARN Act or by the amount of pay Executive receives
during any portion of a WARN Act’s notice period where Executive does not
perform any work for Company.

2. EXECUTIVE’S REPRESENTATIONS AND WARRANTIES.

Executive represents and warrants to Company that (a) this Agreement is valid
and binding upon and enforceable against him in accordance with its terms,
(b) Executive is not bound by or subject to any contractual or other obligation
that would be violated by his execution or performance of this Agreement,
including, but not limited to, any non-competition agreement presently in
effect, and (b) Executive is not subject to any pending or, to Executive’s
knowledge, threatened claim, action, judgment, order, or investigation that
could adversely affect his ability to perform his obligations under this
Agreement or the business reputation of Company. Executive has not entered into,
and agrees that he will not enter into, any agreement either written or oral in
conflict herewith.



5.   MISCELLANEOUS.

5.1 Notices. All notices, requests, and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission with answer back
confirmation or mailed (postage prepaid by certified or registered mail, return
receipt requested) or by overnight courier to the parties at the following
addresses or facsimile numbers:

If to the Executive, to:

If to Company, to the Board at the following address:

Attn: Board of Directors

With copy to:

Frank McDaniel, Esq.

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

All such notices, requests and other communications will (a) if delivered
personally to the addresses as provided in this Section be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided in this Section be deemed given upon receipt, and (c) if delivered by
mail in the manner described above to the addresses as provided in this Section
be deemed given upon receipt (in each case regardless of whether such notice,
request, or other communication is received by any other person to whom a copy
of such notice, request or other communication is to be delivered pursuant to
this Section). Any party from time to time may change its address, facsimile
number, or other information for the purpose of notices to that party by giving
written notice specifying such change to the other parties hereto.

5.2 Authorization to be Employed. This Agreement, and Executive’s employment
hereunder, is subject to Executive providing Company with legally required proof
of Executive’s authorization to be employed in the United States of America.

5.3 Entire Agreement. This Agreement, together with the Statement (both of which
being entered into by and between Company and Executive of even date herewith),
supersedes any and all prior discussions and agreements between the parties with
respect to the subject matter hereof and contains the sole and entire agreement
between the parties hereto with respect thereto.

5.4 Survival. The parties hereby acknowledge and agree that, notwithstanding any
provision of this Agreement to the contrary, their respective obligations
pursuant to Sections 1.6 2, 3 and the Statement shall survive the termination of
this Agreement, the Employment Term and/or the Executive’s employment with
Company.

5.5 Waiver. Any term or condition of this Agreement may be waived at any time by
the party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party hereto of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by law or otherwise afforded, will be cumulative and not
alternative.

5.6 Amendment. This Agreement may be amended, supplemented, or modified only by
a written instrument duly executed by or on behalf of each party hereto.

5.7 Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

5.8 No Third Party Beneficiary. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and Company’s successors or
assigns, and it is not the intention of the parties to confer third-party
beneficiary rights upon any other person.

5.9 No Assignment; Binding Effect. This Agreement shall inure to the benefit of
any successors or assigns of Company. Company may assign this agreement to a
controlled subsidiary (as such term is defined under the final regulations
promulgated pursuant to Internal Revenue Code Section 409A). Executive shall not
be entitled to assign his obligations under this Agreement.

5.10 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

5.11 Severability. Company and Executive intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law. Accordingly, if a court
of competent jurisdiction determines that the scope and/or operation of any
provision of this Agreement is too broad to be enforced as written, Company and
Executive intend that the court should reform such provision to such narrower
scope and/or operation as it determines to be enforceable. If, however, any
provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, and not subject to reformation, then (a) such
provision shall be fully severable, (b) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by illegal, invalid, or unenforceable provisions or by
their severance.

5.12 Governing Law and Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST QUICKLY AND
ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH
APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS RELATED
HERETO.

5.13 Jurisdiction. The parties hereby consent to the personal jurisdiction and
venue of any court physically located within the County of Cobb, State of
Georgia, United States of America, in connection with any legal or equitable
action between the parties arising out of or in connection with this Agreement.

5.14 Counterparts. This Agreement may be executed in any number of counterparts
and by facsimile, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

5.15 Opportunity to Obtain Counsel. In connection with the preparation of this
Agreement, Executive acknowledges and agrees that: (a) this Agreement was
prepared by legal counsel to Company (the “Law Firm”) solely on behalf of
Company and not on behalf of Executive; (b) Executive has been advised that his
interests may be opposed to the interests of Company and, accordingly, the Law
Firm’s representation of Company in the preparation of this Agreement may not be
in the best interests of Executive; and (c) Executive has been advised to retain
separate legal counsel. Executive warrants and agrees that he has had a
reasonable opportunity to obtain independent legal counsel with regard to the
terms and conditions of this Agreement, to include, without limitation, advice
regarding compliance with Code Section 409A, for which Executive makes no
reliance on Company or Law Firm, and has read and fully understands the terms
and conditions of this Agreement. If Executive elects not to consult with any
such counsel, he has done so freely and of his own volition. By signing this
Agreement, Executive is affirming that he has freely and of Executive’s own
volition acknowledged and agreed to all terms and conditions contained in this
Agreement.

5.16 Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

5.17 Code Section 409A. Notwithstanding anything to the contrary contained
herein, this Agreement is intended to, but no assurance is made by Company or
Law Firm that the provisions hereof, satisfy the requirements of Code
Section 409A. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to satisfy the requirements of Code
Section 409A. Further, for purposes of Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Any reimbursements or in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of Code
Section 409A, including, where applicable, the requirement that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (d) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit. All references to
“Separation From Service” contained in this Agreement shall mean “separation
from service” as determined in accordance with Treasury
Regulation Section 1.409A-1(h).

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first set forth above.

COMPANY

[      ] Inc.

 
Signature:
 
Printed Name:
 
Title:
 
EXECUTIVE
Signature:
 
Printed Name:

33

Exhibit “A”

VIASPACE GREEN ENERGY, INC.

STATEMENT
OF ADDITIONAL TERMS AND CONDITIONS
RELATING TO EMPLOYMENT AGREEMENT

THIS STATEMENT OF ADDITIONAL STANDARD TERMS AND CONDITIONS RELATING TO
EMPLOYMENT AGREEMENT (the “Agreement”) is made a part of and incorporated into
that certain Employment Agreement made and entered into of even date herewith by
and between VIASPACE Green Energy, Inc., a British Virgin Island company
(“Company”), and Stephen Muzi, a resident of the State of California, United
States of America (“Executive”)(the “Employment Agreement”). Except as otherwise
defined herein, all capitalized terms and phrases shall have the meaning
ascribed thereto in the Employment Agreement. Company and Executive are
sometimes collectively referred to in this Agreement as the “Parties.”

VIASPACE GREEN ENERGY, INC.

Authorized Signature:       

Printed Name:       

Position: Authorized Officer

     
 
  Address:
 
   
EXECUTIVE
 

 
   
 
   
Signature:       
  —
 
   
Printed Name: Stephen Muzi
 
Telephone No.:
 
  Facsimile No.:

TERMS AND CONDITIONS

In consideration of the benefits each Party receives as a result of and under
the Employment Agreement and relationship created thereby, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound by this
Agreement, hereto hereby agree as follows:

1. Definitions. For purposes of this Agreement, the following terms and phrases
shall have the meaning ascribed thereto:

“Affiliate” means, with respect to a particular party, a person, directly or
indirectly, whether before, as of or following the Effective Date, that
controls, is controlled by or is under common control with such party. For
purposes of this definition, “control” shall mean beneficial ownership (direct
or indirect) of more than 50% of the outstanding voting stock or other voting
rights entitled to elect directors (or in the case of an entity that is not a
corporation the election or appointment of the corresponding managing
authority); provided, however, that in any country where the local law shall not
permit foreign equity participation of more than 50%, then an “Affiliate,” as to
Licensee shall further include any company in which the Licensee shall own or
control, directly or indirectly, the maximum percentage of such outstanding
stock or voting rights permitted by local law or otherwise exercises control
over the management of such company.

“Company Products” shall mean any and all (i) Developments made, conceived or
created by Executive and relating to the Restricted Business during the term of
this Agreement and (ii) Work Products.

“Confidential Information” shall mean any and all proprietary and confidential
technical and nontechnical data, information, agreements, documents or other
property of Company or any Affiliate thereof, other than “Trade Secrets,” and
Proprietary Rights thereto, which is of tangible or intangible value to Company
or any Affiliate thereof and is not public information or is not generally known
or available to Company’s competitors, but is known only to Company or its
Affiliates and their employees, independent contractors or agents to whom it
must be confided in order to apply it to the uses intended, including, without
limitation, all business methods, practices and concepts; business and financial
information and records, including, without limitation, accounting records, tax
returns, financial statements, projections, forecasts or other budgets, other
financial data or plans, business plans and strategies; product plans, customer
lists and other customer-related information; vendor or supplier lists and other
vendor or supplier-related information; computer or data base files; passwords
or other access codes; software programs, language, algorithms, codes or
“fingerprints”; reports; analyses; notes; interpretations; formulae, processes,
technology, inventions, patents, and the Proprietary Rights thereto; the terms
of this Agreement and any other agreement between the Parties; Company Products
and Moral Rights.

“Developments” shall mean any ideas, concepts, invention, modification,
discovery, design, development, improvement, process, work of authorship,
algorithm, documentation, formula, data, technique, know-how, source code and
object code and other computer codes and software programs, technology,
research, know-how and other Intellectual Property any and all Proprietary
Rights therein or thereto (whether or not patentable or registerable under
copyright, trademark or similar statutes or subject to analogous protection);
provided, however, that in no event shall the term “Developments” include the
Excluded Property.

“Excluded Property” shall mean those items of personal property either owned by
Executive or to which Executive has exclusive rights and listed on Schedule “1,”
entitled “Excluded Property,” which is attached hereto and made a part hereof.

“Intellectual Property” shall mean all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, show-how,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).

“Moral Rights” shall mean all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral rights,” or the like.

“Person” shall mean any individual, partnership, limited partnership, limited
liability partnership, limited liability company, corporation, trust,
association, non-profit or charitable organization or other entity, or an
unincorporated organization, a governmental entity or any department or agency
thereof.

“Proprietary Rights” shall mean all patent rights, copyrights, sui generis
rights, trade secrets, mask work rights, and other Intellectual Property rights
throughout the world.

“Restricted Business” shall mean any endeavors, directly or indirectly, in the
(a) relating to the use of grasses as a source of or for fuel or energy; or
(b) the use of art or frames relating thereto; or (c) any other effort or
enterprise undertaken by Company or any Affiliate thereof and approved by the
Board during the Employment Term; and (d) any other activity, effort or
enterprise relating thereto, including, without limitation, development,
research, making, manufacturing, marketing, promotion, license, sale, buying,
importation, exportation, or other commercialization efforts or the licensing or
sublicensing of any such activities, efforts or enterprises.

“Trade Secrets” shall mean information, including, but not limited to, any and
all Intellectual Property, Developments, Work Product and any and all other
Confidential Information and Proprietary Rights thereto, of Company or any
Affiliate thereof that: (a) derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy (to the extent that applicable law
mandates a definition of “trade secret” inconsistent with the foregoing
definition, then the foregoing definition shall be construed in such a manner as
to be consistent with the mandated definition under applicable law).

“Work Product” shall mean all of Executive’s right, title, and interest in and
to any and all Developments (and all Proprietary Rights with respect thereto),
whether or not patentable or registerable under copyright or similar statutes,
that was or is developed, made, conceived or reduced to practice or learned by
Executive, either alone or jointly with others, during the period of Executive’s
employment or within twelve (12) months following the Termination Date.

2. Restrictive Covenants.

(c) Nondisclosure. Executive acknowledges that he may be exposed to certain
Confidential Information and Trade Secrets and the Proprietary Rights thereto
during the Employment Term, and his unauthorized use or disclosure of such
information, data or rights could cause immediate and irreparable harm to
Company. Accordingly, except to the extent that he is required to use such
property, information, technology or data to perform his obligations as an
employee of Company, Executive agrees that he shall not (and shall take full
responsibility for ensuring that none of his agents), without the express and
duly authorized written consent of Company, redistribute, market, publish,
disclose or divulge to any other Person, or use or modify for use, directly or
indirectly in any way for any Person (i) any of Company’ Confidential
Information and Proprietary Rights thereto during his Employment Term and for a
period of three (3) years immediately thereafter; and (ii) any of Company’ Trade
Secrets and Proprietary Rights thereto at any time during which such information
shall constitute a Trade Secret (whether before, during or after termination of
the Employment Term).

(b) Exception to Confidentiality Obligation. The confidentiality obligations
hereunder shall not apply to information that can be demonstrated by Executive
to:

(xi) have been developed independently by or known to Executive prior to his
first having become employed with Company, whether or not under this Agreement,
and not otherwise assigned, transferred or otherwise conveyed to Company under
this Agreement or any other agreement;

(xii) not have been acquired, directly or indirectly, by Executive from the
Company or from a third party under an obligation of confidence and limited use;

(xiii) have been rightfully received by Executive in accordance with this
Agreement after disclosure to Company from a third party who did not require
Executive to hold it in confidence or limit its use and who did not acquire it,
directly or indirectly, from the Company under a continuing obligation of
confidence;

(xiv) have been in the public domain as of the date of this Agreement, or comes
into the public domain during the term of this Agreement through no fault of
Executive; or

(xv) to be required to be disclosed by a governmental or other regulatory body
or by action of law.

(f) Limitation on Solicitation of Customers and Personnel. During the Employment
Term and for a period of two (2) years immediately thereafter, Executive shall
not, directly or indirectly, alone or in conjunction with any other Person,
(i) solicit any actual or actively sought prospective client or customer of
Company with whom or which Executive had material contact during the Employment
Term or with respect to whom or which Executive was provided Confidential
Information by Company during the Employment Term (an “Company Customer”) for
the purpose of providing such Company Customer products or services that are
substantially similar to or competitive with the Restricted Business,
(ii) solicit any employee, other personnel or independent contractor of Company
(a “Protected Person”) for the purpose of encouraging such Protected Person to
sever an employment, contractual or other relationship with Company or
(iii) hire or otherwise retain a Protected Person to perform services of a
nature substantially similar to that which such Protected Person performed for
Company within a one (1) year period prior to any such hiring or engagement.

(g) Refrain from Competitive Activities. During the Employment Term and for a
period terminating two years after termination of employment, Executive, without
Company’s prior written permission, shall not for any reason whatsoever,
(i) enter into the employment of or render or perform any services, directly or
indirectly, to any individual or other person, firm or corporation engaged in
the Restricted Business; or (ii) engage, directly or indirectly, in the
Restricted Business, whether as an individual, partner, shareholder, creditor,
director, officer, principal, agent, employee, trustee, consultant, advisor or
in any other relationship or capacity.

17. Assignment of Company Products.

(a) Company owns and shall own and Executive hereby agrees to assign and assigns
to Company any and all Company Products, to the fullest extent allowable by law,
and Executive shall promptly disclose such Company Property to Company. If
Executive uses or discloses its own or any third party’s confidential
information or Intellectual Property when acting within the scope of its
employment or engagement or otherwise on behalf of Company, Company will have
and Executive hereby grants Company a perpetual, irrevocable, worldwide,
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such confidential information and Intellectual Property rights.

(b) Executive further acknowledges that all original works of authorship that
are made by him (solely or jointly with others) during the term of Executive’s
employment or engagement with Company and that are within the scope of is
employment or engagement and protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act (17 U.S.C. § 101).

(c) To the extent Executive retains any such Moral Rights under applicable law,
Executive hereby waives such Moral Rights and consents to any action with
respect to such Moral Rights by or authorized by Company and specifically grants
to Company the right to alter such Company Products. Executive will confirm any
such waivers and consents from time to time as requested by Company.

18. Enforcement of Proprietary Rights.

(a) Executive will assist Company in every proper way to obtain and from time to
time enforce United States and foreign Proprietary Rights relating to Company
Products in any and all countries. To that end, Executive will execute, verify,
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining, and enforcing such Proprietary Rights and
the assignment thereof. In addition, Employee will execute, verify, and deliver
assignments of such Proprietary Rights to Company or its designee. Executive’s
obligation to assist Company with respect to Proprietary Rights relating to such
Company Products in any and all countries shall continue beyond the termination
of Executive’s employment or engagement, but Company shall compensate Executive
at a reasonable rate after termination of its employment or engagement for the
time actually spent by Executive at Company’s request on such assistance.

(b) In the event Company is unable for any reason, after reasonable effort, to
secure Executive’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Executive hereby irrevocably
designates and appoints Company and its duly authorized officers and agents as
its agent and attorney in fact, coupled with an interest, to act for and on its
behalf to execute, verify, and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph
thereon with the same legal force and effect as if executed by Executive.
Executive hereby waives and quitclaims to Company any and all claims, of any
nature whatsoever, that Executive now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to Company.

19. No Conflicting Obligation. Executive represents that its performance of all
the terms of this Agreement and as an employee or consultant of Company does not
and will not breach any agreement between it and any other employer, person or
entity. Executive has not entered into, and it agrees it will not enter into,
any agreement either written or oral in conflict herewith. Executive shall,
during the term of its employment or engagement, diligently promote the
interests of Company. Executive shall serve Company to the best of its ability,
faithfully, honestly, diligently and efficiently.

20. Return of Company Documents. When Executive’s employment with or engagement
by Company ceases for any reason (or no reason), Executive will promptly deliver
to Company all drawings, notes, memoranda, specifications, devices, formulas,
and documents, together with all copies thereof, and any other material (and
regardless of whether any of the foregoing is kept in physical or electronic
form) containing or disclosing any Confidential Information and Trade Secrets,
including, without limitation, Company Products and Proprietary Rights relating
thereto of Company. Executive further agrees that any property situated on
Company’ premises and owned by Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.

21. Acknowledgment. Executive acknowledges and agrees that the covenants set
forth in this Agreement are reasonable given Company’ need to protect its Trade
Secrets and Confidential Information, particularly given the complexity and
competitive nature of the technology industry, and that Executive has sufficient
resources to find alternative, commensurate employment in his respective fields
of expertise that would not violate this Agreement.

22. Remedies; Damages, Injunctions and Specific Performance. It is expressly
understood and agreed that the covenants, agreements and services to be rendered
and performed by Executive under this Agreement shall survive any termination or
expiration of this Agreement, whether voluntary or involuntary, with or without
cause, and are special, unique, and of an extraordinary character. In the event
of any default, breach or threatened breach by Executive of this Agreement,
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
and shall be entitled to such relief as may be available to it pursuant hereto,
at law or in equity, including, without limitation: (a) damages for any breach
of this Agreement; (b) an order for the specific performance hereof by
Executive; or (c) an order enjoining Executive from breaching such provisions,
without bond and without prejudice to any other rights and remedies that Company
may have for a breach of this Agreement.

23. Tolling. Executive hereby expressly acknowledges and agrees that in the
event the enforceability of any of the terms of this Agreement shall be
challenged in court or pursuant to arbitration and Executive is not enjoined
(either temporarily or permanently) from breaching any of the restraints set
forth in this Agreement, then if a court of competent jurisdiction or
arbitration panel finds subsequently that the challenged restraint is
enforceable, the time period of the restraint shall be deemed tolled upon the
filing of the lawsuit challenging the enforceability of the restraint until the
dispute is finally resolved and all periods of appeal have expired.

10. Ancillary Agreement. This Agreement shall be construed as an agreement
ancillary to that certain Employment Agreement entered into of even date
herewith and by and among Company, and Executive (to which this Agreement is
attached as Exhibit A (the “Employment Agreement”), and the existence of any
claim or cause of action of Executive against Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Company of this Agreement.

11. Binding Effect and Assignability. The rights and obligations of Company
under this Agreement shall inure to the benefit of and shall be binding upon any
affiliate, successor or assign of or to the business of Company. Neither this
Agreement nor any rights or obligations of Executive shall be transferable or
assignable by Executive without Company’s prior written consent, and any
attempted transfer or assignment hereof by Executive not in accordance herewith
shall be null and void.

12. Severability. All Sections, subsections, paragraphs, terms and provisions of
this Agreement are severable, and the unenforceability or invalidity of any of
the terms, provisions, Sections, subsections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, subsections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, subsections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.

13. Captions and Counterparts. The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.

14. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

15. Recovery of Attorney’s Fees. In the event of any litigation arising from or
relating to this Agreement, the prevailing party in such litigation proceedings
shall be entitled to recover, from the non-prevailing party, the prevailing
party’s reasonable costs and attorney’s fees, in addition to all other legal or
equitable remedies to which it may otherwise be entitled.

16. Waiver. The waiver by any party to this Agreement of a default or breach of
any Section, subsection or provision of this Agreement shall not operate or be
construed as a waiver of any prior or subsequent default or breach of the same
or of a different Section, subsection or provision by any party hereto.

17. Governing Law and Waiver of Jury Trial. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, UNITED STATES
OF AMERICA APPLICABLE TO CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES. BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMMERCIAL MATTERS, INCLUDING EMPLOYMENT AGREEMENTS, ARE MOST
QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE
PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION
RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY) BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS EMPLOYMENT AGREEMENT OR MATTERS
RELATED HERETO.

18. Entire Agreement. This Agreement, together with the Employment Agreement to
which this Agreement is attached as Exhibit A and entered into between the
Company, and Executive, contains the complete agreement concerning the
employment arrangement between Company and Executive as of the date hereof.

19. Construction and Interpretation. Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself, or through its agent, prepared the same, and it is expressly
agreed and acknowledged that Company and Executive and each of his and its
representatives, legal and otherwise, have participated in the preparation
hereof.

EXHIBIT B

MUTUAL RELEASE AGREEMENT
IN CONNECTION WITH TERMINATION
OF EMPLOYMENT [WITHOUT CAUSE]
[FOR GOOD REASON]

THIS MUTUAL RELEASE AGEEMENT IN CONNECTION WITH TERMINATION OF EMPLOYMENT
[WITHOUT CAUSE][FOR GOOD REASON] (the “Release”) is made and entered into as of
the        day of        200       (the “Effective Date”), by and between
      , a resident of the State of [      ] (“Executive”) and       , Inc.,
(“Company”), a        corporation. Unless otherwise defined herein, capitalized
terms and phrases shall have the meaning ascribed thereto in the Employment
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Executive and Company entered into that certain Executive Employment
Agreement dated as of the        day of        20       (together with the
Statement, the “Employment Agreement”);

WHEREAS, [Company][Executive] has determined to terminate the Employment
Agreement and Executive’s employment thereunder [without Cause][for Good Reason]
(the “Termination”);

WHEREAS, following the Termination Date, Executive is entitled to be paid the
Severance Payment, but only upon and following his execution of this Release;
and

WHEREAS, based on the foregoing, Company has prepared this Release for
Executive’s review and execution, subsequent to which and upon and all terms and
conditions hereof becoming effective, Executive will thereafter become entitled
to be paid the Severance Payments as and to the extent the same are provided
under the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Severance Payments. Subject to and conditioned upon this Release becoming
fully effective in all respects following the Termination Date, Company shall
pay to Executive the Contingent Payments as and to the extent the same are
provided under the Employment Agreement. Notwithstanding any provision of this
Release to the contrary, in no event shall this Release have any effect on
(a) D&O Claims (as defined below) to or on which Executive may be entitled to
rely; (b) Claims (as defined below) against Executive for breach of fiduciary
duty to Company or any Affiliate thereof, act or omission constituting gross
negligence, fraud or violation of any applicable rule, regulation or law, or
which Executive is not otherwise entitled to indemnification under either the
governing documents for Company or any Affiliate thereof or applicable law; or
(c) either party’s Claims based on acts or omissions occurring after the date
hereof in breach of the Statement or any term or condition of the Employment
Agreement if such term or condition survived the Termination of such Employment
Agreement, with the Statement and such surviving terms and conditions of the
Employment Agreement continuing to be enforceable against the parties thereto
for the applicable period of limitations; ; or (c) Claims based on or arising
under the Security Documents as defined under that certain Secured Promissory
Note issued in favor of Sung H. Chang as of the        day of May 2010.

2. Executive Releases, Waiver, and Covenant Not to Sue.

(e) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Executive hereby and forever releases
and discharges Company and Company’s shareholders, officers, directors,
affiliates, agents, successors, assigns and insurers (collectively, the “Company
Released Parties”) from any and all Claims (other than D&O Claims) he has or may
have from the beginning of time to the Effective Date, including, without
limitation, any and all Claims arising under or relating to his Employment
Agreement, Stock Option Agreement or any termination thereof or rights
thereunder or to any other compensatory-related Claims (the “Executive Claims”).
The foregoing release shall constitute a complete and general release of all
such Executive Claims, a waiver of such Claims and a covenant not to sue
thereon, and Executive shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all Executive
Claims he had, may have had, has or may have, and the foregoing release shall in
all respects and in any event and in all cases be deemed to release each of the
Company Released Parties from any injury, damage, liability, responsibility, or
obligation Executive may have suffered with respect to the Executive Claims.

[COMPANY SHALL HAVE THE RIGHT TO MAKE SUCH CHANGES TO THIS FORM OF RELEASE AS
MAY BE NECESSARY AT THE TIME OF ITS EXECUTION TO CONFORM THE OBJECTIVES OF THIS
RELEASE TO APPLICABLE LAWS, INCLUDING, WITHOUT LIMITATION, THE LAWS OF ANY STATE
OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF UNKNOWN OR CONTINGENT
CLAIMS), THE FEDERAL LAWS OF THE UNITED STATES (E.G., RELATING TO THE RELEASE OF
CLAIMS UNDER ADEA) OR THE BRITISH VIRGIN ISLANDS]

(f) Definition. For purposes of this Release, the following terms and phrases
shall have the meaning ascribed thereto:

(k) “Claim” shall mean any and all causes of action, actions, affirmative
defenses, judgments, liens, indebtedness, damages, losses, claims, liabilities
and demands of every kind and character, whether known or unknown, suspected or
unsuspected, existing or prospective, from the beginning of time through and
including the Termination Date, including, without limitation, any and all
claims, including claims based on, arising under or otherwise relating to the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Vietnam Era Veterans Readjustment Act, all other federal
or state statutes regulating military service leaves, and all amendments thereof
or any other relevant or potentially applicable state and federal statutes; past
wages or salaries, emotional distress, personal injuries or damages, disability
insurance or other benefits (except vested retirement benefits), violation of
any express or implied agreement, written or verbal, and any common law duty,
including claims for attorney fees.

(iv) “D&O Claims” means any Claims Executive may be entitled to assert, on which
Executive may rely or to which Executive may be entitled for or on account of
which relate to his having served Company or any Affiliate thereof as a
director, officer or employee, as the case may be, whether any such Claim arises
under a written agreement, the articles or certificate of incorporation, bylaws
or any other governing document, applicable law or otherwise, including, without
limitation, any and all rights to indemnification or policies of insurance
policy that are intended for the protection or defend of persons acting in any
such capacity.

(h) No Admission. Executive acknowledges that this Release reflects the
settlement of the Executive Claims that are denied and contested, and agrees
that the settlement reflected by this Release shall not be construed as an
admission of liability, guilt or innocence of Company.

(i) Covenant Not to Sue. Executive agrees that he will never institute any
action for suit-at-law or action against all or any one of the Company Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Executive Claim for damages, costs, loss of services,
expenses, or compensation for or on account of any damage, loss or injury,
either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Executive Claim that is, is to be or has been released under Release.

6. Company Releases, Waiver and Covenant Not to Sue.

(f) Release. Except as otherwise provided in Section 1, of this Release, as of
and coincident with the Effective Date, Company hereby and forever releases and
discharges Executive from any and all Claims it has or may have from the
beginning of time to the Effective Date, including, without limitation, any and
all Claims arising under or relating to Executive’s Employment Agreement, Stock
Option Agreement or any termination thereof or rights thereunder or to any other
compensatory-related Claims (the “Employment-Related Claims”). The foregoing
release shall constitute a complete and general release of all such
Employment-Related Claims, a waiver of such Claims and a covenant not to sue
thereon, and Company shall be deemed to have fully, finally, and forever
settled, discharged, released, waived, and abandoned any and all
Employment-Related Claims it had, may have had, has or may have, and the
foregoing release shall in all respects and in any event and in all cases be
deemed to release each of the Executive Released Parties from any injury,
damage, liability, responsibility, or obligation Company may have suffered with
respect to the Employment-Related Claims.

(g) No Admission. Company acknowledges that this Release reflects the settlement
of the Employment-Related Claims that are denied and contested, and agrees that
the settlement reflected by this Release shall not be construed as an admission
of liability, guilt or innocence of Executive.

(h) Covenant Not to Sue. Company agrees that it will never institute any action
for suit-at-law or action against all or any one of the Executive Released
Parties, nor institute, prosecute, or in any way aid in the institution or
prosecution of any Employment-Related Claim for damages, costs, loss of
services, expenses, or compensation for or on account of any damage, loss or
injury, either to person or property or both, whether developed or undeveloped,
resulting to or to result, known or unknown, past, present, or future, arising
out of any Employment-Related Claim that is, is to be or has been released under
Release.



  7.   Executive’s Acknowledgements, Representations and Warranties. In
executing this Release, Executive acknowledges, represents and warrants the
following:

(m) He was encouraged by Company to consult with an attorney or other advisor of
his choosing regarding the terms and conditions of this Release, and he has
either consulted with an attorney regarding this Release or has intentionally
chosen not to exercise his right to consult with an attorney;

(n) He may revoke this Release at any time within seven consecutive calendar
(7) days of the Effective Date, by delivering to Company’s Chief Executive
Officer written notice of such revocation; but that Company shall have no
obligation whatsoever to pay the Severance Payments until both Executive shall
have delivered a fully executed copy of this Release and such seven (7) day
revocation period shall have lapsed without Executive having exercised such
revocation right;

(o) He has been provided a period of twenty-one (21) days in which to review
this Release prior to signing;

(p) He has read and understands each of the terms and conditions of this
Release;

(q) His actions are voluntary and free from coercion or duress by Company or any
of its representatives; and

(r) He is not in breach and has engaged at no time prior to the Termination Date
in any act or omission that might otherwise constitute a breach of the
Employment Agreement or any other agreement referenced therein.

5. Non-Admission of Liability. By execution of this Release, each party
specifically denies any wrongdoing as to the other party, and specifically
disclaims any violation of any law, contract, public policy, or the commission
of any tort.

6. Non-disparagement. The parties mutually agree that neither will disparage nor
denigrate the other or the others reputation, name or goodwill in any
communication, verbal or written, with any third-party, either during or after
Executive’s employment with Company.

7. Breach/Tender of Proceeds. Should Executive violate or breach any term or
condition of this Release or the Employment Agreement and thereafter fail to
cure any such default in accordance with the terms thereof, Company’s obligation
to pay the Severance Payments shall terminate upon and coincident therewith, and
Executive shall have no further rights to any such payments thereafter. In the
event Executive attempts to challenge the enforceability of this Release,
Executive must, as a precondition to bringing such challenge, tender to Company
all monies and other tangible consideration received by him pursuant to this
Release, plus interest, and request Company to retain such consideration and
agree to cancel this Release. In the event Company does not accede to any such
request to cancel this Release, Company shall so notify Executive and place such
consideration thereafter in an interest-bearing escrow account pending
resolution of any issue over this Release’s enforceability.

8. Applicable Law. Unless expressly stated in this Release, the terms and
conditions of the Employment Agreement shall govern this Release as to matters
of involving the handling of any interpretation or disputes between the parties.

9. Entire Agreement. This Release and Employment Agreement, which agreement
(except for those provisions that survive) is terminated as of the Termination
Date, contains the entire understanding of the parties with respect to the
matters set forth herein, and supersedes all previous verbal and written
agreements between them; provided that, for the avoidance of doubt, the terms of
this Release shall not modify the terms of the Employment Agreement unless
specifically set forth in Release. The terms and conditions of this Release and
Employment Agreement cannot be modified except in a subsequent writing agreed to
and signed by Executive and the Chief Executive Officer of Company.

10. Counterparts. This Release may be executed in counterparts, each of which,
when executed, shall be an original, and all of which together shall constitute
one and the same agreement. The signatories may execute this Release by
facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.

11. Assignment. This Release may not be assigned by either party without the
written prior consent of the other party, which consent shall not be
unreasonably withheld, delayed, denied or conditioned.

IN WITNESS WHEREOF, the parties have signed this Release on the dates written
below.

     
ON BEHALF OF COMPANY:
  EXECUTIVE:
     , Inc.
 


             

Name: [      ] [      ], individually

Title: Chief Executive Officer

34